Exhibit 10.1

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

dated as of November 29, 2012,

 

among

 

NABORS INDUSTRIES, INC.,

 

as US Borrower,

 

NABORS CANADA,

 

as Canadian Borrower,

 

NABORS INDUSTRIES LTD.,

 

as Guarantor,

 

HSBC BANK CANADA,

 

as Canadian Lender,

 

THE OTHER LENDERS PARTY HERETO,

 

MIZUHO CORPORATE BANK, LTD. and HSBC BANK USA, N.A.,

 

as Documentation Agents,

 

HSBC BANK USA, N.A.,

 

as Syndication Agent,

 

and

 

CITIBANK N.A.,

 

as Administrative Agent for the US Lenders

 

 

 

 

Arranged By:

 

CITIGROUP GLOBAL MARKETS INC.,

MIZUHO CORPORATE BANK, LTD. and HSBC BANK USA, N.A.,

 

as Joint Lead Arrangers and Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS

3

Section 1.01

Defined Terms

3

Section 1.02

Classification of Loans and Borrowings

3

Section 1.03

Terms Generally

3

Section 1.04

Accounting Terms; GAAP

3

Section 1.05

Resolution of Drafting Ambiguities

3

 

 

 

ARTICLE II

 

 

 

THE CREDITS

3

Section 2.01

Commitments

3

Section 2.02

Loans

3

Section 2.03

Borrowing Procedure

3

Section 2.04

Evidence of Debt; Repayment of Loans

3

Section 2.05

Fees

3

Section 2.06

Interest on Loans

3

Section 2.07

Canadian Bankers’ Acceptances

3

Section 2.08

Termination and Reduction of Commitments

3

Section 2.09

Interest Elections

3

Section 2.10

Optional and Mandatory Prepayments of Loans

3

Section 2.11

Alternate Rate of Interest.

3

Section 2.12

Market Disruption Respecting Canadian Bankers’ Acceptances

3

Section 2.13

US Yield Protection

3

Section 2.14

Canadian Change in Law

3

Section 2.15

Prepayment of Canadian Portion

3

Section 2.16

Breakage Payments

3

Section 2.17

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

3

Section 2.18

Taxes

3

Section 2.19

Mitigation Obligations; Replacement of Lenders

3

Section 2.20

Swingline Loans

3

Section 2.21

Defaulting Lenders

3

Section 2.22

Increase in US Commitments

3

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 2.23

Takeover Notification

3

 

 

 

ARTICLE III

 

 

 

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND US BORROWER

3

Section 3.01

Organization and Good Standing

3

Section 3.02

Due Authorization

3

Section 3.03

No Conflicts

3

Section 3.04

Consents

3

Section 3.05

Enforceable Obligations

3

Section 3.06

Financial Condition

3

Section 3.07

No Default

3

Section 3.08

Litigation

3

Section 3.09

Taxes

3

Section 3.10

Compliance with Law

3

Section 3.11

ERISA

3

Section 3.12

Use of Proceeds; Margin Stock

3

Section 3.13

Investment Company Act

3

Section 3.14

Solvency

3

Section 3.15

Disclosure

3

Section 3.16

Environmental Matters

3

Section 3.17

Insurance

3

Section 3.18

Anti-Terrorism Laws

3

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND CANADIAN BORROWER

3

Section 4.01

Existence and Good Standing

3

Section 4.02

Corporate Authority

3

Section 4.03

Valid Authorization and Execution

3

Section 4.04

Non-Conflict

3

Section 4.05

Enforceability

3

Section 4.06

Ownership of Property

3

Section 4.07

Compliance with Other Instruments

3

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 4.08

Non-Default

3

Section 4.09

Financial Condition

3

Section 4.10

Absence of Litigation

3

Section 4.11

Compliance with Applicable Laws

3

Section 4.12

Authorizations in Effect

3

Section 4.13

Remittances Up to Date

3

Section 4.14

Environmental

3

Section 4.15

Taxes

3

 

 

 

ARTICLE V

 

 

 

CONDITIONS TO US LOANS

3

Section 5.01

Conditions to Initial US Loan

3

Section 5.02

Conditions to All US Loans

3

 

 

 

ARTICLE VI

 

 

 

CONDITIONS TO CANADIAN LOANS

3

Section 6.01

Conditions to Initial Canadian Loan

3

Section 6.02

Conditions to All Canadian Loans

3

 

 

 

ARTICLE VII

 

 

 

AFFIRMATIVE COVENANTS OF HOLDINGS AND US BORROWER

3

Section 7.01

Information Covenants

3

Section 7.02

Net Funded Indebtedness-to-Capitalization

3

Section 7.03

Preservation of Existence and Franchises

3

Section 7.04

Books and Records

3

Section 7.05

Compliance with Law

3

Section 7.06

Payment of Taxes and Other Indebtedness

3

Section 7.07

Insurance

3

Section 7.08

Use of Proceeds

3

Section 7.09

Audits/Inspections

3

 

 

 

ARTICLE VIII

 

 

 

AFFIRMATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER

3

Section 8.01

Information Covenants

3

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 8.02

Preservation of Existence and Franchises

3

Section 8.03

Compliance with Law

3

Section 8.04

Payment of Taxes and Other Indebtedness

3

Section 8.05

Use of Proceeds

3

Section 8.06

Audits/Inspections

3

 

 

 

ARTICLE IX

 

 

 

NEGATIVE COVENANTS OF US BORROWER AND HOLDINGS

3

Section 9.01

Nature of Business

3

Section 9.02

Fundamental Changes

3

Section 9.03

Affiliate Transactions

3

Section 9.04

Liens

3

Section 9.05

Burdensome Agreements

3

Section 9.06

Subsidiary Indebtedness

3

Section 9.07

Sale and Lease-Back Transactions

3

Section 9.08

Compliance with Anti-Terrorism Laws

3

 

 

 

ARTICLE X

 

 

 

NEGATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER

3

Section 10.01

Change of Business

3

Section 10.02

Negative Pledge

3

Section 10.03

No Dissolution

3

Section 10.04

Subsidiary Indebtedness

3

Section 10.05

No Merger, Amalgamation, etc.

3

Section 10.06

Net Funded Indebtedness to Capitalization Ratio

3

 

 

 

ARTICLE XI

 

 

 

GUARANTEE

3

Section 11.01

The Guarantee

3

Section 11.02

Obligations Unconditional

3

Section 11.03

Reinstatement

3

Section 11.04

Subrogation

3

Section 11.05

Remedies

3

Section 11.06

Instrument for the Payment of Money

3

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 11.07

Continuing Guarantee

3

Section 11.08

General Limitation on Guarantee Obligations

3

Section 11.09

Release of Guarantor

3

 

 

 

ARTICLE XII

 

 

 

EVENTS OF DEFAULT

3

Section 12.01

US Events of Default

3

Section 12.02

Canadian Events of Default

3

Section 12.03

Acceleration; Remedies

3

Section 12.04

Allocation of Payments After Event of Default

3

 

 

 

ARTICLE XIII

 

 

 

THE AGENTS

3

Section 13.01

Appointment and Authority

3

Section 13.02

Administrative Agent Individually

3

Section 13.03

Duties of Administrative Agent; Exculpatory Provisions

3

Section 13.04

Reliance by Administrative Agent

3

Section 13.05

Delegation of Duties

3

Section 13.06

Resignation of Administrative Agent

3

Section 13.07

Non-Reliance on Administrative Agent and Other Lenders

3

Section 13.08

Withholding Tax

3

Section 13.09

No Other Duties, etc.

3

Section 13.10

Enforcement

3

 

 

 

ARTICLE XIV

 

 

 

MISCELLANEOUS

3

Section 14.01

Notices, Communications and Treatment of Information

3

Section 14.02

Waivers; Amendment

3

Section 14.03

Expenses; Indemnity; Damage Waiver

3

Section 14.04

Successors and Assigns

3

Section 14.05

Survival of Agreement

3

Section 14.06

Counterparts; Integration; Effectiveness

3

Section 14.07

Severability

3

Section 14.08

Right of Setoff

3

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 14.09

Governing Law; Jurisdiction; Consent to Service of Process

3

Section 14.10

Waiver of Jury Trial

3

Section 14.11

Headings

3

Section 14.12

Treatment of Certain Information; Confidentiality

3

Section 14.13

USA PATRIOT ACT Notice and Customer Verification

3

Section 14.14

Interest Rate Limitation

3

Section 14.15

Obligations Absolute

3

Section 14.16

Judgment Currency

3

Section 14.17

No Advisory or Fiduciary Responsibility

3

 

vi

--------------------------------------------------------------------------------


 

ANNEXES

 

 

Annex I

Applicable Margin

 

 

SCHEDULES

 

 

Schedule I

US Lender Commitments

Schedule II

Swingline Commitments

 

EXHIBITS

 

 

Exhibit A

Form of Administrative Questionnaire

Exhibit B

Form of Assignment and Assumption

Exhibit C

Form of US Borrowing Request

Exhibit D

Form of Canadian Borrowing Request

Exhibit E-1

Form of Interest Election Request (US Revolving Loan)

Exhibit E-2

Form of Interest Election Request (Continuation of Canadian Revolving Loan)

Exhibit E-3

Form of Interest Election Request (Rollover of Canadian Revolving Loan)

Exhibit F-1

Form of US Revolving Note

Exhibit F-2

Form of Swingline Note

Exhibit G

Form of Officer’s Certificate

Exhibit H

Form of Foreign Lender Certificate

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is dated as of November 29, 2012, among
NABORS INDUSTRIES, INC., a Delaware corporation (“US Borrower”), NABORS CANADA,
an ordinary partnership formed under the laws of the Province of Alberta, Canada
(“Canadian Borrower”), NABORS INDUSTRIES LTD., a Bermuda exempted company
(“Holdings”), HSBC BANK CANADA, as the Canadian Lender (the “Canadian Lender”),
the other Lenders party hereto (the “US Lenders”) and CITIBANK N.A., as
Administrative Agent solely for the US Lenders and not for the Canadian Lender
(in such capacity, “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, US Borrower has requested the US Lenders to extend credit to it in the
form of US Revolving Loans at any time and from time to time prior to the
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of US$1,450,000,000;

 

WHEREAS, US Borrower has requested the Swingline Lenders to make Swingline
Loans, at any time and from time to time prior to the Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of US$120.0
million;

 

WHEREAS, Canadian Borrower has requested the Canadian Lender to extend credit to
it in the form of Canadian Revolving Loans at any time and from time to time
prior to the Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of US$50,000,000 or the Equivalent Amount in Canadian
Dollars;

 

WHEREAS, the proceeds of the US Loans are to be used in accordance with
Section 7.08 and the proceeds of the Canadian Loans are to be used in accordance
with Section 8.05;

 

WHEREAS, the US Lender Parties are willing to extend such credit to US Borrower
and the Canadian Lender is willing to extend such credit to Canadian Borrower;
and

 

NOW THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                            Defined Terms.

 

As used in this Agreement (including in the above preamble and recitals) and
unless otherwise expressly stated herein, the following terms shall have the
meanings specified below:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Section 14.04.

 

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” of any person shall mean (a) any other person which directly, or
indirectly through one or more intermediaries, controls such person or (b) any
other person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such person.  As used herein,
the term “control” means possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agent’s Group” has the meaning specified in Section 13.02(b).

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering, including the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT ACT”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), the
International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1701, and
Executive Order 13224 (effective September 24, 2001).

 

“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee.”

 

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan,
the applicable percentage set forth in Annex I under the appropriate caption.

 

“Approved Electronic Communications” shall mean each Communication that any
Obligor is obligated to, or otherwise chooses to, provide to the Administrative
Agent or the Canadian Lender pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate, or other information material; provided,
however, that, solely with respect to delivery of any such Communication by any
Obligor to the Administrative Agent or the Canadian Lender and without limiting
or otherwise affecting either the Administrative Agent’s right to effect
delivery of such Communication by posting such Communication to the Approved
Electronic Platform or the protections afforded hereby to the Administrative
Agent in connection with any such posting, “Approved Electronic Communication”
shall exclude (a) any notice of borrowing, swing loan request, notice of
conversion or continuation, and any other notice, demand, communication,
information, document, and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (b) any notice pursuant to
Section 2.10(a) and Section 2.10(b) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (c) all notices of any Default or Event of Default and
(d) any notice, demand, communication, information, document and other material
required to be delivered to satisfy any of the conditions set forth in Article V
and Article VI or any other condition to any Borrowing or other extension of
credit hereunder or any condition precedent to the effectiveness of this
Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 14.01(b).

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a US
Lender, (b) an Affiliate of a US Lender or (c) an entity or an Affiliate of an
entity that administers or manages a US Lender.

 

“Arrangers” shall refer to Citigroup Global Markets Inc., Mizuho Corporate Bank,
Ltd and HSBC Bank USA, N.A. in their capacity as Joint Lead Arrangers and
Bookrunners.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a US Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of (a) (i) with respect to the making of US Loans,
(A) the Business Day preceding the Maturity Date and (B) the date of termination
of the aggregate US Revolving Commitments and (ii) with respect to the making of
Canadian Loans, (A) the Banking Day preceding the Maturity Date and (B) the date
of termination of the aggregate Canadian Revolving Commitments.

 

“Banking Day” shall mean, in respect of a Canadian US$ Libor Loan, a day on
which banks are open for business in Calgary, Alberta, Toronto, Ontario, New
York, New York and London, England, and, in respect of a Canadian
US$-Denominated Base Rate Loan, a day on which banks are open for business in
Calgary, Alberta, Toronto, Ontario and New York, New York, and for all other
purposes shall mean a day on which banks are open for business in Calgary,
Alberta and Toronto, Ontario, but does not in any event include a Saturday or a
Sunday.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

 

“Beneficiary” shall mean, as the context may require, the US Beneficiaries or
the Canadian Beneficiary.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Board of Directors” shall mean, with respect to any person, (a) in the case of
any corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers of such person, (c) in the case
of any partnership, the board of directors of the general partner of such person
and (d) in any other case, the functional equivalent of the foregoing.

 

“Borrower” shall mean, as the context may require, US Borrower or Canadian
Borrower.

 

“Borrowing” shall mean, as the context may require, a US Borrowing or a Canadian
Borrowing.

 

“Borrowing Request” shall mean, as the context may require, a US Borrowing
Request or a Canadian Borrowing Request.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a US Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Canadian BA Stamping Rate” shall mean, for any day, with respect to any
Canadian Bankers’ Acceptance, the applicable percentage per annum set forth in
Annex I under the caption “Canadian BA Stamping Rate.”

 

“Canadian Bank Products” shall mean any centralized banking arrangements entered
into by the Canadian Borrower or any of its Subsidiaries with any financial
institution in the ordinary course of business for the purpose of obtaining cash
management services (which arrangements may include, without limitation, the
pooling and set-off of account balances between accounts belonging to different

 

3

--------------------------------------------------------------------------------


 

entities, the extension of overdrafts, the provision of guarantees or
indemnities or the assumption of joint and several liabilities by one or more
entities in regard to obligations of one or more other entities, or other
similar arrangements).

 

“Canadian Bankers’ Acceptance” means a non-interest bearing draft in Canadian
Dollars drawn by Canadian Borrower, accepted by the Canadian Lender and issued
for value pursuant to this Agreement.

 

“Canadian Beneficiary” shall mean the Canadian Lender.

 

“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“Canadian Borrowing” shall mean Canadian Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Canadian US$ Libor
Loans, as to which a single Interest Period is in effect.

 

“Canadian Borrowing Request” shall mean a request by Canadian Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit D or such other form as shall be approved by the Canadian Lender.

 

“Canadian Commitment” shall mean, with respect to the Canadian Lender, such
Canadian Lender’s Canadian Revolving Commitment.

 

“Canadian Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a)(ii).

 

“Canadian Currency Excess” shall have the meaning assigned to such term in
Section 2.10(b).

 

“Canadian Currency Excess Deficiency” shall have the meaning assigned to such
term in Section 2.10(b).

 

“Canadian Default” shall mean any event, occurrence or condition which is, or
upon notice, lapse of time or both, would constitute a Canadian Event of
Default.

 

“Canadian Defaulting Lender” shall mean the Canadian Lender if it (a) has failed
to fund any portion of its Canadian Loans required to be funded by it hereunder
within three Banking Days of the date required to be funded by it hereunder,
unless it has notified Canadian Borrower in writing of its good faith
determination that one or more conditions to its obligation to fund Canadian
Loans has not been satisfied, (b) has notified Canadian Borrower in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it is unable to or
does not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Banking Days after written request by Canadian Borrower
(based on the reasonable belief that it may not fulfill its funding obligation),
to confirm that it will timely and fully comply with the terms of this Agreement
relating to its obligations to fund prospective Canadian Loans, or (d) is, or
whose parent has become, the subject of any action or proceeding of a type
described in Section 12.02(g) (or any comparable proceeding initiated by a
regulatory authority having jurisdiction over the Canadian Lender or its
parent); provided that Canadian Lender shall not be Canadian Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in the
Canadian Lender or any direct or indirect company thereof by a Governmental
Authority.

 

4

--------------------------------------------------------------------------------


 

“Canadian Dollars” and “Cdn$” shall mean the lawful money of Canada.

 

“Canadian Event of Default” shall have the meaning assigned to such term in
Section 12.02.

 

“Canadian Guaranteed Obligations” shall have the meaning assigned to such term
in Section 11.01(b).

 

“Canadian Guarantor” shall mean Holdings.

 

“Canadian Indemnified Parties” shall mean, collectively, the Canadian Lender and
a receiver, receiver-manager or similar person appointed under applicable law,
and their respective shareholders, Affiliates, officers, directors, employees
and agents.

 

“Canadian Lender” shall mean HSBC Bank Canada and its successors and permitted
assigns.

 

“Canadian Lender’s Branch” shall mean the Calgary Main Branch of the Canadian
Lender at 407 — 8th Avenue S.W., Calgary, Alberta or such other branch in Canada
as the Canadian Lender may from time to time designate by notice to Canadian
Borrower.

 

“Canadian Loan” shall mean the making by the Canadian Lender to Canadian
Borrower of a Canadian Prime Rate Loan, Canadian US$-Denominated Base Rate Loan,
Canadian US$ Libor Loan or a Canadian Bankers’ Acceptance.

 

“Canadian Loan Parties” shall mean, collectively, Canadian Borrower, Holdings
and each other Guarantor of Canadian Obligations.

 

“Canadian Managing Partner” shall mean Nabors Canada ULC.

 

“Canadian Material Adverse Effect” shall mean an event or condition that
constitutes, or would reasonably be expected to result in, a material adverse
effect on (a) the business, assets, operations or condition, financial or
otherwise, of Holdings and its Subsidiaries, taken as a whole, (b) the ability
of any Canadian Loan Party to perform its obligations under this Agreement or
(c) the validity or enforceability of or the rights and remedies of the Canadian
Lender under this Agreement.

 

“Canadian Non-Recourse Assets” shall mean the assets created, developed,
constructed or acquired with or in respect of which Canadian Non-Recourse Debt
has been incurred and any and all receivables, inventory, equipment, chattel
paper, intangibles and other rights or collateral arising from or connected with
the assets created, developed, constructed or acquired (and, for certainty,
shall include the shares or other ownership interests of or investments in a
Subsidiary of Canadian Borrower which holds only such assets and other rights
and collateral arising from or connected therewith) and to which recourse of the
lender of such Canadian Non-Recourse Debt (or any agent, trustee, receiver or
other person acting on behalf of such lender) in respect of such indebtedness is
limited in all circumstances (other than in respect of false or misleading
representations or warranties or environmental matters).

 

“Canadian Non-Recourse Debt” shall mean any indebtedness in respect of any
amounts borrowed, obligations secured by a Security Interest existing on
property owned subject to a Security Interest (whether or not the obligations
secured thereby shall have been assumed) and guarantees, indemnities,
endorsements (other than endorsements for collection in the ordinary course of
business) or other contingent obligations in respect of obligations of another
person for indebtedness of that other person in respect of any amounts borrowed
by them and, in each case, incurred to finance the creation, development,
construction or acquisition of assets and any increases in or extensions,
renewals or

 

5

--------------------------------------------------------------------------------


 

refundings of any such indebtedness, liabilities and obligations, provided that
the recourse of the lender thereof or any agent, trustee, receiver or other
person acting on behalf of the lender in respect of such indebtedness,
liabilities and obligations or any judgment in respect thereof is limited in all
circumstances (other than in respect of false or misleading representations or
warranties) to the assets created, developed, constructed or acquired in respect
of which such indebtedness, liabilities and obligations has been incurred and to
any receivables, inventory, equipment, chattel paper, intangibles and other
rights or collateral arising from or connected with the assets created,
developed, constructed or acquired (and, for certainty, shall include the shares
or other ownership interests of or investments in a Subsidiary of Canadian
Borrower which holds only such assets and other rights and collateral arising
from or connected therewith) and to which the lender has recourse.

 

“Canadian Obligations” shall mean (a) obligations of Canadian Borrower, Holdings
and each other Guarantor from time to time arising under or in respect of the
due and punctual payment of (i) the principal of, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Canadian Loans, including fees with respect
to Canadian Bankers’ Acceptances, in each case, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Canadian Borrower, Holdings
and each other Guarantor (in its capacity as guarantor of the obligations
hereunder of Canadian Borrower) under this Agreement and the other Loan
Documents to which it is a party, and (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of Canadian Borrower,
Holdings and each other Guarantor (in its capacity as guarantor of the
obligations hereunder of Canadian Borrower) under or pursuant to this Agreement
and the other Loan Documents to which it is a party.

 

“Canadian Officer’s Certificate” shall mean a certificate or notice signed by
any one of the president, a vice president, director, treasurer, assistant
treasurer, controller, corporate secretary or assistant secretary of the
Canadian Managing Partner.

 

“Canadian Permitted Encumbrances” shall mean, as at any particular time any of
the following encumbrances on the property or any part of the property of
Canadian Borrower or any of its Subsidiaries:

 

(a)                                 Security Interests on any property acquired,
constructed or improved by Canadian Borrower or any such Subsidiary (or liens on
the securities of a special purpose Subsidiary which holds no material assets
other than the property being acquired, constructed or improved) after the date
of this Agreement which are created within 360 days after such acquisition (or
in the case of property constructed or improved, after the completion and
commencement of commercial operation of such property, whichever is later) to
secure or provide for the payment of the purchase price or cost thereof;
provided that in the case of such construction or improvement the Security
Interests shall not apply to any property owned by Canadian Borrower or any such
Subsidiary before such construction or improvement other than (1) unimproved
real property on which the property so constructed, or the improvement, is
located or (2) personal property which is so improved;

 

(b)                                 Security Interests existing on the date of
this Agreement, existing Security Interests on property acquired (including
Security Interests on any property acquired from a person which is consolidated
with or merged with or into Canadian Borrower or any such Subsidiary) or
Security Interests outstanding at the time any corporation, partnership or other
entity becomes a Subsidiary of Canadian Borrower; provided that such Security
Interests shall only apply to property owned by such

 

6

--------------------------------------------------------------------------------


 

corporation, partnership or other entity at the time it becomes a Subsidiary of
Canadian Borrower or that is acquired thereafter other than from Canadian
Borrower or another Subsidiary of Canadian Borrower;

 

(c)                                  Security Interests in favor of domestic or
foreign Governmental Authorities to secure advances or other payments pursuant
to any contract or statute or to secure indebtedness incurred to finance the
purchase price or cost of constructing or improving the property subject to such
Security Interests, including Security Interests to secure debt of the pollution
control or industrial revenue bond type;

 

(d)                                 Security Interests consisting of pledges or
deposits by Canadian Borrower or any such Subsidiary under workers’ compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of debt)
or leases to which Canadian Borrower or any such Subsidiary is a party, or
deposits to secure public or statutory obligations of Canadian Borrower or any
such Subsidiary or deposits of cash or government bonds to secure surety or
appeal bonds to which it is a party, or deposits as security for contested taxes
or import or customs duties or for the payment of rent, in each case incurred in
the ordinary course of business;

 

(e)                                  Security Interests for Taxes, assessments
or governmental charges not at the time due or delinquent or, if due or
delinquent, the validity of which is being contested at the time in good faith
and provided adequate reserves have been established therefor (in accordance
with GAAP);

 

(f)                                   Security Interests under or pursuant to
any judgment rendered, or claim filed, against Canadian Borrower or any such
Subsidiary, which Canadian Borrower or any such Subsidiary (as applicable) shall
be contesting at the time in good faith and provided it shall have established
adequate reserves therefor (in accordance with GAAP);

 

(g)                                  undetermined or inchoate Security
Interests, including carriers’, warehousemen’s, repairman’s, landlords’,
mechanics’ and construction liens which relate to obligations not due or
delinquent or, if due or delinquent, the validity of which is being contested at
the time in good faith and provided that adequate reserves have been established
therefor (in accordance with GAAP);

 

(h)                                 Security Interests in favor of issuers of
surety or performance bonds or letters of credit issued pursuant to the request
of and for the account of Canadian Borrower or any such Subsidiary in the
ordinary course of its business;

 

(i)                                     encumbrances, easements, rights of way,
servitudes or other similar rights in land (including, without in any way
limiting the generality of the foregoing, rights of way, licenses and servitudes
for railways, sewers, drains, gas and oil pipelines, gas and water mains,
electric light and power and telephone or telegraph or cable television
conduits, poles, wires and cables) granted to or reserved or taken by other
persons or Security Interests consisting of zoning or other restrictions as to
the use of real properties or Security Interests incidental to the conduct of
the business of Canadian Borrower or any such Subsidiary or to the ownership of
its properties, in each case which do not materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of Canadian Borrower or any other Subsidiary of Canadian Borrower;

 

(j)                                    Security Interests given by Canadian
Borrower or any such Subsidiary to a public utility or any municipality or
governmental or other public authority when required by such utility or
municipality or other public authority in connection with the operations of
Canadian Borrower or any such Subsidiary (as applicable), all in the ordinary
course of its business which do not materially

 

7

--------------------------------------------------------------------------------


 

adversely affect the value of said properties or materially impair their use in
the operation of the business of Canadian Borrower or any other Subsidiary of
Canadian Borrower;

 

(k)                                 the reservation in any original grants from
the Crown of any land or interests therein and statutory exceptions to title;

 

(l)                                     the right reserved or vested in any
municipality or governmental or other public authority by the terms of any
leases in which Canadian Borrower or any such Subsidiary has any interest or by
any statutory provision to terminate any leases in which Canadian Borrower or
any such Subsidiary has any interest, or to require annual or other periodic
payments as a condition of the continuance thereof;

 

(m)                             Security Interests in favor of Holdings,
Canadian Borrower or any Subsidiary of Canadian Borrower;

 

(n)                                 Security Interests in favor of the Canadian
Lender pursuant to this Agreement or pursuant to any Canadian Bank Products;

 

(o)                                 Security Interests arising by virtue of any
statutory or common law provisions relating to bankers’ liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by Canadian Borrower or any such Subsidiary in excess of those set forth
by regulations promulgated by the Federal Reserve Board and (ii) such deposit
account is not intended by Canadian Borrower or any such Subsidiary to provide
collateral to the depository institution;

 

(p)                                 any Security Interest over goods (or any
documents relating thereto) arising either in favor of a bank issuing a form of
documentary credit in connection with the purchase of such goods or by way of
retention of title by the supplier of such goods where such goods are supplied
on credit, subject to such retention of title, and in both cases where such
goods are acquired in the ordinary course of business;

 

(q)                                 any Security Interests pursuant to any order
of attachment, execution, enforcement, distraint or similar legal process
arising in connection with court proceedings; provided that such process is
effectively stayed, discharged or otherwise set aside within 30 days;

 

(r)                                    any lease, sublease and sublicense
granted to any third party constituting a mortgage and any mortgage pursuant to
farm-in and farm-out agreements, operating agreements, development agreements
and any other similar arrangements, which are customary in the oil and gas
industry or in the ordinary course of business of Canadian Borrower or any such
Subsidiary;

 

(s)                                   Security Interests incurred or created in
the ordinary course of business and in accordance with sound industry practice
in respect of the joint operation of oil and gas properties or related
production or processing facilities as security in favor of any other person
conducting the development or operation of the property to which such Security
Interests relate, for Canadian Borrower or any such Subsidiary’s portion of the
costs and expenses of such development or operation, provided such costs or
expenses are not due or delinquent or if due or delinquent, the validity of
which is being contested at the time in good faith and provided that adequate
reserves have been established therefor (in accordance with GAAP);

 

(t)                                    to the extent a Security Interest is
created thereby, a sale or disposition of oil and gas properties resulting from
any pooling or unitization agreement entered into in the ordinary course of

 

8

--------------------------------------------------------------------------------


 

business when, in Canadian Borrower’s or any of its Subsidiary’s reasonable
judgment, it is necessary to do so in order to facilitate the orderly
exploration, development or operation of such properties, provided that,
Canadian Borrower’s or such Subsidiary’s resulting pooled or unitized interest
is proportional (either on an acreage or reserve basis) to the interest
contributed by it and is not materially less than Canadian Borrower’s or such
Subsidiary’s interest in such oil and gas properties prior to such pooling or
unitization and its obligations in respect thereof are not greater than its
proportional share based on the interest acquired by it;

 

(u)                                 to the extent a Security Interest is created
thereby, farmout interests or overriding royalty interests, net profit
interests, reversionary interests and carried interests in respect of Canadian
Borrower’s or any of its Subsidiary’s petroleum and natural gas rights that are
or were entered into with or granted to arm’s length third parties in the
ordinary course of business and in accordance with sound industry practice;

 

(v)                                 Security Interests for penalties arising
under non-participation provisions of operating agreements in respect of
Canadian Borrower’s or any of its Subsidiary’s petroleum and natural gas rights
or any related facilities, if such Security Interests could not reasonably be
expected to have a Canadian Material Adverse Effect;

 

(w)                               leases entered into in the ordinary course of
business and any personal property registrations made in respect thereof;

 

(x)                                 the lien or any right of distress reserved
in or exercisable under any real property lease for rent or otherwise to effect
compliance with the terms of such lease, in respect of which the rent or other
obligations are not at the time overdue, or if overdue, the validity of which is
being contested at the time in good faith by Canadian Borrower or any such
Subsidiary and provided they shall have established adequate reserves therefor
(in accordance with GAAP);

 

(y)                                 capital leases and operating leases in
respect of machinery and equipment;

 

(z)                                  Security Interests in cash or marketable
debt securities in favor of any counterparty securing obligations to such
counterparty; provided that Canadian Borrower or any such Subsidiary is not in
default in respect of such obligations;

 

(aa)                          Security Interests consented to in writing by the
Canadian Lender;

 

(bb)                          any Security Interests on Canadian Non-Recourse
Assets created, incurred or assumed to secure any Canadian Non-Recourse Debt
incurred in connection therewith; and

 

(cc)                            any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Security Interest referred to in the preceding subparagraphs (a) to (bb)
inclusive of this definition, so long as any such extension, renewal or
replacement of such Security Interest is limited to all or any part of the same
property that secured the Security Interest extended, renewed or replaced (plus
improvements on such property) and the indebtedness or obligation secured
thereby is not increased;

 

provided that nothing in this definition shall in and of itself cause the
Canadian Loans and other Canadian Obligations hereunder to be subordinated in
priority of payment to any such Canadian Permitted Encumbrance or cause any
Security Interests in favor of the Canadian Lender to rank subordinate to any
such Canadian Permitted Encumbrance.

 

9

--------------------------------------------------------------------------------


 

In addition to the foregoing, Canadian Borrower and any of its Subsidiaries may
issue, assume or guarantee secured Indebtedness that, with certain other
Indebtedness described in the following sentence, does not exceed 2.5% of
Consolidated Net Tangible Assets in the aggregate.  For purposes of the
foregoing calculation in the immediately preceding sentence, all attributable
debt in respect of Sale and Lease-Back Transactions of Holdings and its
Subsidiaries under the exception in Section 9.07 outstanding and unpaid shall be
included, without duplication, in “Indebtedness”.

 

“Canadian Permitted Subsidiary Indebtedness” shall mean:

 

(a)                                 Indebtedness in respect of current accounts
payable and accrued expenses incurred in the ordinary course of business;

 

(b)                                 Indebtedness owing by a Subsidiary of
Canadian Borrower to Holdings or any Subsidiary of Holdings;

 

(c)                                  purchase money Indebtedness to finance the
acquisition, construction, or improvement, or capital lease of assets (including
equipment) or property; provided that (i) such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed and all fees, costs and
expenses relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses; and (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing plus all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses;

 

(d)                                 Indebtedness incurred after the date hereof
in connection with the acquisition of a person or property (including by
consolidation or merger) as long as such Indebtedness existed prior to such
acquisition and was not created in anticipation thereof;

 

(e)                                  Indebtedness existing on the date hereof;

 

(f)                                   Indebtedness under performance guarantees,
performance bonds and letters of credit issued in the ordinary course of
business and serving as a performance guarantee;

 

(g)                                  Indebtedness under documentary credits
issued in connection with the purchase of goods in the ordinary course of
business;

 

(h)                                 Indebtedness (i) under unsecured overdraft
lines of credit or for working capital purposes in foreign countries with
financial institutions and (ii) arising from the honoring by a bank or other
person of a check, draft or similar instrument inadvertently drawing against
insufficient funds;

 

(i)                                     Indebtedness under, pursuant to or in
connection with any Canadian Bank Products;

 

(j)                                    any other Indebtedness in a principal
amount not to exceed 2.5% of Consolidated Net Tangible Assets in the aggregate,
at any one time outstanding;

 

(k)                                 Indebtedness not otherwise permitted under
any other clause of this definition so long as each Subsidiary of Canadian
Borrower incurring such Indebtedness has delivered to the Canadian Lender (i) a
guarantee in a form and substance reasonably satisfactory to the Canadian Lender
and (ii) a Canadian Officer’s Certificate certifying the adoption of board
resolutions authorizing such subsidiary guarantee; and

 

10

--------------------------------------------------------------------------------


 

(l)                                     extensions, refinancings, renewals or
replacements (or successive extensions, refinancings, renewals, or
replacements), in whole or in part, of the Indebtedness permitted above which in
the case of any such extension, refinancing, renewal or replacement, does not
increase the amount of the Indebtedness being extended, refinanced, renewed or
replaced, other than amounts incurred to pay the costs of such extension,
refinancing, renewal or replacement.

 

“Canadian Power of Attorney” shall mean the power of attorney provided by
Canadian Borrower with respect to Canadian Bankers’ Acceptances in accordance
with and pursuant to Section 2.07(d) hereof.

 

“Canadian Prime Rate” shall mean, for any day, the greater of:

 

(a)                                 the rate of interest per annum established
from time to time by the Canadian Lender as the reference rate of interest for
the determination of interest rates that the Canadian Lender will charge to
customers of varying degrees of creditworthiness in Canada for Canadian Dollar
demand loans in Canada; and

 

(b)                                 the rate of interest per annum equal to the
average annual yield rate for one month Canadian Dollar bankers’ acceptances
which rate is shown on the display referred to as the “CDOR Page” (or any
display substituted therefor) of Reuters Limited (or any successor thereto or
Affiliate thereof) at 10:00 a.m. (Toronto time) on such day or, if such day is
not a Banking Day, on the immediately preceding Banking Day, plus 1.00% per
annum;

 

provided, that if both such rates are equal or if such one month bankers’
acceptance rate is unavailable for any reason on any date of determination, then
the “Canadian Prime Rate” shall be the rate specified in the immediately
preceding clause (a) above.

 

“Canadian Prime Rate Loan” shall mean a Canadian Loan made by the Canadian
Lender to Canadian Borrower with respect to which Canadian Borrower has
specified or a provision hereof requires that interest is to be calculated by
reference to the Canadian Prime Rate.

 

“Canadian Revolving Borrowing” shall mean a Canadian Borrowing comprised of
Canadian Revolving Loans.

 

“Canadian Revolving Commitment” shall mean the commitment, if any, of the
Canadian Lender to make Canadian Revolving Loans hereunder, as the same may be
reduced from time to time pursuant to Section 2.08 and Section 14.04(b).  The
aggregate principal amount of the Canadian Lender’s Revolving Commitments on the
Closing Date is US$50,000,000 or the Equivalent Amount in Canadian Dollars.

 

“Canadian Revolving Exposure” shall mean, with respect to the Canadian Lender at
any time, the aggregate principal amount at such time of all outstanding
Canadian Revolving Loans of the Canadian Lender.

 

“Canadian Revolving Loan” shall mean a Canadian Loan made by the Canadian Lender
to Canadian Borrower pursuant to Section 2.01.  Each Canadian Revolving Loan
shall either be a Canadian US$-Denominated Base Rate Loan denominated in US
Dollars, a Canadian US$ Libor Loan denominated in US Dollars, a Canadian Prime
Rate Loan denominated in Canadian Dollars or a Canadian Bankers’ Acceptance
denominated in Canadian Dollars.

 

11

--------------------------------------------------------------------------------


 

“Canadian US$-Denominated Base Rate” shall mean, for any day, the greatest of
(i) the rate of interest per annum established from time to time by the Canadian
Lender as the reference rate for the determination of interest rates that the
Canadian Lender will charge to customers of varying degrees of creditworthiness
in Canada for US Dollar demand loans in Canada, (ii) the rate of interest per
annum for such day or, if such day is not a Banking Day, on the immediately
preceding Banking Day, equal to the sum of the Canadian US$ Federal Funds Rate
(expressed for such purpose as a rate per annum in accordance with
Section 2.06(i)(i) and (v)), plus 1.0% per annum, and (iii) the Canadian US$
Libor Rate for a period of one (1) month on such day (or in respect of any day
that is not a Banking Day, such Canadian US$ Libor Rate in effect on the
immediately preceding Banking Day) plus 1.00% per annum; provided, that if all
such rates are equal or if such Canadian US$ Federal Funds Rate is unavailable
for any reason on the date of determination, then the “Canadian US$-Denominated
Base Rate” shall be the rate specified in the immediately preceding clause
(a) above.

 

“Canadian US$-Denominated Base Rate Loan” shall mean any Canadian Revolving Loan
bearing interest at a rate determined by reference to the Canadian
US$-Denominated Base Rate in accordance with the provisions of Article II.

 

“Canadian US$ Federal Funds Rate” shall mean, for any day, the rate of interest
per annum equal to (a) the weighted average (rounded upwards, if necessary, to
the next 1/100th of one percent per annum) of the annual rates of interest on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Banking Day by the Federal Reserve Bank of New York (or any successor
thereto) or, (b) if such day is not a Banking Day, such weighted average for the
immediately preceding Banking Day for which the same is published or, (c) if
such rate is not so published for any day that is a Banking Day, the average
(rounded upwards, if necessary, to the next 1/100th of one percent per annum) of
the quotations for such day on such transactions received by the Canadian Lender
from three Federal funds brokers of recognized standing selected by the Canadian
Lender.

 

“Canadian US$ Libor Borrowing” shall mean a Canadian Borrowing comprised of
Canadian US$ Libor Loans.

 

“Canadian US$ Libor Loan” shall mean any Canadian Revolving Loan bearing
interest at a rate determined by reference to the Canadian US$ Libor Rate in
accordance with the provisions of Article II.

 

“Canadian US$ Libor Rate” shall mean, for each Interest Period applicable to a
Canadian US$ Libor Loan, the rate of interest per annum, expressed on the basis
of a year of 360 days (as determined by the Canadian Lender) applicable to US
Dollars and appearing on the display referred to as the “LIBOR01 Page” (or any
display substituted therefor) of Reuters Limited (or any successor thereto or
Affiliate thereof) as of 11:00 a.m. (London, England time) on the second Banking
Day prior to the first day of such Interest Period; or if such rate does not
appear on such Reuters display, or if such display or rate is not available for
any reason, the rate per annum at which US Dollars are offered by the principal
lending office in London, England of the Canadian Lender (or of its Affiliates
if it does not maintain such an office) in the London interbank market at
approximately 11:00 a.m. (London, England time) on the second Banking Day prior
to the first day of such Interest Period, in each case in an amount similar to
such Canadian US$ Libor Loan and for a period comparable to such Interest
Period.

 

“Capital Stock” shall mean (a) in the case of a corporation, all classes of
capital stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of the assets of, the issuing person, including, in each case,
all warrants, rights or options to purchase any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than US$500.0 million; (c) commercial paper of an issuer
rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least US$5.0 billion.

 

“CDOR” shall mean, on any date which Canadian Bankers’ Acceptances are to be
issued pursuant to Section 2.07 hereto, the per annum rate of interest
calculated on the basis of a year of 365 days which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
Dollar bankers’ acceptances having identical issue and comparable maturity dates
as the Canadian Bankers’ Acceptances proposed to be issued by Canadian Borrower
displayed and identified as such on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Limited (or any successor
thereto or Affiliate thereof) as at approximately 10:00 a.m. (Toronto time) on
such day, or if such day is not a Banking Day, then on the immediately preceding
Banking Day (as adjusted by the Canadian Lender in good faith after 10:00 a.m.
(Toronto time), to reflect any error in a posted rate or in the posted average
annual rate); provided, however, if such a rate does not appear on such CDOR
Page, then the CDOR Rate, on any day, shall be the discount rate (expressed as a
rate per annum, calculated on the basis of a year of 365 days) quoted by the
Canadian Lender (determined as of 10:00 a.m., Toronto time, on such day) which
would be applicable in respect of an issue of Canadian Dollar bankers’
acceptances in a comparable amount and with comparable maturity dates to the
Canadian Bankers’ Acceptances proposed to be issued by Canadian Borrower on such
day, or if such day is not a Banking Day, then on the immediately preceding
Banking Day.

 

“Change of Control” shall mean an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 50% or more of the Capital Stock of Holdings
entitled to vote for members of the Board of

 

13

--------------------------------------------------------------------------------


 

Directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such Capital Stock that such person or group has the
right to acquire pursuant to any option right); or

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the Board of Directors or other equivalent
governing body of Holdings cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors); or

 

(c)                                  Holdings at any time ceases to own,
directly or indirectly, 100% of the Capital Stock of US Borrower.

 

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking into effect of any law,
treaty, order, policy, rule or regulation, (b) any change in any law, treaty,
order, policy, rule or regulation or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign authorities, in each case pursuant to Basel III, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or implemented.

 

“Charges” shall have the meaning assigned to such term in Section 14.14.

 

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement as originally in effect or pursuant to Section 2.22, of
which such Loan, Borrowing or Commitment shall be a part.

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 5.01 and Section 6.01 of this Agreement are satisfied or waived and this
Agreement becomes effective pursuant to the provisions of Section 14.06;
provided that the Closing Date shall occur no later than December 31, 2012.

 

14

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

 

“Commitment” shall mean, as the context may require, a US Commitment or a
Canadian Commitment.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Obligor or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Tangible Assets” shall mean the total assets of Holdings and
its Subsidiaries as of the most recent fiscal quarter end for which a
consolidated balance sheet of Holdings and its Subsidiaries is available, minus
all current liabilities (excluding the current portion of any long-term debt) of
Holdings and its Subsidiaries reflected on such balance sheet and minus total
goodwill and other intangible assets of Holdings and its Subsidiaries reflected
on such balance sheet, all calculated on a consolidated basis in accordance with
GAAP.

 

“Contingent Obligations” shall mean, with respect to any person, without
duplication, any obligations (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing any
Indebtedness of any other person in any manner, whether direct or indirect, and
including without limitation any obligation, whether or not contingent, (a) to
purchase any such Indebtedness or other obligation or any property constituting
security therefor, (b) to advance or provide funds or other support for the
payment or purchase of such Indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other person
(including, without limitation, maintenance agreements, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof.  The
amount of any Contingent Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Contingent Obligation is made.

 

“Controlled” shall mean, with respect to any person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, through the exercise of voting power or by contract.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, fraudulent
transfer, or other similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and relating to or
affecting the rights of creditors generally.

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

15

--------------------------------------------------------------------------------


 

“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).

 

“Defaulting Lender” shall mean, as the context may require, a US Defaulting
Lender or a Canadian Defaulting Lender.

 

“Designated Rating Agencies” shall mean Moody’s, S&P or Fitch’s.

 

“Discount Proceeds” shall mean the net cash proceeds to Canadian Borrower from
the sale of a Canadian Bankers’ Acceptance pursuant hereto before deduction or
payment of the fees to be paid to the Canadian Lender under Section 2.07.

 

“Documentation Agent” shall mean Mizuho Corporate Bank, Ltd. and HSBC Bank USA,
N.A., each as documentation agent for the Lenders.

 

“Eligible Assignee” shall mean any person to whom it is permitted to assign
Loans and Commitments pursuant to Section 14.04(b); provided that “Eligible
Assignee” shall not include Holdings or any of its Affiliates or Subsidiaries or
any natural person.

 

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

 

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

 

“Environmental Law” shall mean any legal requirement of any Governmental
Authority pertaining to (a) the protection of health, safety and the indoor or
outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.

 

16

--------------------------------------------------------------------------------


 

“Equivalent Amount” shall mean, on any date with respect to US Dollars and
Canadian Dollars, the amount obtained in one such currency when an amount in the
other currency is converted into the first currency using the Bank of Canada
noon rate of exchange for Canadian interbank transactions established by the
Bank of Canada for the day in question or, if any such rate of exchange is for
any reason unavailable, at the spot rate quoted for wholesale transactions by
the Canadian Lender at approximately noon, Toronto time, on that date in
accordance with its normal practice.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time. 
References to sections of ERISA shall be construed also to refer to any
successor sections.

 

“ERISA Affiliate” shall mean, an entity, whether or not incorporated, which is
(i) under common control (within the meaning of Section 4001(a)(14) of ERISA)
with US Borrower, Holdings or any of their Subsidiaries or (ii) is a member of a
group which includes US Borrower or Holdings or any of their Subsidiaries and
which is treated as a single employer under Sections 414(b), (c), (m), or (o) of
the Code with US Borrower, Holdings or any of their Subsidiaries.

 

“ERISA Event” shall have the meaning assigned to such term in Section 12.01(g).

 

“Event of Default” shall mean, as the context may require, a US Event of Default
or a Canadian Event of Default.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise taxes, and branch profits Taxes, in each case
(i) imposed as a result of such Recipient being organized under the laws of or
having its principal office or, in the case of any US Lender Party, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), or (ii) that are Other Connection Taxes, (b) in
the case of a US Lender Party, any US federal withholding Tax that is imposed on
amounts payable to or for the account of such US Lender Party with respect to an
applicable interest in a US Loan, US Commitment, or Swingline Loan pursuant to
any Requirements of Law that are in effect on the date on which (i) such US
Lender Party acquires such interest in the US Loan, US Commitment, or Swingline
Loan (other than pursuant to an assignment request by US Borrower under
Section 2.19), or (ii) such US Lender Party changes its lending office, except
in each case, to the extent that, pursuant to Section 2.18(a) or
Section 2.18(c), amounts were payable either to such US Lender Party’s assignor
immediately before such US Lender Party became a party hereto or to such US
Lender Party prior to changing its lending office, (c) any United States federal
withholding Tax that is attributable to such Recipient’s failure to comply with
Section 2.18(e), and (d) any United States federal withholding Taxes imposed
pursuant to FATCA

 

“Existing Canadian Credit Agreement” shall mean that certain Credit Agreement,
dated as of February 11, 2011, between Canadian Borrower and Canadian Lender, as
amended.

 

“Existing US Credit Agreements” shall mean (a) that certain Credit Agreement
dated as of April 20, 2011, among US Borrower, Holdings, the lenders party
thereto, Citibank, N.A., as swingline lender and as administrative agent for the
lenders party thereto and (b) that certain Credit Agreement dated as of
September 7, 2010, between US Borrower, Holdings, the lenders party thereto, UBS
Loan Finance, LLC, as swingline lender, and UBS AG, Stamford Branch, as
administrative agent.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to

 

17

--------------------------------------------------------------------------------


 

comply with), any current or future regulations or official interpretations
thereof, and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System of the United States arranged by
federal funds brokers on such day, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean the US Commitment Fee, the Canadian Commitment Fee and the
Administrative Agent Fees.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“Fitch” shall mean Fitch Ratings, Ltd. and any successors thereto.

 

“Foreign Lender Party” shall mean any US Lender Party that is not a US Person.

 

“Foreign Subsidiary” shall mean each Subsidiary organized under the laws of a
jurisdiction other than the United States, any State thereof, or the District of
Columbia.

 

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organisation for Economic Co-operation and
Development).

 

“Guaranteed Obligations” shall mean, as the context may require, the US
Guaranteed Obligations or the Canadian Guaranteed Obligations.

 

“Guarantor” shall mean, as the context may require, the US Guarantors or the
Canadian Guarantor.

 

“Hazardous Materials” shall mean the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

 

18

--------------------------------------------------------------------------------


 

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

 

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.22(c).

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money (excluding from this clause
(a) and clause (b) below intraday over advances and overnight overdrafts;
provided that, such obligations are not outstanding for more than two
(2) Business Days), (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person
to the extent of the value of such property (other than customary reservations
or retentions of title under agreements with suppliers entered into in the
ordinary course of business), (d) all obligations, other than intercompany
items, of such person issued or assumed as the deferred purchase price of
property or services purchased by such person (excluding account payables that
are not more than 180 days past due), which would appear as liabilities on a
balance sheet of such person, (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (f) all Contingent Obligations of
such person other than Contingent Obligations of the Subsidiaries or parent of
such person with respect to Indebtedness of such person, (g) the principal
portion of all obligations of such person under (i) capital lease obligations
and (ii) any synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing product of such person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect in any of the foregoing in this clause (g) to any third-party
indemnification, (h) all obligations of such person with respect to Redeemable
Preferred Stock, and (i) the maximum amount of all standby letters of credit
(other than those entered for purposes of bid and performance bonds) issued or
bankers’ acceptances facilities created for the account of such person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed). 
The Indebtedness of any person shall include the Indebtedness of any partnership
or unincorporated joint venture for which such person is legally obligated.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of US
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 14.03(b).

 

“Index Debt” shall mean US Borrower’s long-term senior unsecured, non-credit
enhanced publically held debt.

 

“Information” shall have the meaning assigned to such term in Section 14.12.

 

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.09(b),
substantially in the form of (a) with respect to a US Revolving Loan,
Exhibit E-1, (b) with respect to a conversion of a Canadian Revolving Loan, a
request substantially in the form of Exhibit E-2 and (c) with respect to a
rollover of a Canadian Revolving Loan, a request substantially in the form of
Exhibit E-3.

 

“Interest Payment Date” shall mean:

 

19

--------------------------------------------------------------------------------


 

(a) with respect to any US ABR Loan (including Swingline Loans), the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding;

 

(b) with respect to any US Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
US Eurodollar Loan with an Interest Period of more than three months’ duration,
each Business Day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period;

 

(c) with respect to any Canadian Prime Rate Loan and any Canadian
US$-Denominated Base Rate Loan, the last Banking Day of each March, June,
September and December to occur during any period in which such Loan is
outstanding; and

 

(d) with respect to each Canadian US$ Libor Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Canadian US$ Libor Loan with an Interest Period of more than three months’
duration, the last Banking Day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period; and

 

(e) with respect to any Revolving Loan or Swingline Loan, the Maturity Date or
such earlier date on which the applicable Revolving Commitments are terminated,
as the case may be.

 

“Interest Period” shall mean, (a) with respect to any US Eurodollar Borrowing or
Canadian US$ Libor Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as US Borrower or Canadian
Borrower, respectively, may elect and (b) with respect to any Canadian Bankers’
Acceptance, the period commencing on the date of such Borrowing and ending on
the numerically corresponding day in the calendar month that is between one and
six months thereafter, subject to market availability (or such longer or shorter
period as may be acceptable to the Canadian Lender); in each case, provided that
(x) if any Interest Period would end on a day other than a Business Day (with
respect to US Eurodollar Borrowings) or Banking Day (with respect to Canadian
US$ Libor Borrowings and Canadian Bankers’ Acceptances), such Interest Period
shall be extended to the next succeeding Business Day or Banking Day, as
applicable, unless such next succeeding Business Day or Banking Day, as
applicable, would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day or Banking Day, as
applicable, and (y) any Interest Period that commences on the last Business Day
(with respect to US Eurodollar Borrowings) or Banking Day (with respect to
Canadian US$ Libor Borrowings and Canadian Bankers’ Acceptances) of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
or Banking Day, as applicable, of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing; provided,
however, that an Interest Period shall be limited to the extent required under
Section 2.03(d).

 

“Investment Grade” shall mean:

 

(a)                                 BBB- (or the then equivalent rating) or
higher in the case of the long term debt ratings of S&P and Fitch’s; and

 

(b)                                 Baa3 (or the then equivalent rating) or
higher in the case of the long term debt ratings of Moody’s.

 

“IRS” shall mean the United States Internal Revenue Service.

 

20

--------------------------------------------------------------------------------


 

“Lender Party” shall mean, as the context may require, any US Lender Party or
the Canadian Lender.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

 

“Loan” shall mean, as the context may require, a US Revolving Loan, a Canadian
Revolving Loan or a Swingline Loan (and shall include any Swingline Loans
contemplated by Section 2.20(e) and Revolving Loans contemplated by
Section 2.22).

 

“Loan Documents” shall mean this Agreement and the US Notes (if any).

 

“Loan Parties” shall mean, collectively, the US Loan Parties and the Canadian
Loan Parties.

 

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Subsidiary” shall mean any Subsidiary of Holdings (a) with a net book
value in excess of US$100.0 million, calculated as of the end of the most recent
fiscal quarter or (b) whose revenues for the immediately preceding twelve month
period exceeded US$100.0 million.

 

“Maturity Date” shall mean November 29, 2017.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 14.14.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successors thereto.

 

“Multiemployer Plan” shall mean a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” shall mean a Plan covered by Title IV of ERISA, other
than a Multiemployer Plan, to which US Borrower, Holdings, any Subsidiary of
either, or any ERISA Affiliate and at least one employer other than US Borrower,
Holdings, any Subsidiary of either, or any ERISA Affiliate are contributing
sponsors.

 

“Net Funded Indebtedness” of any person shall mean, without duplication, (i) the
sum of (a) all obligations of such person for borrowed money (excluding from
this clause (a) and clause (b) below intraday over advances and overnight
overdrafts, provided that, such obligations are not outstanding for more than
two (2) Business Days), plus (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, plus (c) all Contingent Obligations of such person with
respect to Net Funded Indebtedness of another person, plus (d) the principal
portion of all obligations of such person under (i) capital lease obligations
and (ii) any synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing product of such person where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP, and after giving
effect to any of

 

21

--------------------------------------------------------------------------------


 

the foregoing in this clause (d) to any third-party indemnification, plus
(e) all obligations of such person with respect to Redeemable Preferred Stock,
less (ii) cash and Cash Equivalents (other than restricted cash).  The Net
Funded Indebtedness of any person shall include the Net Funded Indebtedness of
any partnership or unincorporated joint venture for which such person is legally
obligated.  For the avoidance of doubt, Net Funded Indebtedness shall exclude
any actual fair value adjustment arising from any interest rate swap
transactions entered into in the ordinary course of business and not for
investment or speculative purposes.

 

“Net Worth” shall mean, as of any date, all of the shareholders’ equity or net
worth (excluding, for the avoidance of doubt, Redeemable Preferred Stock) of
Holdings and its Subsidiaries, on a consolidated basis, as determined in
accordance with GAAP.

 

“Obligations” shall mean, without duplication, the US Obligations and the
Canadian Obligations.

 

“Obligor” shall mean US Borrower, Canadian Borrower, each Guarantor and each
other Affiliate of a Borrower that executes and delivers a Loan Document.

 

“Officer’s Certificate” shall mean a certificate substantially in the form of
Exhibit G hereto.

 

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation, memorandum of
association and by-laws (or similar documents) of such person, (ii) in the case
of any limited liability company, the certificate of formation and operating
agreement (or similar documents) of such person, (iii) in the case of any
limited partnership, the certificate of formation and limited partnership
agreement (or similar documents) of such person, (iv) in the case of any general
partnership, the partnership agreement (or similar document) of such person and
(v) in any other case, the functional equivalent of the foregoing.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any US Loan, Swingline Loan,
or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Outstanding BAs Collateral” has the meaning set out in Section 2.10(e).

 

“Participant” shall have the meaning assigned to such term in Section 14.04(d).

 

“Participant Register” shall have the meaning assigned to such term in
Section 14.04(d).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

 

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

22

--------------------------------------------------------------------------------


 

“Plan” shall mean any employee benefit plan (as defined in Section 3(3) of
ERISA) which is either (i) maintained or sponsored by US Borrower, Holdings, any
Subsidiary of either or any ERISA Affiliate or (ii) to which US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate is then making or
accruing an obligation to make contributions or with respect to which US
Borrower, Holdings, any Subsidiary of either or any ERISA Affiliate has any
liability, contingent or otherwise.

 

“Prohibited Person” shall mean any person or entity:

 

i.                                          listed in the Annex to, or otherwise
subject to the provisions of, Executive Order No. 13224 — Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism, effective September 24, 2001;

 

ii.                                       that is located, organized or
chartered in a country that is subject to comprehensive sanctions by the United
States Government (as of 11/15/2012 — Cuba, Iran, Sudan and Syria); and

 

iii.                                    that is named on any Restricted Party
Lists put forth by any United States Government agency including: (1) the
“Specially Designated Nationals” list; (2) the Denied Persons List; (3) the
Entity List; (4) the Unverified Parties List; and (5) the Debarred Parties List.

 

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Capital Stock or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

 

“Recipient” shall mean (a) the Administrative Agent, and (b) any US Lender
Party, as applicable.

 

“Redeemable Preferred Stock” of any person means any preferred stock issued by
such person which is at any time prior to the Maturity Date either
(a) mandatorily redeemable (by sinking fund or similar payment or otherwise) or
(b) redeemable at the option of the holder thereof.

 

“Register” shall have the meaning assigned to such term in Section 14.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

23

--------------------------------------------------------------------------------


 

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and such person’s and such person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Reportable Event” shall mean a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Required Minority Shares” shall mean Capital Stock of a Subsidiary organized
under the laws of jurisdiction other than the United States or any Governmental
Authority thereof that is required by the applicable laws and regulations of
such foreign jurisdiction to be owned by the government of such foreign
jurisdiction or individual or corporate citizens of such foreign jurisdiction in
order for such Subsidiary to transaction business in such foreign jurisdiction.

 

“Requirements of Law” shall mean, with respect to any person, the Organizational
Documents of such person and any law applicable to or binding upon such person
or any of its property or to which such person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Loan Documents.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock or other
equity interest of any Loan Party or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Capital Stock or other equity interest
or of any option, warrant or other right to acquire any such Capital Stock or
other equity interest.

 

“Restricting Information” has the meaning specified in Section 14.01(c).

 

“Revolving Borrowing” shall mean, as the context may require, a US Revolving
Borrowing or a Canadian Revolving Borrowing.

 

“Revolving Commitment” shall mean, as the context may require, the US Revolving
Commitment or the Canadian Revolving Commitment.

 

“Revolving Exposure” shall mean, as the context may require, the US Revolving
Exposure or the Canadian Revolving Exposure.

 

“Revolving Loan” shall mean, as the context may require, a US Revolving Loan or
a Canadian Revolving Loan.

 

“S&P” shall mean Standard & Poor’s Rating Group (a division of The McGraw—Hill
Companies, Inc.) and any successors thereto.

 

24

--------------------------------------------------------------------------------


 

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by Holdings or any Subsidiary of any property, whereby
such property had been sold or transferred by Holdings or any Subsidiary to such
person.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Interest” shall mean mortgages, charges, pledges, hypothecs,
assignments by way of security, conditional sales or other title retentions,
security created under the Bank Act (Canada), liens, encumbrances, security
interests or other interests in property, howsoever created or arising, whether
fixed or floating, perfected or not, which secure payment or performance of an
obligation and, including, in any event (a) rights of set-off created or arising
out of the ordinary course of business for the purpose of securing (directly or
indirectly) Indebtedness and (b) deposits or transfers of cash or marketable
debt instruments under any agreement or arrangement whereby such cash or
marketable debt instruments may be withdrawn, returned or transferred only upon
fulfillment of any condition as to the discharge or satisfaction of any Debt;
provided, however, that “Security Interest” shall not include sales of
receivables or proceeds thereof.

 

“Single Employer Plan” shall mean any Plan which is covered by Title IV of ERISA
and adopted solely by US Borrower, Holdings, any Subsidiary of either or any
ERISA Affiliate or by a group consisting of US Borrower, Holdings, any
Subsidiary of either or one or more ERISA Affiliates.

 

“Solvent” shall mean, with respect to any person as of a particular date, that
on such date (a) such person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such person is engaged or is to engage and (d) the book value
of the assets of such person as set forth on such person’s balance sheet is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such person.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Statutory Reserves” shall mean for any Interest Period for any US Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D.  US
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
US Lender under Regulation D.

 

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Capital Stock entitled

 

25

--------------------------------------------------------------------------------


 

(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors thereof are, as of such date, owned, controlled or held
by the parent and/or one or more subsidiaries of the parent, (iii) any
partnership (a) the sole general partner or the managing general partner of
which is the parent and/or one or more subsidiaries of the parent or (b) the
only general partners of which are the parent and/or one or more subsidiaries of
the parent and (iv) any other person that is otherwise Controlled by the parent
and/or one or more subsidiaries of the parent.  Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Holdings.

 

“Swap Contract” shall mean (a) any and all interest rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s) (net
of debit and credit values) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) (including both debit and
credit values) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make loans pursuant to Section 2.20 up to
the amount set forth on Schedule II, as the same may be (a) reduced from time to
time pursuant to Section 2.08 or Section 2.20 or (b) increased from time to time
pursuant to Section 2.20(e).  The amount of the Swingline Commitment shall
initially be $120.0 million, but shall in no event exceed the US Revolving
Commitment.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any US
Revolving Lender at any time shall equal its US Pro Rata Percentage of the
aggregate Swingline Exposure (disregarding the Swingline Exposure of any US
Defaulting Lender to the extent its Swingline Exposure is reallocated to the
non-US Defaulting Lenders) at such time.

 

“Swingline Lenders” shall mean Citibank N.A., Wells Fargo Bank, N.A. and, at US
Borrower’s election, any other Lender that agrees to provide Swingline Loans in
accordance with the provisions hereof.

 

“Swingline Loan” shall mean any loan made by any Swingline Lender pursuant to
Section 2.20.

 

26

--------------------------------------------------------------------------------


 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Telerate British Bankers Assoc. Interest Settlement Rates Page” shall mean the
display designated as Reuters Screen LIBOR01 Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).

 

“Termination Event” shall mean (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of US
Borrower, Holdings, any Subsidiary of either or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in Section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan, (c) the distribution of a notice of intent to
terminate a Single Employer Plan in a distress termination (within the meaning
of Section 4041(c) of ERISA) pursuant to Section 4041(a)(2) of ERISA, (d) the
institution of proceedings to terminate or the actual termination of a Single
Employer Plan by the PBGC under Section 4042 of ERISA, (e) any event or
condition which would constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or (f) the complete or partial withdrawal of US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate from a Multiemployer
Plan or the termination of a Multiemployer Plan.

 

“Total Capitalization” shall mean the sum of (a) Net Worth plus (b) all Net
Funded Indebtedness of Holdings and its Subsidiaries.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the US Adjusted LIBOR Rate, US Alternate Base Rate,
Canadian US$-Denominated Base Rate, Canadian US$ Libor Rate, Canadian Prime Rate
or Canadian Bankers’ Acceptance.

 

“United States” shall mean the United States of America.

 

“US ABR Borrowing” shall mean a US Borrowing comprised of US ABR Loans.

 

“US ABR Loan” shall mean any US Revolving Loan bearing interest at a rate
determined by reference to the US Alternate Base Rate in accordance with the
provisions of Article II.

 

“US Additional Lender” shall have the meaning given in Section 2.22(a).

 

“US Adjusted LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to (a) the US LIBOR Rate for such US Eurodollar Borrowing in effect
for such Interest Period, divided by (b) 1.00 minus the Statutory Reserves (if
any) for such US Eurodollar Borrowing for such Interest Period.

 

“US Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the U.S. Base Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the US Adjusted LIBOR
Rate for an Interest Period of one-month beginning on such day (or if such day
is not a Business Day, on the immediately preceding Business Day) plus 1.05%. 
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to

 

27

--------------------------------------------------------------------------------


 

ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

 

“US Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the US Base Rate shall be effective on the date
when changed generally by the Administrative Agent.  The corporate base rate is
not necessarily the lowest rate charged by the Administrative Agent to its
customers.

 

“US Beneficiaries” shall mean, collectively, the Administrative Agent, the US
Lenders and the Arrangers.

 

“US Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“US Borrowing” shall mean (a) US Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan.

 

“US Borrowing Request” shall mean a request by US Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.

 

“US Commitment” shall mean, with respect to any US Lender, such US Lender’s US
Revolving Commitment or Swingline Commitment.

 

“US Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a)(i).

 

“US Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both, would constitute a US Event of Default.

 

“US Defaulting Lender” shall mean any US Lender, as reasonably determined by the
Administrative Agent, that (a) has failed to fund any portion of its US Loans or
participations in Swingline Loans required to be funded by it hereunder within
three Business Days of the date required to be funded by it hereunder, unless
such US Lender has notified the Administrative Agent in writing of its good
faith determination that one or more conditions to its obligation to fund US
Loans or participations in Swingline Loans has not been satisfied, (b) has
notified the Administrative Agent, any Swingline Lender, any Lender and/or US
Borrower in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it is unable to or does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a US Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent (based on the reasonable belief that it may not fulfill
its funding obligation), to confirm that it will timely and fully comply with
the terms of this Agreement relating to its obligations to fund prospective US
Loans and participations in then outstanding Swingline Loans, (d) has otherwise
failed to pay over to the Administrative Agent or any other US Lender any amount
(other than amounts referenced in clause (a)

 

28

--------------------------------------------------------------------------------


 

above) required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) is, or whose
parent has become, the subject of any action or proceeding of a type described
in Section 12.01(d) (or any comparable proceeding initiated by a regulatory
authority having jurisdiction over such US Lender or parent of US Lender);
provided that a US Lender shall not be a US Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in such US Lender or any
direct or indirect company thereof by a Governmental Authority.

 

“US Dollars” and “US$” shall mean lawful money of the United States.

 

“US Event of Default” shall have the meaning assigned to such term in
Section 12.01.

 

“US Eurodollar Borrowing” shall mean a US Borrowing comprised of US Eurodollar
Loans.

 

“US Eurodollar Loan” shall mean any US Revolving Loan bearing interest at a rate
determined by reference to the US Adjusted LIBOR Rate in accordance with the
provisions of Article II.

 

“US Guaranteed Obligations” shall have the meaning assigned to such term in
Section 11.01(a).

 

“US Guarantor” shall mean Holdings and each of its Subsidiaries (other than any
Foreign Subsidiary) that guarantees the US Obligations under Section 9.06(j).

 

“US Lenders” shall have the meaning assigned to such term in the preamble hereto
and includes (a) the financial institutions with US Commitments that are
signatories hereto; and (b) any financial institution that has become a party
hereto pursuant to an Assignment and Assumption and assumed US Commitments or US
Loans, other than, in each case, any such financial institution that has ceased
to be a party hereto pursuant to an Assignment and Assumption.  Unless the
context clearly indicates otherwise, the term “US Lenders” shall include the
Swingline Lenders.

 

“US Lender Party” shall mean any US Lender or any Swingline Lender.

 

“US Lender Party Appointment Period” has the meaning assigned in
Section 13.06(a).

 

“US LIBOR Rate” shall mean, with respect to any US Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page at approximately 11:00 a.m., London,
England time, on the second full London Business Day preceding the first day of
such Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the US LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to US Eurodollar Borrowings comprising part of the same Borrowing,
the rate per annum equal to the rate at which the Administrative Agent is
offered deposits in dollars at approximately 11:00 a.m., London, England time,
two London Business Days prior to the first day of such Interest Period in the
London interbank market for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to its
portion of the amount of such US Eurodollar Borrowing to be outstanding during
such Interest Period.  Notwithstanding the foregoing, for purposes of clause
(c) of the definition of US Alternate Base Rate, the rates referred to above
shall be the rates as of 11:00 a.m., London, England time, on the date of
determination (rather than the second London Business Day preceding the date of
determination).

 

29

--------------------------------------------------------------------------------


 

“US Loan” shall mean the making by a US Lender to US Borrower of a US ABR Loan
or a US Eurodollar Loan.

 

“US Loan Parties” shall mean, collectively, US Borrower, Holdings and each other
Guarantor of US Obligations.

 

“US Market Disruption Loans” shall mean US Loans the rate of interest applicable
to which is based upon the US Market Disruption Rate, and the Applicable Margin
with respect thereto shall be the same as the Applicable Margin then applicable
to US ABR Loans; provided that, other than with respect to the rate of interest
applicable thereto, US Market Disruption Loans shall for all purposes hereunder
and under the other Loan Documents be treated as US ABR Loans.

 

“US Market Disruption Rate” shall mean, for any day, a fluctuating rate per
annum (rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to the
US Alternate Base Rate for such day.  Any change in the US Market Disruption
Rate shall be effective as of the opening of business on the effective day of
any change in the relevant component of the US Market Disruption Rate.

 

“US Material Adverse Effect” shall mean an event or condition that constitutes,
or would reasonably be expected to result in, a material adverse effect on
(a) the business, assets, operations or condition, financial or otherwise, of
Holdings and its Subsidiaries, taken as a whole, (b) the ability of any US Loan
Party to perform its obligations under this Agreement or (c) the validity or
enforceability of or the rights and remedies of the Administrative Agent or the
US Lenders under this Agreement.

 

“US Notes” shall mean any promissory note of US Borrower payable to a US Lender
evidencing the US Revolving Loans or Swingline Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit F-1 or F-2.

 

“US Obligations” shall mean (a) obligations of US Borrower, Holdings and each
other Guarantor from time to time arising under or in respect of the due and
punctual payment of (i) the principal of, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the US Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of US Borrower, Holdings and each
other Guarantor (in its capacity as guarantor of the obligations hereunder of US
Borrower) under this Agreement and the other Loan Documents to which it is a
party, and (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of US Borrower, Holdings and each other Guarantor
(in its capacity as guarantor of the obligations hereunder of US Borrower) under
or pursuant to this Agreement and the other Loan Documents to which it is a
party.

 

“US Person” shall mean any person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“US Pro Rata Percentage” of any US Revolving Lender at any time shall mean the
percentage of the total US Revolving Commitments of all US Revolving Lenders
represented by such US Lender’s US Revolving Commitment; provided that for
purposes of Section 2.21(b) and (c), “US Pro Rata Percentage” shall mean the
percentage of the total US Revolving Commitments (disregarding the US Revolving
Commitment of any US Defaulting Lender to the extent its Swingline Exposure is
reallocated to the non-US Defaulting Lenders) represented by such US Lender’s US
Revolving Commitment.  If the

 

30

--------------------------------------------------------------------------------


 

US Revolving Commitments have terminated or expired, the US Pro Rata Percentage
shall be determined based upon the US Revolving Commitments most recently in
effect, after giving effect to any assignments.

 

“US Required Lenders” shall mean US Lenders having more than 50% of the sum of
all US Loans outstanding and unused US Commitments; provided that the US Loans
and unused US Commitments held or deemed held by any US Defaulting Lender shall
be excluded for purposes of making a determination of US Required Lenders.  For
purposes of this definition, the aggregate principal amount of Swingline Loans
owing to the Swingline Lenders shall be considered to be owed to the US
Revolving Lenders ratably in accordance with their respective US Revolving
Commitments.

 

“US Revolving Borrowing” shall mean a US Borrowing comprised of US Revolving
Loans.

 

“US Revolving Commitment” shall mean, with respect to each US Lender, the
commitment, if any, of such US Lender to make US Revolving Loans hereunder up to
the amount set forth on Schedule I, or in the Assignment and Assumption pursuant
to which such US Lender assumed its US Revolving Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.22 and (c) reduced or
increased from time to time pursuant to assignments by or to such US Lender
pursuant to Section 14.04.  The aggregate principal amount of the US Lenders’
Revolving Commitments on the Closing Date is US$1,450,000,000.

 

“US Revolving Exposure” shall mean, with respect to any US Lender at any time,
the aggregate principal amount at such time of all outstanding US Revolving
Loans of such US Lender plus the aggregate amount at such time of such US
Lender’s Swingline Exposure.

 

“US Revolving Lender” shall mean a US Lender with a US Revolving Commitment.

 

“US Revolving Loan” shall mean a US Loan made by the US Lenders to US Borrower
pursuant to Section 2.01.  Each US Revolving Loan shall either be an US ABR Loan
or a US Eurodollar Loan.

 

“Wholly Owned Subsidiary” shall mean any Subsidiary if all of the Capital Stock
of such Subsidiary (other than directors’ qualifying shares and Required
Minority Shares, in each case only to the extent required by applicable law) is
owned by US Borrower or Holdings directly or through other Wholly Owned
Subsidiaries.

 

“Withholding Agent” shall mean US Borrower and the Administrative Agent.

 

Section 1.02                            Classification of Loans and Borrowings.

 

For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”). 
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03                            Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or

 

31

--------------------------------------------------------------------------------


 

reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and permitted assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time
and (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

Section 1.04                            Accounting Terms; GAAP.

 

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by US Borrower and the US Required
Lenders.

 

Section 1.05                            Resolution of Drafting Ambiguities.

 

Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

 

ARTICLE II

 

THE CREDITS

 

Section 2.01                            Commitments.

 

Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, (a) each US Lender agrees, severally and not
jointly, to make to US Borrower one or more US Revolving Loans in US Dollars and
(b) the Canadian Lender agrees to make to Canadian Borrower one or more Canadian
Revolving Loans in US Dollars or Canadian Dollars, in each case, at any time and
from time to time during the Availability Period in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result after giving effect to any Revolving Borrowing in such US Lender’s US
Revolving Exposure exceeding such US Lender’s US Revolving Commitment or the
Canadian Lender’s Canadian Revolving Exposure exceeding the Canadian Lender’s
Canadian Revolving Commitment, respectively.

 

Subject to the terms, conditions and limitations set forth herein, each Borrower
may borrow, pay or prepay and reborrow Revolving Loans.

 

Section 2.02                            Loans.

 

(a)                                 (i) Each US Revolving Loan shall be made as
part of a US Revolving Borrowing consisting of US Revolving Loans made by the US
Lenders ratably in accordance with their respective

 

32

--------------------------------------------------------------------------------


 

US Revolving Commitments and (ii) each Canadian Revolving Loan shall be made as
part of a Canadian Revolving Borrowing consisting of Canadian Revolving Loans
made by the Canadian Lender; provided that, in the case of the immediately
preceding clauses (i) and (ii), the failure of any Lender to make a Revolving
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Revolving Loan required to be made
by such other Lender).

 

(b)                                 Subject to Section 2.11, Section 2.12, and
Section 2.13, (i) each US Revolving Borrowing shall be denominated in US Dollars
and comprised entirely of US ABR Loans or US Eurodollar Loans as US Borrower may
request pursuant to Section 2.03 and (ii) each Canadian Revolving Borrowing
shall be comprised entirely of (A) in US Dollars, Canadian US$-Denominated Base
Rate Loans or Canadian US$ Libor Eurodollar Loans and (B) in Canadian Dollars,
Canadian Prime Rate Loans or Canadian Bankers’ Acceptances, in each case, as
Canadian Borrower may request pursuant to Section 2.03.

 

(i)                                     US ABR Loans shall be in an aggregate
principal amount that is (A) an integral multiple of US$1.0 million and not less
than US$1.0 million or (B) equal to the remaining available balance of the
aggregate US Revolving Commitments;

 

(ii)                                  US Eurodollar Loans shall be in an
aggregate principal amount that is (A) an integral multiple of US$1.0 million
and not less than US$5.0 million or (B) equal to the remaining available balance
of the aggregate US Revolving Commitments;

 

(iii)                               Canadian US$-Denominated Base Rate Loans
shall be in an aggregate principal amount that is (A) an integral multiple of
US$500,000 and not less than US$1.0 million or (B) equal to the remaining
available balance of the aggregate Canadian Revolving Commitment;

 

(iv)                              Canadian US$ Libor Loans shall be in an
aggregate principal amount that is (A) an integral multiple of US$500,000 and
not less than US$1.0 million or (B) equal to the remaining available balance of
the aggregate Canadian Revolving Commitment;

 

(v)                                 Canadian Prime Rate Loans shall be in an
aggregate principal amount that is (A) an integral multiple of Cdn$500,000 and
not less than Cdn$1.0 million or (B) equal to the remaining available balance of
the aggregate Canadian Revolving Commitment; and

 

(vi)                              Canadian Bankers’ Acceptances shall be in an
aggregate principal amount that is (A) an integral multiple of Cdn$500,000 and
not less than Cdn$1.0 million or (B) equal to the remaining available balance of
the aggregate Canadian Revolving Commitment.

 

(c)                                  Each US Lender may at its option make any
US Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such US Lender to make such US Eurodollar Loan; provided that any exercise of
such option (i) shall not affect the obligation of US Borrower to repay such US
Loan in accordance with the terms of this Agreement, or (ii) create any enhanced
rights in the Administrative Agent or any Lender under this Agreement, including
under Section 2.13, 2.14, 2.18 and 14.03, that are additional to or more
favorable than the rights thereof had such option not been exercised.  Revolving
Borrowings of more than one Type may be outstanding at the same time; provided
that US Borrower shall not be entitled to request any US Revolving Borrowing
that, if made, would result in more than fifteen (15) US Eurodollar Borrowings
outstanding hereunder at any one time.  For purposes of the foregoing, US
Revolving Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate US Borrowings.

 

33

--------------------------------------------------------------------------------


 

(d)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds to (i) with respect to US Borrowings, such account in New York
City as the Administrative Agent may designate.

 

(e)                                  not later than 1:00 pm, New York City time,
and (ii) with respect to Canadian Borrowings, such account in Calgary, Alberta
as the Canadian Lender may designate not later than 1:00 pm, Calgary time.  The
Administrative Agent shall promptly credit the amounts so received from US
Lenders to an account as directed by US Borrower in the applicable US Borrowing
Request delivered to or maintained with the Administrative Agent or, if a US
Borrowing shall not occur on such date because any condition precedent specified
in Article VII shall not have been met, return the amounts so received to the
respective US Lenders.

 

(f)                                   Unless the Administrative Agent shall have
received notice from a US Lender prior to the date (in the case of any US
Eurodollar Borrowing), and at least 2 hours prior to the time (in the case of
any US ABR Borrowing), of any US Borrowing that such US Lender will not make
available to the Administrative Agent such US Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such US Lender has made its
ratable portion available to the Administrative Agent at the time of such US
Borrowing in accordance with paragraph (d) above, and the Administrative Agent
may, in reliance upon such assumption, make available to US Borrower on such
date a corresponding amount.  If the Administrative Agent shall have so made
funds available, then, to the extent that such US Lender shall not have made its
ratable portion of such US Borrowing available to the Administrative Agent, each
of such US Lender and US Borrower severally agrees to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to US
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of US Borrower, the interest rate applicable at the time to the
US Loans comprising such US Borrowing and (ii) in the case of such US Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If such US Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such US Lender’s US Loan as
part of such US Borrowing for purposes of this Agreement, and US Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(f) shall cease.  If US Borrower and such US Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to US Borrower the amount
of such interest paid by US Borrower for such period. Any payment by US Borrower
shall be without prejudice to any claim US Borrower may have against a US Lender
that shall have failed to make such payment to the Administrative Agent.

 

(g)                                  Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03                            Borrowing Procedure.

 

To request a US Revolving Borrowing, US Borrower shall notify the Administrative
Agent by delivering, by hand delivery or telecopier, a duly completed and
executed US Borrowing Request to the Administrative Agent (i) in the case of a
Borrowing comprised of US Eurodollar Loans, not later than 11:00 a.m., New York
City time, three Business Days prior to the requested date of the proposed
Borrowing or (ii) in the case of a Borrowing comprised of US ABR Loans, not
later than 10:00 a.m., New York City time, on the requested date of the proposed
Borrowing.  To request a Canadian Revolving Borrowing, Canadian Borrower shall
notify the Canadian Lender by delivering, by hand delivery or telecopier, a duly
completed and executed Canadian Borrowing Request to the Canadian Lender (x) in
the

 

34

--------------------------------------------------------------------------------


 

case of a Borrowing comprised of Canadian US$ Libor Loans, not later than
11:00 a.m., Calgary time, three Banking Days prior to the requested date of the
proposed Borrowing, (y) in the case of a Borrowing comprised of Canadian
US$-Denominated Base Rate Loans or Canadian Prime Rate Loans, not later than
10:00 a.m., Calgary time, one Banking Day prior to the requested date of the
proposed borrowing and (z) in the case of a Borrowing comprised of Canadian
Bankers’ Acceptances, not later than 9:00 a.m., Calgary time, on the requested
date of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:

 

(a)                                 the aggregate amount of such Revolving
Borrowing;

 

(b)                                 the requested date of such Revolving
Borrowing, which shall be a Business Day (with respect to US Borrowings) or a
Banking Day (with respect to Canadian Borrowings);

 

(c)                                  whether such Revolving Borrowing is to be
(i) with respect US Borrowings, for US ABR Loans or US Eurodollar Loans and
(ii) with respect to Canadian Borrowings, (x) Canadian US$-Denominated Base Rate
Loans or Canadian US$ Libor Loans, denominated in US Dollars, or (y) Canadian
Prime Rate Loans or Canadian Bankers’ Acceptances, denominated in Canadian
Dollars;

 

(d)                                 in the case of US Eurodollar Loans and
Canadian US$ Libor Loans, the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”;

 

(e)                                  the location and number of the applicable
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(d); and

 

(f)                                   that the conditions set forth in Sections
5.02(b)-(d) have been satisfied as of the date of the Borrowing Request.

 

If no election as to the denomination or Type of Loans is specified, then the
requested Revolving Borrowing shall be deemed to be for US Eurodollar Loans (in
the case of a Borrowing Request submitted by US Borrower) or Canadian US$ Libor
Loans (in the case of a Borrowing Request submitted by Canadian Borrower), in
each case, with an Interest Period of one month’s duration.  If no Interest
Period is specified with respect to any requested US Eurodollar Loan or Canadian
US$ Libor Loan, the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a US
Borrowing Request, in accordance with this Section 2.03, the Administrative
Agent shall advise the US Lenders of the details thereof and of the amount of
such US Lender’s Pro Rata Percentage of the US Loans to be made as part of the
requested Borrowing.

 

Section 2.04                            Evidence of Debt; Repayment of Loans.

 

(a)                                 Promise to Repay.

 

(i)                                     US Borrower hereby unconditionally
promises to pay (A) to the Administrative Agent for the account of each US
Revolving Lender, the then unpaid principal amount outstanding of each US
Revolving Loan of such US Revolving Lender on the Maturity Date and (B) to each
Swingline Lender, the then unpaid principal amount outstanding of each Swingline
Loan made by it on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two Business Days after such Swingline Loan is made; provided that
on each date that a US Revolving Borrowing is made, US Borrower shall repay the
unpaid principal amount of all

 

35

--------------------------------------------------------------------------------


 

Swingline Loans that were outstanding on the date such US Revolving Borrowing
was requested.  All payments or repayments of US Loans shall be made in US
Dollars.

 

(ii)                                  Canadian Borrower hereby unconditionally
promises to pay to the Canadian Lender the then unpaid principal amount
outstanding of each Canadian Revolving Loan of the Canadian Lender on the
Maturity Date.  All payments or repayments of Canadian Loans shall be made in
currency in which such Canadian Loan is denominated.

 

(b)                                 Lender and Administrative Agent Records. 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of any Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.  The Administrative Agent shall maintain records including
(i) the amount of each US Loan made hereunder, the Type and Class thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from US Borrower to each
US Lender hereunder; and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the US Lenders and each US
Lender’s share thereof.  The entries made in the records maintained by the
Administrative Agent and each Lender pursuant to this paragraph shall be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligations
of the Borrowers to repay the Loans in accordance with their terms.  In the
event of any conflict between the records maintained by any US Lender and the
records of the Administrative Agent in respect of such matters, the records of
the Administrative Agent shall control in the absence of manifest error.  After
a request by the applicable Borrower, the Administrative Agent or the Canadian
Lender, as applicable, shall promptly advise such Borrower of such entries made
in such records.

 

(c)                                  Promissory Notes.  Any US Lender by written
notice to US Borrower (with a copy to the Administrative Agent) may request that
US Loans of any Class made by it to US Borrower be evidenced by a US Note.  In
such event, US Borrower shall prepare, execute and deliver to such US Lender a
US Note payable to such US Lender or its registered assigns in the form of
Exhibit F-1 or F-2, as the case may be.  Thereafter, the US Loans evidenced by
such US Note and interest thereon shall at all times (including after assignment
pursuant to Section 14.04) be represented by one or more promissory notes in
such form payable to the payee named therein or its registered assigns.

 

Section 2.05                            Fees.

 

(a)                                 Commitment Fee.

 

(i)                                     US Borrower agrees to pay to the
Administrative Agent for the account of each US Lender a commitment fee (the “US
Commitment Fee”) equal to the Applicable Fee per annum on the average daily
unused amount of each US Commitment of such US Lender during the period from and
including the date hereof to but excluding the date on which such US Commitment
terminates.  Accrued US Commitment Fees shall be payable in arrears (i) on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the date hereof, and (ii) on
the date on which such US Commitment terminates.  US Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
For purposes of computing US Commitment Fees with respect to US Revolving
Commitments, a US Revolving Commitment of a US Lender shall be deemed to be used
to the extent of the outstanding US Revolving Loans of such US Lender (and the
Swingline Exposure of such US Lender shall be disregarded for such purpose). 
The US Commitment Fee shall be paid

 

36

--------------------------------------------------------------------------------


 

on the dates due, in immediately available funds in US Dollars, to the
Administrative Agent for distribution, if and as appropriate, among the US
Lenders.

 

(ii)                                  Canadian Borrower agrees to pay to the
Canadian Lender a commitment fee (the “Canadian Commitment Fee”) equal to the
Applicable Fee per annum on the average daily unused amount of the Canadian
Lender’s Canadian Commitment during the period from and including the date
hereof to but excluding the date on which such Canadian Commitment terminates. 
Accrued Canadian Commitment Fees shall be payable in arrears (i) on the last
Banking Day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof, and (ii) on the date on
which such Canadian Commitment terminates.  Canadian Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The Canadian Commitment Fee shall be paid on the dates due, in immediately
available funds in US Dollars.

 

(b)                                 Administrative Agent Fees.  US Borrower
agrees to pay to the Administrative Agent, for its own account, the
administrative fees payable in the amounts and at the times separately agreed
upon between US Borrower and the Administrative Agent (the “Administrative Agent
Fee”).

 

(c)                                  Once paid, none of the Fees shall be
refundable under any circumstances except with respect to Administrative Agent
Fees, as otherwise agreed in writing by the Administrative Agent and US
Borrower.

 

Section 2.06                            Interest on Loans.

 

(a)                                 US ABR Loans.  Subject to the provisions of
Section 2.06(f), each Revolving Loan, during the period such Revolving Loan is a
US ABR Loan, and each Swingline Loan, shall bear interest at a rate per annum
equal to the US Alternate Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time.

 

(b)                                 US Eurodollar Loans.  Subject to the
provisions of Section 2.06(f), each Revolving Loan, during the period such
Revolving Loan is a US Eurodollar Loan, shall bear interest at a rate per annum
equal at all times during each Interest Period for such Revolving Loan to the US
Adjusted LIBOR Rate in effect therefor plus the Applicable Margin in effect from
time to time.

 

(c)                                  Canadian US$-Denominated Base Rate Loans. 
Subject to the provisions of Section 2.06(f), each Revolving Loan, during the
period such Revolving Loan is a Canadian US$-Denominated Base Rate Loan, shall
bear interest at a rate per annum equal to the Canadian US$-Dollar Denominated
Base Rate in effect from time to time plus the Applicable Margin in effect from
time to time.

 

(d)                                 Canadian US$ Libor Loans.  Subject to the
provisions of Section 2.06(f), each Revolving Loan, during the period such
Revolving Loan is a Canadian US$ Libor Loan, shall bear interest at a rate per
annum equal at all times during each Interest Period for such Revolving Loan to
the Canadian US$ Libor Rate in effect therefor plus the Applicable Margin in
effect from time to time.

 

(e)                                  Canadian Prime Rate Loans.  Subject to the
provisions of Section 2.06(f), each Canadian Prime Rate Loan, during the period
such Revolving Loan is a Canadian Prime Rate Loan, shall bear interest at a rate
per annum equal to the Canadian Prime Rate in effect therefor plus the
Applicable Margin in effect from time to time.

 

37

--------------------------------------------------------------------------------


 

(f)                                   Default Rate.  Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by any Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such amount shall thereafter, to the
extent permitted by applicable law, bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of amounts constituting
principal on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.06 or (ii) (A) in the
case of any other outstanding amount that constitutes US Obligations, 2% plus
the rate applicable to US ABR Loans as provided in Section 2.06(a) and (B) in
the case of any other outstanding amount that constitutes Canadian Obligations,
2% plus the rate applicable to Canadian Prime Rate Loans as provided in
Section 2.06(e) (in either case, the “Default Rate”).

 

(g)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable by the applicable Borrower in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(f) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of a US ABR Loan,
Canadian Prime Rate Loan or a Swingline Loan without a permanent reduction in
the applicable Revolving Commitments), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any US Eurodollar Loan or Canadian
US$ Libor Loan prior to the end of the current Interest Period therefor, accrued
interest on such US Eurodollar Loan or Canadian US$ Libor Loan, as applicable,
shall be payable on the effective date of such conversion.

 

(h)                                 Interest Calculation.  With respect to US
Borrowings, all interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the US Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable US
Alternate Base Rate or US Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

 

(i)                                     Canadian Interest Provisions.  The
following provisions apply solely with respect to Canadian Borrowings:

 

(i)                                     Interest on Canadian Prime Rate Loans. 
Interest on Canadian Prime Rate Loans shall be calculated on the principal
amount of the Canadian Prime Rate Loan outstanding during such period and on the
basis of the actual number of days elapsed in a year of 365 days.  Changes in
such interest rate shall cause an immediate adjustment of the interest rate
applicable to such Canadian Loans without the necessity of any notice to
Canadian Borrower.

 

(ii)                                  Interest on Canadian US$-Denominated Base
Rate Loans.  Interest on Canadian US$-Denominated Base Rate Loans shall be
calculated on the principal amount of the Canadian US$-Denominated U.S. Base
Rate Loan outstanding during such period and on the basis of the actual number
of days elapsed in a year of 365 days.  Changes in such interest rate shall
cause an immediate adjustment of the interest rate applicable to such Canadian
Loans without the necessity of any notice to Canadian Borrower.

 

(iii)                               Interest on Canadian US$ Libor Loans. 
Interest on Canadian US$ Libor Loans shall be calculated on the principal amount
of the Canadian US$ Libor Loan outstanding during such period and on the basis
of the actual number of days elapsed divided by 360.

 

(iv)                              Interest Act (Canada); Conversion of 360-Day
Rates.  Whenever a rate of interest or other rate per annum hereunder is
expressed or calculated on the basis of a year (the

 

38

--------------------------------------------------------------------------------


 

“deemed year”) which contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or other rate shall be
expressed as a yearly rate for purposes of the Interest Act (Canada) by
multiplying such rate of interest or other rate by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year.  Whenever a rate of interest or other rate per annum hereunder is
expressed or calculated on the basis of a year of 360 days, such rate of
interest or other rate shall be expressed as a rate per annum, calculated on the
basis of a 365 day year, by multiplying such rate of interest or other rate by
365 and dividing it by 360.

 

(v)                                 Nominal Rates; No Deemed Reinvestment.  The
principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Agreement; all interest payments to be made hereunder
shall be paid without allowance or deduction for deemed reinvestment or
otherwise, before and after maturity, default and judgment. The rates of
interest specified in this Agreement are intended to be nominal rates and not
effective rates. Interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.

 

(vi)                              Waiver.  To the extent permitted by applicable
law, the covenant of Canadian Borrower to pay interest at the rates provided
herein shall not merge in any judgment relating to any obligation of Canadian
Borrower to the Canadian Lender and any provision of the Interest Act (Canada)
or Judgment Interest Act (Alberta) which restricts any rate of interest set
forth herein shall be inapplicable to this Agreement and is hereby waived by
Canadian Borrower.

 

(j)                                    Currency for Payment of Interest.  All
interest paid or payable on Loans hereunder shall be paid in the currency in
which such Loan is denominated.

 

Section 2.07                            Canadian Bankers’ Acceptances.

 

(a)                                 Canadian Bankers’ Acceptances.  Canadian
Borrower may give the Canadian Lender notice that Canadian Bankers’ Acceptances
will be required hereunder.

 

(b)                                 Fees.  Upon the acceptance by the Canadian
Lender of a Canadian Bankers’ Acceptance, Canadian Borrower shall pay to such
Canadian Lender a fee in Canadian Dollars equal to the Canadian BA Stamping Rate
in respect of Canadian Bankers’ Acceptances calculated on the principal amount
at maturity of such Canadian Bankers’ Acceptance and for the period of time from
and including the date of acceptance to but excluding the maturity date of such
Canadian Bankers’ Acceptance and calculated on the basis of the number of days
elapsed in a year of 365 days.

 

(c)                                  Form and Execution of Canadian Bankers’
Acceptances.  The following provisions shall apply to each Canadian Bankers’
Acceptance hereunder:

 

(i)                                     the face amount at maturity of each
draft drawn by Canadian Borrower to be accepted as a Canadian Bankers’
Acceptance shall be Cdn$1,000,000 and integral multiples of Cdn$500,000;

 

(ii)                                  the term to maturity of each draft drawn
by Canadian Borrower to be accepted as a Canadian Bankers’ Acceptance shall,
subject to market availability as determined by the Canadian Lender, be 1, 2, 3
or 6 months (or such other longer or shorter term as agreed by the Canadian
Lender, subject to market availability), as selected by Canadian Borrower in the
relevant Canadian Borrowing Request, and each Canadian Bankers’ Acceptance shall
be payable and mature on the last day of the Interest Period selected by
Canadian Borrower for such

 

39

--------------------------------------------------------------------------------


 

Canadian Bankers’ Acceptance (which, for certainty, pursuant to the definition
of “Interest Period” shall be on or prior to the Maturity Date);

 

(iii)                               each draft drawn by Canadian Borrower and
presented for acceptance by the Canadian Lender shall be drawn on the standard
form of the Canadian Lender in effect at the time;

 

(iv)                              subject to Section 2.07(c)(v) below, Canadian
Bankers’ Acceptances shall be signed by duly authorized officers of Canadian
Borrower or, in the alternative, the signatures of such officers may be
mechanically reproduced in facsimile thereon and Canadian Bankers’ Acceptances
bearing such facsimile signatures shall be binding on Canadian Borrower as if
they had been manually executed and delivered by such officers on behalf of
Canadian Borrower; notwithstanding that any person whose manual or facsimile
signature appears on any Canadian Bankers’ Acceptance may no longer be an
authorized signatory for Canadian Borrower on the date of issuance of a Canadian
Bankers’ Acceptance, such signature shall nevertheless be valid and sufficient
for all purposes as if such authority had remained in force at the time of such
issuance and any such Canadian Bankers’ Acceptance shall be binding on Canadian
Borrower; and

 

(v)                                 in lieu of signing Canadian Bankers’
Acceptances in accordance with Section 2.07(c)(iv) above, Canadian Borrower may
provide a Power of Attorney to the Canadian Lender; for so long as a Power of
Attorney is in force with respect to the Canadian Lender, the Canadian Lender
shall execute and deliver Canadian Bankers’ Acceptances on behalf of Canadian
Borrower in accordance with the provisions thereof and, for certainty, all
references herein to drafts drawn by Canadian Borrower, Canadian Bankers’
Acceptances executed by Canadian Borrower or similar expressions shall be deemed
to include Canadian Bankers’ Acceptances executed in accordance with a Power of
Attorney, unless the context otherwise requires.

 

(d)                                 Canadian Power of Attorney; Provision of
Canadian Bankers’ Acceptances to Canadian Lender.

 

(i)                                     Unless revoked in accordance herewith,
Canadian Borrower hereby appoints the Canadian Lender, acting by any authorized
signatory of the Canadian Lender in question, the attorney of Canadian Borrower:

 

(A)                               to sign for and on behalf and in the name of
Canadian Borrower as drawer, drafts in the Canadian Lender’s standard form (or,
if applicable, generic forms required by the Canadian Lender pursuant to
Section 2.07(c)(iii)) which are depository bills as defined in the Depository
Bills and Notes Act (Canada) (the “DBNA”), payable to a “clearing house” (as
defined in the DBNA) including The Canadian Depository For Securities Limited or
its nominee, CDS & Co. (the “clearing house”);

 

(B)                               for drafts which are not depository bills, to
sign for and on behalf and in the name of Canadian Borrower as drawer and to
endorse on its behalf, Canadian Bankers’ Acceptances drawn on the Canadian
Lender payable to the order of Canadian Borrower or payable to the order of the
Canadian Lender;

 

(C)                               to fill in the amount, date and maturity date
of such Canadian Bankers’ Acceptances; and

 

40

--------------------------------------------------------------------------------


 

(D)                               to deposit and/or deliver such Canadian
Bankers’ Acceptances which have been accepted by the Canadian Lender,

 

provided that such acts in each case are to be undertaken by the Canadian Lender
strictly in accordance with instructions given to the Canadian Lender by
Canadian Borrower as provided in this Section.  For certainty, signatures of any
authorized signatory of the Canadian Lender may be mechanically reproduced in
facsimile on Canadian Bankers’ Acceptances in accordance herewith and such
facsimile signatures shall be binding and effective as if they had been manually
executed by such authorized signatory of the Canadian Lender.

 

Instructions from Canadian Borrower to the Canadian Lender relating to the
execution, completion, endorsement, deposit or delivery by the Canadian Lender
on behalf of Canadian Borrower of Canadian Bankers’ Acceptances which Canadian
Borrower wishes to submit to the Canadian Lender for acceptance by the Canadian
Lender shall be communicated by Canadian Borrower in writing to the Canadian
Lender by delivery to the Canadian Lender of Canadian Borrowing Requests in
accordance with this Agreement.

 

The communication in writing to the Canadian Lender of the instructions set out
in the Canadian Borrowing Requests referred to above shall constitute (a) the
authorization and instruction of Canadian Borrower to the Canadian Lender to
sign for and on behalf and in the name of Canadian Borrower as drawer the
requested Canadian Bankers’ Acceptances and to complete or endorse Canadian
Bankers’ Acceptances in accordance with such information as set out above and
(b) the request of Canadian Borrower to the Canadian Lender to accept such
Canadian Bankers’ Acceptances and deposit the same with the clearing house or
deliver the same, as the case may be, in each case in accordance with this
Agreement and such instructions.  Canadian Borrower acknowledges that the
Canadian Lender shall not be obligated to accept any such Canadian Bankers’
Acceptances except in accordance with the provisions of this Agreement.

 

The Canadian Lender shall be and it is hereby authorized to act on behalf of
Canadian Borrower upon and in compliance with instructions communicated to the
Canadian Lender as provided herein if the Canadian Lender reasonably believes
such instructions to be genuine.  The Canadian Lender’s actions in compliance
with such instructions shall be conclusively deemed to have been in accordance
with the instructions of Canadian Borrower.

 

This power of attorney may be revoked by Canadian Borrower at any time upon not
less than 5 Banking Days’ prior written notice served upon the Canadian Lender,
provided that no such revocation shall reduce, limit or otherwise affect the
obligations of Canadian Borrower in respect of any Canadian Bankers’ Acceptance
executed, completed, endorsed, deposited or delivered in accordance herewith
prior to the time at which such revocation becomes effective.

 

(ii)                                  Unless Canadian Borrower has provided the
Canadian Power of Attorney to the Canadian Lender, to facilitate Canadian
Borrowings of Canadian Bankers’ Acceptances, Canadian Borrower shall from time
to time as required by the Canadian Lender, provide to the Canadian Lender
drafts drawn in blank by Canadian Borrower in quantities sufficient for the
Canadian Lender to fulfill its obligations hereunder.  Any such pre-signed
drafts which are delivered by Canadian Borrower to the Canadian Lender shall be
held in safekeeping by the Canadian Lender with the same degree of care as if
they were the Canadian Lender’s property, and shall only be dealt with by the
Canadian Lender in accordance herewith.  The Canadian Lender shall not be
responsible or liable for its failure to make any Canadian Borrowing of Canadian
Bankers’ Acceptances required hereunder if the cause of such failure is, in
whole or in

 

41

--------------------------------------------------------------------------------


 

part, due to the failure of Canadian Borrower to provide such pre-signed drafts
to the Canadian Lender on a timely basis.

 

(iii)                               By 10:00 a.m., Calgary time, on the
applicable date of Borrowing, Canadian Borrower shall (a) either deliver to the
Canadian Lender in Toronto, or, if previously delivered, be deemed to have
authorized the Canadian Lender to complete and accept, or (b) where Canadian
Borrower has previously executed and delivered a Canadian Power of Attorney to
the Canadian Lender, be deemed to have authorized the Canadian Lender to sign on
behalf of Canadian Borrower, complete and accept, drafts drawn by Canadian
Borrower on the Canadian Lender in a principal amount at maturity equal to the
Canadian Bankers’ Acceptances specified by Canadian Borrower in the relevant
Canadian Borrowing Request.

 

(e)                                  Completion and Delivery to Purchasers.  By
no later than 9:00 a.m., Calgary time, on each date of Borrowing involving the
issuance of Canadian Bankers’ Acceptances, Canadian Borrower shall provide the
Canadian Lender with a written notice detailing the purchasers of Canadian
Bankers’ Acceptances on such date, the amount (and, if applicable, the
denominations) of Canadian Bankers’ Acceptances to be issued to each such
purchaser and the Discount Proceeds to be received from each purchaser for such
Canadian Bankers’ Acceptances.  The Canadian Lender shall complete and accept
the Canadian Bankers’ Acceptances in accordance with such written notice and
shall transfer to the specified purchasers the Canadian Bankers’ Acceptances. 
In the case of a Borrowing, on receipt of the Discount Proceeds the Canadian
Lender shall remit such funds (net of the acceptance fees to which the Canadian
Lender is entitled pursuant to Section 2.07(b)) to Canadian Borrower.  The
Canadian Lender shall not complete, issue or deliver any Canadian Bankers’
Acceptance except in accordance with the written instructions of Canadian
Borrower given in the relevant Canadian Borrowing Request, and the written
notice referred to above.  Canadian Borrower may elect to cause the Canadian
Lender to purchase Canadian Bankers’ Acceptance at a discount rate equal to the
lesser of (i) the discount rate then applicable to bankers’ acceptances
generally accepted by the Canadian Lender in the bankers’ acceptance market and
(ii) the CDOR Rate plus 0.10% per annum.  The Canadian Lender shall remit the
Discount Proceeds of Canadian Bankers’ Acceptances it purchases (net of the
acceptance fees to which the Canadian Lender is entitled pursuant to
Section 2.07(b)) to Canadian Borrower.

 

(f)                                   Rollover, Conversion or Payment on
Maturity.  In anticipation of the maturity of Canadian Bankers’ Acceptances,
Canadian Borrower shall, subject to and in accordance with the requirements
hereof, do one or a combination of the following with respect to the aggregate
face amount at maturity of all such Canadian Bankers’ Acceptances:

 

(i)                                     (A) deliver to the Canadian Lender a
Canadian Borrowing Request that Canadian Borrower intends to draw and present
for acceptance on the maturity date new Canadian Bankers’ Acceptances in an
aggregate face amount up to the aggregate amount of the maturing Canadian
Bankers’ Acceptances and (B) on the maturity date pay to the Canadian Lender an
additional amount equal to the difference between the aggregate face amount of
the maturing Canadian Bankers’ Acceptances and the Discount Proceeds of such new
Canadian Bankers’ Acceptances;

 

(ii)                                  (A) deliver to the Canadian Lender an
Interest Election Request requesting a conversion of the maturing Canadian
Bankers’ Acceptances to another type of Canadian Loan and (B) on the maturity
date pay to the Canadian Lender an amount equal to the difference, if any,
between the aggregate face amount of the maturing Canadian Bankers’ Acceptances
and the amount of the Canadian Loans into which conversion is requested; or

 

42

--------------------------------------------------------------------------------


 

(iii)                               on the maturity date of the maturing
Canadian Bankers’ Acceptances, pay to the Canadian Lender an amount equal to the
aggregate face amount of such Canadian Bankers’ Acceptances.

 

If Canadian Borrower fails to so notify the Canadian Lender or make such
payments on maturity, the Canadian Lender shall effect a conversion into a
Canadian Prime Rate Loan of the entire amount of such maturing Canadian Bankers’
Acceptances as if a Canadian Borrowing Request had been given by Canadian
Borrower to the Canadian Lender to that effect.

 

(g)                                  Restriction on Rollovers and Conversions. 
Subject to the other provisions hereof, conversions and rollovers of Canadian
Bankers’ Acceptances may only occur on the maturity date thereof.

 

(h)                                 Rollovers.  In order to satisfy the
continuing liability of Canadian Borrower to the Canadian Lender for the face
amount of maturing Canadian Bankers’ Acceptances accepted by the Canadian
Lender, the Canadian Lender shall receive and retain for its own account the
Discount Proceeds of new Canadian Bankers’ Acceptances issued on a rollover, and
Canadian Borrower shall on the maturity date of the Canadian Bankers’
Acceptances being rolled over pay to the Canadian Lender an amount equal to the
difference between the face amount of the maturing Canadian Bankers’ Acceptances
and the Discount Proceeds from the new Canadian Bankers’ Acceptances together
with the acceptance fees to which the Canadian Lender is entitled pursuant to
Section 2.07(b).

 

(i)                                     Conversion into Canadian Bankers’
Acceptances.  In respect of conversions into Canadian Bankers’ Acceptances, in
order to satisfy the continuing liability of Canadian Borrower to the Canadian
Lender for the amount of the converted Loan, the Canadian Lender shall receive
and retain for its own account the Discount Proceeds of the Canadian Bankers’
Acceptances issued upon such Conversion, and Canadian Borrower shall on the
Conversion Date pay to the Canadian Lender an amount equal to the difference
between the principal amount of the converted Loan and the aggregate Discount
Proceeds from the Canadian Bankers’ Acceptances issued on such Conversion,
together with the acceptance fees to which the Canadian Lender is entitled
pursuant to Section 2.07(b).

 

(j)                                    Conversion from Canadian Bankers’
Acceptances.  In order to satisfy the continuing liability of Canadian Borrower
to the Canadian Lender for an amount equal to the aggregate face amount of the
maturing Canadian Bankers’ Acceptances converted to another type of Canadian
Loan, the Canadian Lender shall record the obligation of Canadian Borrower to
the Canadian Lender as a Canadian Loan of the type into which such continuing
liability has been converted.

 

(k)                                 Canadian Borrower Acknowledgements. 
Canadian Borrower hereby agrees that it shall make its own arrangements for the
marketing and sale of the Canadian Bankers’ Acceptances to be issued hereunder
and that the Canadian Lender shall have no obligation nor be responsible in that
regard.  Canadian Borrower further acknowledges and agrees that the availability
of purchasers for Canadian Bankers’ Acceptances requested to be issued
hereunder, as well as all risks relating to the purchasers thereof, are its own
risk.

 

Section 2.08                            Termination and Reduction of
Commitments.

 

(a)                                 Termination of Commitments.  The Revolving
Commitments and the Swingline Commitment shall automatically terminate on the
Maturity Date.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Optional Terminations and Reductions.

 

(i)                                     At its option, US Borrower may at any
time terminate, or from time to time permanently reduce, the US Commitments of
any Class; provided that (A) each reduction of the US Commitments of any
Class shall be in an amount that is an integral multiple of US$1.0 million and
not less than US$5.0 million and (B) the US Revolving Commitments shall not be
terminated or reduced if, after giving effect to any concurrent prepayment of
the US Revolving Loans in accordance with Section 2.10, the aggregate amount of
US Revolving Exposures would exceed the aggregate amount of US Revolving
Commitments.

 

(ii)                                  At its option, Canadian Borrower may at
any time terminate, or from time to time permanently reduce, the Canadian
Commitments; provided that (A) each reduction of the Canadian Commitments shall
be in an amount not less than US$1.0 million and integral multiples thereof and
(B) the Canadian Revolving Commitments shall not be terminated or reduced if,
after giving effect to any concurrent prepayment of the Canadian Revolving Loans
in accordance with Section 2.10, the aggregate amount of Canadian Revolving
Exposures would exceed the aggregate amount of Canadian Revolving Commitments.

 

(c)                                  Borrower Notice.  The applicable Borrower
shall notify in writing the Administrative Agent or the Canadian Lender, as
applicable, of any election to terminate or reduce the Revolving Commitments
under Section 2.08(b) at least three Business Days (in the case of US Revolving
Commitments) and three Banking Days (in the case of Canadian Revolving
Commitments) prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice with respect to US Revolving Commitments, the
Administrative Agent shall advise the US Lenders of the contents thereof.  Each
notice delivered by a Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of any of the Commitments delivered by
such Borrower may state that such notice is conditioned upon the effectiveness
of another credit facility or the closing of a securities offering, in which
case such notice may be revoked by such Borrower (by notice to the
Administrative Agent, who promptly agrees to provide a copy of such notice to
the US Lenders, or the Canadian Lender on or prior to the specified effective
date) if such condition is not satisfied.  Any termination or reduction of any
of the Commitments shall be permanent.  Each reduction of the US Revolving
Commitments shall be made ratably among the US Revolving Lenders in accordance
with their respective US Revolving Commitments.

 

Section 2.09                            Interest Elections.

 

(a)                                 Generally.  Each Revolving Borrowing
initially shall be of the Type specified by the applicable Borrower in the
applicable Borrowing Request and, in the case of a US Eurodollar Borrowing or a
Canadian US$ Libor Loan, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the applicable Borrower may elect to
convert all or a portion of such Borrowing to a different Type or to continue
all or a portion of such Borrowing and, in the case of a US Eurodollar Borrowing
or a Canadian US$ Libor Loan, may elect Interest Periods therefor, all as
provided in this Section 2.09.  Each Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  Notwithstanding anything to the contrary, US
Borrower shall not be entitled to request any conversion or continuation that,
if made, would result in more than fifteen (15) US Eurodollar Borrowings
outstanding hereunder at any one time.  This Section 2.09 shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                                 Interest Election Notice.  To make an
election pursuant to this Section 2.09, the applicable Borrower shall deliver,
by hand delivery or telecopier, a duly completed and executed Interest Election
Request to the Administrative Agent or the Canadian Lender, as applicable, not
later than the

 

44

--------------------------------------------------------------------------------


 

time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting Loans of the Type resulting from such election to be
made on the effective date of such election.  Each Interest Election Request
shall be irrevocable.  Each Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, or if outstanding Borrowings are being
combined, the allocation to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (ii), (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day (with
respect to US Borrowings) and a Banking Day (with respect to Canadian
Borrowings);

 

(iii)                               whether the resulting Borrowing is to be
(i) with respect to US Borrowings, a US ABR Borrowing or a US Eurodollar
Borrowing and (ii) with respect to Canadian Borrowings, (x) a Canadian
US$-Denominated Base Rate Borrowing or a Canadian US$ Libor Borrowing,
denominated in US Dollars, or (y) Canadian Prime Rate Borrowing or Canadian
Bankers’ Acceptances, denominated in Canadian Dollars;

 

(iv)                              if the resulting Borrowing is a US Eurodollar
Borrowing or Canadian US$ Libor Loan, as applicable, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a US Eurodollar Borrowing or
Canadian US$ Libor Loan but does not specify an Interest Period, then applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each US Lender of the details thereof and of such US Lender’s
pro rata portion of each resulting Borrowing.

 

(c)                                  Automatic Conversion.  If an Interest
Election Request with respect to a US Eurodollar Borrowing or Canadian US$ Libor
Loan is not timely delivered prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as a US Eurodollar
Borrowing or Canadian US$ Libor Loan, respectively, in each case, with an
Interest Period of one month’s duration.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing (i) with respect
to US Borrowings, the Administrative Agent or the US Required Lenders may
require, by notice to US Borrower, that (A) no outstanding Borrowing may be
converted to or continued as a US Eurodollar Borrowing and (B) unless repaid,
each US Eurodollar Borrowing shall be converted to a US ABR Borrowing at the end
of the Interest Period applicable thereto and (ii) with respect to Canadian
Borrowings, the Canadian Lender may require, by notice to Canadian Borrower,
that (A) no outstanding Borrowing may be converted to or continued as a Canadian
US$ Libor Borrowing and (B) unless repaid, each Canadian US$ Libor Borrowing
shall be converted to a US$-Denominated Base Rate Loan at the end of the
Interest Period applicable thereto.

 

45

--------------------------------------------------------------------------------


 

Section 2.10         Optional and Mandatory Prepayments of Loans.

 

(a)           Optional Prepayments.  Each  Borrower shall have the right at any
time and from time to time to prepay any applicable Borrowing, in whole or in
part, without premium or penalty subject to the requirements of this
Section 2.10; provided that each partial prepayment shall be in a minimum amount
equal to the lesser of (i) the minimum amount required pursuant to
Section 2.02(b) for Borrowings of the Type of Loan to be repaid and (ii) such
lesser amount as needed to prepay the entire outstanding principal amount of
such Borrowing.

 

(b)           Revolving Loan Prepayments.

 

(i)            In the event of (A) the termination of all the US Revolving
Commitments, US Borrower shall, on the date of such termination, repay or prepay
all outstanding US Revolving Borrowings and all outstanding Swingline Loans and
(B) the termination of all the Canadian Revolving Commitments, Canadian Borrower
shall, on the date of such termination, repay or prepay all outstanding Canadian
Revolving Borrowings.

 

(ii)           In the event of (A) any partial reduction of the US Revolving
Commitments, then (1) at or prior to the effective date of such reduction, the
Administrative Agent shall notify US Borrower and the US Revolving Lenders of
the sum of the US Revolving Exposures after giving effect thereto and (2) if the
sum of the US Revolving Exposures would exceed the aggregate amount of US
Revolving Commitments after giving effect to such reduction, then US Borrower
shall, on the date of such reduction, first, repay or prepay Swingline Loans and
second, repay or prepay US Revolving Borrowings, in an aggregate amount
sufficient to eliminate such excess and (B) any partial reduction of the
Canadian Revolving Commitments, then (1) at or prior to the effective date of
such reduction, the Canadian Lender shall notify Canadian Borrower of the sum of
the Canadian Revolving Exposures after giving effect thereto and (2) if the sum
of the Canadian Revolving Exposures would exceed the aggregate amount of
Canadian Revolving Commitments after giving effect to such reduction, then
Canadian Borrower shall, on the date of such reduction, repay or prepay Canadian
Revolving Borrowings in an aggregate amount sufficient to eliminate such excess.

 

(iii)          In the event that the sum of all US Lenders’ US Revolving
Exposures exceeds the US Revolving Commitments then in effect, US Borrower
shall, without notice or demand, immediately first, repay or prepay Swingline
Loans and second, repay or prepay US Revolving Borrowings (in whole or in part),
in an aggregate amount sufficient to eliminate such excess.

 

(iv)          (A) In the event that the Canadian Lender’s Canadian Revolving
Exposure exceeds the Canadian Revolving Commitments then in effect (such excess,
the “Canadian Currency Excess”), then, upon written request by the Canadian
Lender (which request shall detail the applicable Canadian Currency Excess),
Canadian Borrower shall repay an amount of Canadian Prime Rate Loans or Canadian
US$-Denominated Base Rate Loans made to Canadian Borrower hereunder within
(1) if the Canadian Currency Excess exceeds Cdn$1,000,000, five Banking Days,
and (2) in all other cases, twenty Banking Days after receipt of such request,
such that, except as otherwise contemplated in the immediately succeeding clause
(B), the Equivalent Amount in Canadian Dollars of such repayments is, in the
aggregate, at least equal to the Canadian Currency Excess.

 

(B)          If, in respect of any Canadian Currency Excess as at the applicable
date, the repayments made by Canadian Borrower have not completely

 

46

--------------------------------------------------------------------------------


 

removed such Canadian Currency Excess (the remainder thereof being herein called
the “Canadian Currency Excess Deficiency”), Canadian Borrower shall within the
aforementioned five or twenty Banking Days, as the case may be, after receipt of
the aforementioned request of the Canadian Lender, place an amount equal to the
Canadian Currency Excess Deficiency on deposit with the Canadian Lender in an
interest bearing account in Canadian Borrower’s name with interest at rates
prevailing at the time of deposit for the account of Canadian Borrower, to be
assigned to the Canadian Lender by instrument reasonably satisfactory to the
Canadian Lender and to be applied to maturing Canadian Bankers’ Acceptances or
Canadian US$ Libor Loans made to Canadian Borrower hereunder (converted if
necessary at the exchange rate for determining the Equivalent Amount on the date
of such application). The Canadian Lender is hereby irrevocably directed by
Canadian Borrower to apply any such sums on deposit to maturing Canadian Loans
as provided in the preceding sentence. In lieu of providing funds for the
Canadian Currency Excess Deficiency, as provided in the preceding provisions of
this Section, Canadian Borrower may within the said period of five or twenty
Banking Days, as the case may be, provide to the Canadian Lender an irrevocable
standby letter of credit in an amount equal to the Canadian Currency Excess
Deficiency and for a term which expires not sooner than ten Banking Days after
the date of maturity of the relevant Bankers’ Acceptances or Canadian US$ Libor
Loans, as the case may be; such letter of credit shall be issued by a financial
institution, and shall be on terms and conditions, acceptable to the Canadian
Lender in its sole discretion. The Canadian Lender is hereby authorized and
directed to draw upon such letter of credit and apply the proceeds of the same
to Canadian Bankers’ Acceptances or Canadian US$ Libor Loans as they mature.
Upon the Canadian Currency Excess being eliminated as aforesaid or by virtue of
subsequent changes in the exchange rate for determining the Equivalent Amount,
then, provided no Canadian Default or Canadian Event of Default is then
continuing, such funds on deposit, together with interest thereon, or such
letters of credit shall be returned to Canadian Borrower, in the case of funds
on deposit, or shall be cancelled or reduced in amount, in the case of letters
of credit.

 

(v)           In the event that the aggregate Swingline Exposure exceeds the
Swingline Commitment then in effect, US Borrower shall, without notice or
demand, immediately repay or prepay Swingline Loans in an aggregate amount
sufficient to eliminate such excess.

 

(c)           Application of Prepayments.  Prior to any optional or mandatory
prepayment hereunder, the applicable Borrower shall select the applicable
Borrowing or Borrowings to be prepaid in whole or in part and shall specify such
selection in the notice of such prepayment pursuant to Section 2.10(d), subject
to the provisions of this Section 2.10(c).

 

(d)           Notice of Prepayment.

 

(i)            US Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by written notice
of any prepayment hereunder (A) in the case of prepayment of a US Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (B) in the case of prepayment of a US ABR
Borrowing, not later than 11:00 a.m., New York City time, on the same Business
Day as the date of prepayment and (C) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.

 

47

--------------------------------------------------------------------------------


 

(ii)           Canadian Borrower shall notify the Canadian Lender by written
notice of any prepayment hereunder (A) in the case of prepayment of a Canadian
US$ Libor Borrowing, not later than 11:00 a.m., Calgary time, three Banking Days
before the date of prepayment, (B) in the case of prepayment of Canadian Prime
Rate Loans or a Canadian US$-Denominated Base Rate Borrowing, not later than
10:00 a.m., Calgary time, one Banking Day before the date of prepayment and
(C) in the case of prepayment of a Canadian Bankers’ Acceptance, not later than
8:00 a.m., Calgary time, on the date of prepayment; provided, however, that a
Canadian Bankers’ Acceptance may only be repaid on its maturity date unless cash
collateralized in accordance with Section 2.10(e).

 

(iii)          Each such notice shall be irrevocable; provided that a notice of
prepayment delivered by any Borrower may state that such notice is conditioned
upon the effectiveness of another credit facility or the closing of a securities
offering, in which case such notice may be revoked by such Borrower (by notice
to the Administrative Agent or the Canadian Lender, as applicable, on or prior
to the specified prepayment date) if such condition is not satisfied.  Each such
notice shall specify the prepayment date, the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment.  Promptly
following receipt of any such notice with respect to US Borrowings (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the US Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing and otherwise in accordance with this Section 2.10.  Prepayments shall
be accompanied by accrued and unpaid interest to the extent required by
Section 2.06 and any breakage payments to the extent required by Section 2.16.

 

(e)           With respect to any repayment of unmatured Canadian Bankers’
Acceptances pursuant to Section 2.10(d)(ii) or otherwise hereunder, it is agreed
that Canadian Borrower shall provide for the funding in full of the unmatured
Canadian Bankers’ Acceptances to be repaid by paying to and depositing with the
applicable Canadian Lender cash collateral for each such unmatured Canadian
Bankers’ Acceptances equal to the face amount payable at maturity thereof. The
Canadian Lender shall hold such cash collateral in an interest bearing cash
collateral account at rates prevailing at the time of deposit for similar
accounts with the Canadian Lender; such cash collateral, such cash collateral
account, any accounts receivable, claims, instruments or securities evidencing
or relating to the foregoing, and any proceeds of any of the foregoing
(collectively, the “Outstanding BAs Collateral”) shall be assigned to the
Canadian Lender as security for the Canadian Obligations of Canadian Borrower in
relation to such Canadian Bankers’ Acceptances and the Lien of the Canadian
Lender created in such Outstanding BAs Collateral shall rank in priority to all
other Liens and adverse claims against such Outstanding BAs Collateral. Such
Outstanding BAs Collateral shall be applied to satisfy the obligations of
Canadian Borrower for such Canadian Bankers’ Acceptances as they mature and the
Canadian Lender is hereby irrevocably directed by Canadian Borrower to apply any
such Outstanding BAs Collateral to such maturing Canadian Bankers’ Acceptances.
The Outstanding BAs Collateral created herein shall not be released to Canadian
Borrower without the consent of the Canadian Lender; however, interest on such
deposited amounts shall be for the account of Canadian Borrower and may be
withdrawn by Canadian Borrower so long as no Canadian Event of Default is then
continuing. If, after maturity of the Canadian Bankers’ Acceptances for which
such Outstanding BAs Collateral is held and application by the Canadian Lender
of the Outstanding BAs Collateral to satisfy the Canadian Obligations of
Canadian Borrower hereunder with respect to the Canadian Bankers’ Acceptances
being repaid, any interest or other proceeds of the Outstanding BAs Collateral
remains, such interest or other proceeds shall be promptly paid and

 

48

--------------------------------------------------------------------------------


 

transferred by the Canadian Lender to Canadian Borrower so long as no Canadian
Event of Default is then continuing.

 

Section 2.11         Alternate Rate of Interest.

 

(a)           If prior to the commencement of any Interest Period for a US
Eurodollar Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) that adequate and reasonable means
do not exist for ascertaining the US Adjusted LIBOR Rate for such Interest
Period; or

 

(ii)           the Administrative Agent determines or is advised in writing by
the US Required Lenders that the US Adjusted LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such US Lenders of making or
maintaining their US Loans included in such US Eurodollar Borrowing for such
Interest Period;

 

then the Administrative Agent shall give written notice thereof to US Borrower
and the US Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies US Borrower and the US Lenders that the
circumstances giving rise to such notice no longer exist, (i) any US Eurodollar
Borrowing requested to be made on the first day of such Interest Period shall be
made as a US Market Disruption Loan, (ii) any US Borrowing that was to have been
converted on the first day of such Interest Period to a US Eurodollar Borrowing
shall be continued as a US Market Disruption Loan and (iii) any outstanding US
Eurodollar Borrowing shall be converted, on the last day of the then-current
Interest Period if occurring during the period the circumstances in clause
(i) or (ii) above remain in effect, to a US Market Disruption Loan.

 

(b)           In the event that at any time subsequent to the delivery of a
Canadian Borrowing Request with regard to any requested Canadian US$ Libor Loan,
but before the date of such Canadian Borrowing, the Canadian Lender (acting
reasonably) makes a determination, which shall be conclusive and binding upon
Canadian Borrower, absent manifest error, that: (a) by reason of circumstances
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the rate of interest with respect to, or deposits are not available
in sufficient amounts in the ordinary course of business at the rate determined
hereunder to fund, a requested Canadian US$ Libor Loan during the ensuing
Interest Period selected; (b) the making or continuing of the requested Canadian
US$ Libor Loan by the Canadian Lender has been made impracticable by the
occurrence of an event which materially adversely affects the London interbank
market generally; or (c) the Canadian US$ Libor Rate shall no longer represent
the effective cost to the Canadian Lender of United States Dollar deposits in
such market for the relevant Interest Period, then the Canadian Lender shall
give notice thereof to Canadian Borrower as soon as possible after such
determination and Canadian Borrower shall, within one Banking Day after receipt
of such notice and in replacement of such Canadian Borrowing Request previously
given by Canadian Borrower, give the Canadian Lender a Canadian Borrowing
Request which specifies another Canadian Borrowing in any other form of Canadian
Loan which would not be affected by the notice from the Canadian Lender pursuant
to this Section 2.11.  In the event Canadian Borrower fails to give, if
applicable, a valid replacement Canadian Borrowing Request, (x) with respect to
any such Canadian Borrowing originally requested by Canadian Borrower by way of
a Canadian US$ Libor Loan, Canadian Borrower shall be deemed to have instead
requested a Canadian Borrowing by way of a Canadian US$-Denominated Base Rate
Loan in the amount originally specified and (y) with respect to any such
maturing Canadian US$ Libor Loan, such Loan shall be converted on the last day
of the applicable Interest Period into Canadian US$-Denominated Base Rate Loans,
in each case,  as if a Canadian

 

49

--------------------------------------------------------------------------------


 

Borrowing Request had been given to the Canadian Lender by Canadian Borrower
pursuant to the provisions hereof.

 

Section 2.12         Market Disruption Respecting Canadian Bankers’ Acceptances.

 

(a)           If the Canadian Lender makes a determination in good faith and
acting reasonably, which determination shall be conclusive and binding upon
Canadian Borrower, and notifies Canadian Borrower, that (a) there no longer
exists an active market for bankers’ acceptances accepted by the Canadian Lender
or (b) the CDOR Rate plus 10 bps will not or does not accurately reflect the
discount rate which would be applicable to a sale of Canadian Bankers’
Acceptances accepted by the Canadian Lender in the market, then: (a) the right
of Canadian Borrower to request Canadian Bankers’ Acceptances shall be suspended
until the Canadian Lender determines that the circumstances causing such
suspension no longer exist, and so notifies Canadian Borrower; (b) any
outstanding Canadian Borrowing Request requesting a Loan by way of Canadian
Bankers’ Acceptances shall be deemed to be a Canadian Borrowing Request
requesting a Canadian Loan by way of Canadian Prime Rate Loans in the amount
specified in the original Canadian Borrowing Request; (c) any outstanding
Canadian Borrowing Request requesting a conversion of a Canadian Loan by way of
Canadian US$-Denominated Base Rate Loans or Canadian US$ Libor Loans into a
Canadian Loan by way of Canadian Bankers’ Acceptances shall be deemed to be a
Canadian Borrowing Request requesting a conversion of such Canadian Loan into a
Canadian Loan by way of Canadian Prime Rate Loans; and (d) any outstanding
Canadian Borrowing Request requesting a rollover of a Canadian Loan by way of
Canadian Bankers’ Acceptances shall be deemed to be a Canadian Borrowing Request
requesting a conversion of such Canadian Loans into a Canadian Loan by way of
Canadian Prime Rate Loans. The Canadian Lender shall promptly notify Canadian
Borrower of any suspension of Canadian Borrower’s right to request the Canadian
Bankers’ Acceptances and of any termination of any such suspension.

 

Section 2.13         US Yield Protection.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any US Lender (except any reserve requirement reflected in the US Adjusted LIBOR
Rate);

 

(ii)           subject any US Lender to any Tax of any kind whatsoever with
respect to this Agreement (except for (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes, and
(C) Connection Income Taxes); or

 

(iii)          impose on any US Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or US
Eurodollar Loans made by such US Lender;

 

and the result of any of the foregoing shall be to increase the cost to such US
Lender of making or maintaining any US Eurodollar Loan (or of maintaining its
obligation to make any such US Eurodollar Loan), or to increase the cost to such
US Lender or such US Lender’s holding company, if any, or to reduce the amount
of any sum received or receivable by such US Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such US
Lender (with a copy to the Administrative Agent), US Borrower will pay to such
US Lender, such additional amount or amounts as will compensate such US Lender
for such additional costs incurred or reduction suffered.

 

50

--------------------------------------------------------------------------------


 

(b)           Capital Requirements.  If any US Lender determines (in good faith,
but in its sole absolute discretion) that any Change in Law affecting such US
Lender or any lending office of such US Lender or such US Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such US Lender’s capital or on the
capital of such US Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such US Lender or the US Loans made by such US
Lender, to a level below that which such US Lender or such US Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such US Lender’s policies and the policies of such US Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time upon written request of such US Lender (with a copy to the
Administrative Agent) US Borrower will pay to such US Lender, such additional
amount or amounts as will compensate such US Lender or such US Lender’s holding
company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a US Lender
setting forth the amount or amounts necessary to compensate such US Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.13 and delivered to US Borrower shall be conclusive absent
manifest error.  US Borrower shall pay such US Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any US Lender
to demand compensation pursuant to this Section 2.13 shall not constitute a
waiver of such US Lender’s right to demand such compensation; provided that US
Borrower shall not be required to compensate a US Lender pursuant to this
Section 2.13 for any increased costs incurred or reductions suffered more than
six months prior to the date that such US Lender notifies US Borrower of the
Change in Law giving rise to such increased costs or reductions and of such US
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Mitigation.  Each US Lender requesting compensation under this
Section 2.13 shall use commercially reasonable efforts to mitigate, avoid, or
eliminate the amount of any such increased costs in accordance with
Section 2.19, so long as taking such efforts would not be materially
disadvantageous to such US Lender or expose any US Lender to an unreimbursed
cost or expense.

 

Section 2.14         Canadian Change in Law.

 

(a)           Subject to clause (b) below, if the adoption of any applicable
law, regulation, treaty or official directive (whether or not having the force
of law) or any change therein or in the interpretation or application thereof by
any court or by any Governmental Authority or any other entity charged with the
interpretation or administration thereof or compliance by the Canadian Lender
with any request or direction (whether or not having the force of law) of any
such authority or entity hereafter:

 

(i)            subjects the Canadian Lender to, or causes the withdrawal or
termination of any previously granted exemption with respect to, any Taxes
(other than Taxes on the Canadian Lender’s income, gains or capital), or changes
the basis of taxation of payments due to the Canadian Lender, or increases any
existing Taxes (other than Taxes on the Canadian Lender’s income, gains or
capital) on payments of principal, interest or other amounts payable by Canadian
Borrower to the Canadian Lender under this Agreement;

 

(ii)           imposes, modifies or deems applicable any reserve, liquidity,
special deposit, regulatory or similar requirement against assets or liabilities
held by, or deposits in or for the account of, or loans by the Canadian Lender,
or any acquisition of funds for loans or

 

51

--------------------------------------------------------------------------------


 

commitments to fund loans or obligations in respect of undrawn, committed lines
of credit or in respect of Canadian Bankers’ Acceptances accepted by the
Canadian Lender;

 

(iii)          imposes on the Canadian Lender or requires there to be maintained
by the Canadian Lender any capital adequacy or additional capital requirements
(including a requirement which affects the Canadian Lender’s allocation of
capital resources to its obligations) in respect of any Canadian Loan or
obligation of the Canadian Lender hereunder, or any other condition with respect
to this Agreement; or

 

(iv)          directly or indirectly affects the cost to the Canadian Lender of
making available, funding or maintaining any Canadian Loan or otherwise imposes
on the Canadian Lender any other condition or requirement affecting this
Agreement or any Canadian Loan or any obligation of the Canadian Lender
hereunder;

 

and the result of the foregoing, in the sole determination of the Canadian
Lender acting in good faith, is:

 

(v)           to increase the cost to the Canadian Lender of performing its
obligations hereunder with respect to any Canadian Loan;

 

(vi)          to reduce any amount received or receivable by the Canadian Lender
hereunder or its effective return hereunder or on its capital in respect of any
Canadian Loan;

 

(vii)         to reduce the standby fees payable to the Canadian Lender pursuant
to Section 2.05(a)(ii); or

 

(viii)        to cause the Canadian Lender to make any payment with respect to
or to forego any return on or calculated by reference to, any amount received or
receivable by the Canadian Lender hereunder with respect to any Canadian Loan;

 

the Canadian Lender shall determine that amount of money which shall compensate
the Canadian Lender for such increase in cost, payments to be made or reduction
in income or return or interest foregone (herein referred to as “Additional
Compensation”).  Upon the Canadian Lender having determined that it is entitled
to Additional Compensation in accordance with the provisions of this Section,
the Canadian Lender shall promptly so notify Canadian Borrower.  The Canadian
Lender shall provide Canadian Borrower with a photocopy of the relevant law,
rule, guideline, regulation, treaty or official directive (or, if it is
impracticable to provide a photocopy, a written summary of the same) and a
certificate of a duly authorized officer of the Canadian Lender setting forth
the Additional Compensation and the basis of calculation therefor, which shall
be conclusive evidence of such Additional Compensation in the absence of
manifest error.  Canadian Borrower shall pay to the Canadian Lender within 10
Banking Days of the giving of such notice the Canadian Lender’s Additional
Compensation.  The Canadian Lender shall be entitled to be paid such Additional
Compensation from time to time to the extent that the provisions of this
Section are then applicable notwithstanding that the Canadian Lender has
previously been paid any Additional Compensation.

 

(b)           The Canadian Lender agrees that it will not claim Additional
Compensation from Canadian Borrower under clause (a) above if (i) it is not
generally claiming similar compensation from its other customers in similar
circumstances; (ii) in respect of any period greater than 3 months prior to the
delivery of notice in respect thereof by the Canadian Lender, unless the
adoption, change or other event or circumstance giving rise to the claim for
Additional Compensation is retroactive or is retroactive in effect; or (iii) if
such Additional Compensation results from the Canadian Lender being a
“non-resident” of Canada that does not deal with Canadian Borrower on an “arm’s
length” basis (both within the provisions

 

52

--------------------------------------------------------------------------------


 

of the Income Tax Act (Canada) or, where the Canadian Lender is not a resident
of Canada, that arises as a result of a change of applicable law in Canada.)

 

Section 2.15         Prepayment of Canadian Portion.

 

(a)           In addition to the other rights and options of Canadian Borrower
hereunder and notwithstanding any contrary provisions hereof, if the Canadian
Lender gives the notice provided for in Section 2.14 with respect to any Loan
(an “Affected Loan”), Canadian Borrower may, upon 2 Banking Days’ notice to that
effect given to the Canadian Lender (which notice shall be irrevocable), prepay
in full without penalty the Affected Loan outstanding together with accrued and
unpaid interest on the principal amount so prepaid up to the date of such
prepayment, such Additional Compensation as may be applicable to the date of
such payment and all costs, losses and expenses incurred by the Canadian Lender
by reason of the liquidation or re deployment of deposits or other funds or for
any other reason whatsoever resulting from the repayment of such Affected Loan
or any part thereof on other than the last day of the applicable Interest
Period, and upon such payment being made that Canadian Lender’s obligations to
make such Affected Loans to Canadian Borrower under this Agreement shall
terminate.

 

Section 2.16         Breakage Payments.

 

In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any US Eurodollar Loan or Canadian US$ Libor Loan earlier than
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any US Eurodollar Loan or Canadian
US$ Libor Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure (for a reason other than the failure of a Lender to
fund a Loan required to be funded hereunder) to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered by a
Borrower pursuant hereto or (d) the assignment of any US Eurodollar Loan or
Canadian US$ Libor Loan earlier than the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19(b), then, in any such event, upon written demand by an US Lender
(with a copy to the Administrative Agent) or the Canadian Lender, such Borrower
shall compensate such Lender for the loss, cost and expense incurred by such
Lender as a result of such event.  In the case of a US Eurodollar Loan or
Canadian US$ Libor Loan, such loss, cost or expense to any such Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such US Eurodollar Loan or Canadian US$ Libor Loan had such
event not occurred, at the US Adjusted LIBOR Rate that would have been
applicable to such US Eurodollar Loan or the Canadian US$ Libor Rate that would
have been applicable to such Canadian US$ Libor Loan, as applicable, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such US Eurodollar
Loan or Canadian US$ Libor Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.  A certificate of such Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, accompanied by related calculations, shall be delivered to US Borrower
(with a copy to the Administrative Agent) or Canadian Borrower, as applicable,
and shall be conclusive and binding absent manifest error.  The applicable
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

 

Section 2.17         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)           Payments Generally.  The applicable Borrower shall make each
payment required to be made by it hereunder or under any other Loan Document
(whether of principal, interest,

 

53

--------------------------------------------------------------------------------


 

fees or of amounts payable under Section 2.13, 2.14, 2.18 or 14.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, with respect to US Borrowings, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without setoff, deduction or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent or the Canadian Lender, as applicable, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made (i) with respect
to US Borrowings, to the Administrative Agent at its offices at Stamford,
Connecticut, except payments to be made directly to any Swingline Lender as
expressly provided herein and (ii) with respect to Canadian Borrowings, by
deposit or transfer thereof to the accounts of the Canadian Lender maintained at
the Canadian Lender’s Branch and designated by the Canadian Lender for such
purpose or at such other place as Canadian Borrower and the Canadian Lender may
from time to time agree, except that payments pursuant to Section 2.13, 2.14,
2.18 and 14.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other US Lender Party to the appropriate recipient
promptly following receipt thereof.  If any payment under any Loan Document
shall be due on a day that is not a Business Day, unless specified otherwise,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension.  All payments of principal and interest under
each Loan Document shall be made in the currency in which the Loan is
outstanding.

 

(b)           Pro Rata Treatment.

 

(i)            Each payment by US Borrower of interest in respect of the US
Loans made to US Borrower shall be applied to the amounts of such obligations
owing to the US Lenders pro rata according to the respective amounts then due
and owing to such US Lenders.

 

(ii)           Each payment by US Borrower on account of principal of the US
Revolving Borrowings made to US Borrower shall be made pro rata according to the
respective outstanding principal amounts of the US Revolving Loans then held by
such US Revolving Lenders, except as expressly provided in Section 2.22(d).

 

(c)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all
applicable amounts of principal, interest and fees that constitute US
Obligations then due hereunder, such funds shall be applied (i) first, toward
payment of applicable interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the applicable amounts of interest
and fees then due to such parties, and (ii) second, toward payment of applicable
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the applicable amounts of principal then due to such parties. 
It is understood that the foregoing does not apply to any adequate protection
payments under any federal, state or foreign bankruptcy, insolvency,
receivership or similar proceeding, and that each Administrative Agent may,
subject to any applicable federal, state or foreign bankruptcy, insolvency,
receivership or similar orders, distribute any adequate protection payments it
receives on behalf of the applicable Lenders to such Lenders in its sole
discretion (i.e., whether to pay the earliest accrued interest, all accrued
interest on a pro rata basis or otherwise).

 

(d)           Sharing of Set-Off.  If any US Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its US Loans or other US Obligations
resulting in such US Lender’s receiving payment of a proportion of the aggregate
amount of its US Loans and accrued interest thereon or other US Obligations
greater than its pro rata share thereof as provided herein, then the US Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the

 

54

--------------------------------------------------------------------------------


 

US Loans and such other obligations of the other US Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the US Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective US Loans and
other amounts owing them, provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by US Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a US Lender as
consideration for the assignment of or sale of a participation in any of its US
Loans to any assignee or participant, other than to Holdings or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.  If under applicable bankruptcy,
insolvency or any similar law any Beneficiary receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.17(d) applies, such
Beneficiary shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the
Beneficiary is entitled under this Section 2.17(d) to share in the benefits of
the recovery of such secured claim.

 

(e)           Borrower Default.  Unless the Administrative Agent shall have
received notice from US Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the US Lenders hereunder that US
Borrower will not make such payment, the Administrative Agent may assume that US
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to US Lenders the amount due.  In such
event, if US Borrower has not in fact made such payment, then each of the US
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such US Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 2.18         Taxes.

 

(a)           Payments Free of Taxes.

 

(i)            With respect only to US Obligations, any and all payments by or
on account of any obligation of US Loan Parties hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable Requirements of
Law.  If the applicable Withholding Agent shall be required by applicable
Requirements of Law (as determined in the good faith discretion of the
applicable Withholding Agent) to deduct or withhold any Taxes from such
payments, then the applicable Withholding Agent shall be entitled to make such
deductions or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Requirements of Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable US Loan Party shall be increased as necessary so that after
all required deductions

 

55

--------------------------------------------------------------------------------


 

or withholdings have been made (including deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deductions or
withholding been made.

 

(ii)           With respect only to Canadian Obligations:

 

(A)          any and all payments by Canadian Borrower to the Canadian Lender
hereunder shall be made free and clear of, and without deduction or withholding
for or on account of, any and all present or future Taxes imposed, levied,
collected, withheld or assessed by any Governmental Authority or under the laws
of any international tax authority imposed on the Canadian Lender, or by or on
behalf of the foregoing (and, for greater certainty, nothing in this
Section shall make Canadian Borrower liable for any Taxes imposed on or measured
by the recipient’s income, gains or capital).  In addition, Canadian Borrower
agrees to pay any present or future stamp, transfer, registration, excise,
issues, documentary or other taxes, charges or similar levies which arise from
any payment made under this Agreement or the Canadian Loans or in respect of the
execution, delivery or registration or the compliance with this Agreement or the
other Documents contemplated hereunder other than taxes imposed on or measured
by the recipient’s income, gains or capital.  Canadian Borrower shall indemnify
and hold harmless the Canadian Lender for the full amount of all of the
foregoing Taxes or other amounts paid or payable by the Canadian Lender and any
liability (including penalties, interest, additions to tax and reasonable
out-of-pocket expenses) resulting therefrom or with respect thereto which arise
from any payment made under or pursuant to this Agreement or the Canadian Loans
or in respect of the execution, delivery or registration of, or compliance with,
this Agreement or the other Documents other than Taxes imposed on or measured by
the recipient’s income, gains, capital or amounts in respect of which a sum
payable hereunder has been increased under the immediately succeeding clause
(B).

 

(B)          If Canadian Borrower shall be required by law to deduct or withhold
any amount from any payment or other amount required to be paid to the Canadian
Lender hereunder, or if any liability for Taxes shall be imposed or shall arise
from or in respect of any sum payable hereunder, then the sum payable to the
Canadian Lender hereunder shall be increased as may be necessary so that after
making all required deductions and withholdings (including deductions and
withholdings payable for additional sums payable under this provision) the
Canadian Lender receives an amount equal to the amount it would have received
had no such deductions or withholdings been made; in addition, Canadian Borrower
shall pay the full amount deducted or withheld for such liabilities to the
relevant taxation authority or other authority in accordance with applicable
law, such payment to be made (if the liability is imposed on Canadian Borrower)
for its own account or (if the liability is imposed on the Canadian Lender) on
behalf of and in the name of the Canadian Lender.  If the liability is imposed
on the Canadian Lender, Canadian Borrower shall deliver to the Canadian Lender
evidence satisfactory to the Canadian Lender, acting reasonably, of the payment
to the relevant taxation authority or other authority of the full amount
deducted or withheld.

 

(C)          The Canadian Lender shall use reasonable efforts to contest (to the
extent contestation is reasonable) such imposition or assertion of such Taxes
and shall reimburse to Canadian Borrower the amount of any reduction, or credit,
relief or remission in respect of, Taxes, to the extent of amounts that have
been paid by Canadian Borrower in respect of such Taxes in accordance with this
Agreement, as a result of such contestation or otherwise and, provided that, the
Canadian Lender shall not have any

 

56

--------------------------------------------------------------------------------


 

obligation to expend its own funds, suffer any economic hardship or take any
action detrimental to its interests (as determined by the Canadian Lender in its
sole discretion, acting reasonably) in connection therewith unless it shall have
received from Canadian Borrower payment therefor or an indemnity with respect
thereto, satisfactory to it.

 

(b)           Payment of Other Taxes by US Borrower.  Without limiting the
provisions of paragraph (a) above, the US Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes imposed on or with respect to any obligation of US
Borrower hereunder or under any other Loan Document to which it is a party.

 

(c)           Indemnification by US Borrower.  The US Loan Parties shall jointly
and severally indemnify each Recipient, within 20 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to US Borrower by a US Lender Party (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a US
Lender Party, shall be conclusive absent manifest error.  Notwithstanding
anything herein to the contrary, no Recipient shall be indemnified for any
Indemnified Taxes hereunder unless the Recipient makes written demand on US
Borrower for such reimbursement no later than six months after the earlier of
(i) the date on which the relevant Governmental Authority makes written demand
upon such Recipient for payment of such Indemnified Taxes, and (ii) the date on
which such Recipient has made payment of such Indemnified Taxes; provided that
if the Indemnified Taxes imposed or asserted giving rise to such claims are
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by a US Loan Party to a Governmental Authority pursuant to this
Section 2.18, the US Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  (i)  Each US Lender Party that is entitled to
an exemption form or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to US Borrower and the Administrative
Agent on or prior to the date on which such US Lender Party becomes a US Lender
Party under this Agreement and at the time or times reasonably requested by US
Borrower of the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit
payments hereunder or under any other Loan Document to be made without
withholding or at a reduced rate of withholding.  In addition, any US Lender
Party, if reasonably requested by US Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Requirements of Law or
reasonably requested by US Borrower or the Administrative Agent as will enable
US Borrower or the Administrative Agent to determine whether or not such US
Lender Party is subject to information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.18(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

57

--------------------------------------------------------------------------------


 

(ii)           Without limiting the generality of the foregoing:

 

(A)          any US Lender Party that is a US Person shall deliver to US
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such US Lender
Party becomes a US Lender Party under this Agreement (and from time to time
thereafter upon the reasonable request of US Borrower or the Administrative
Agent), duly completed originals of IRS Form W-9 (or applicable successor form)
certifying that such US Lender Party is exempt from US federal backup
withholding Tax; and

 

(B)          any US Lender Party that is a Foreign Lender Party shall deliver to
US Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such US Lender
Party becomes a US Lender Party under this Agreement (and from time to time
thereafter upon the reasonable request of US Borrower or the Administrative
Agent), but only if such US Lender Party is legally entitled to do so, whichever
of the following is applicable:

 

(1)           in the case of such a US Lender Party claiming the benefits of an
income tax treaty to which the United States is a party (a) with respect to
payments of interest hereunder or under any other Loan Document, duly completed
originals of IRS Form W-8BEN (or applicable successor form) establishing an
exemption from, or reduction of, US federal withholding Tax pursuant to the
“interest” article of such tax treaty, and (b) with respect to any other
applicable payments made hereunder or under any other Loan Document, duly
completed originals of IRS Form W-8BEN (or applicable successor form)
establishing an exemption from, or reduction of, US federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)           duly completed originals of IRS Form W-8ECI (or any successor
form);

 

(3)           in the case of such a US Lender Party claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (a) a
certificate, in substantially the form of Exhibit H-1 to the effect that such US
Lender Party is not (i) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of US Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (b) duly completed originals
of IRS Form W-8BEN (or applicable successor form); or

 

(4)           to the extent such a US Lender Party is not the beneficial owner,
duly completed originals of IRS Form W-8IMY (or any successor form), accompanied
by an IRS Form W-8ECI (or any successor form), an IRS Form W-8BEN (or any
successor form), a certificate in substantially the form of Exhibit H-2 or
Exhibit H-3, an IRS Form W-9 (or any successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that, if such US
Lender Party is a partnership and one or more direct or indirect partners of
such US Lender Party are claiming the portfolio interest exemption, such US
Lender Party may provide a certificate, in substantially the form of
Exhibit H-4, on behalf of each such direct and indirect partner;

 

(C)          any US Lender Party that is a Foreign Lender Party shall, to the
extent it is legally entitled to do so, deliver to US Borrower and the
Administrative Agent on or prior to the date on which such US Lender Party
becomes a US Lender Party under this Agreement (and from time to time thereafter
upon the reasonable request of US Borrower or the Administrative Agent) any
other form prescribed by applicable

 

58

--------------------------------------------------------------------------------


 

Requirements of Law as a basis for claiming exemption from or a reduction in
United States federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit US Borrower and the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)          In the case of a US Lender Party that would be subject to United
States federal withholding Tax imposed by FATCA on payments made to or on
account of such US Lender Party hereunder or any other Loan Document if such US
Lender Party were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such US Lender Party shall deliver to US Borrower and the
Administrative Agent at the time or times prescribed by applicable Requirements
of Law and at such time or times reasonably requested by US Borrower or the
Administrative Agent such documentation prescribed by applicable Requirements of
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by US Borrower and the
Administrative Agent as may be necessary for US Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such US
Lender Party has complied with such US Lender Party’s obligations under FATCA,
or to determine the amount to deduct and withhold from any such payments. 
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

 

Each US Lender Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify US Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)            Treatment of Certain Refunds.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.18
(including by the payment of additional amounts pursuant to this Section 2.18),
it shall pay to US Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by US Borrower
under this Section 2.18 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Recipient and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that US Borrower, upon the request of such Recipient,
agrees to repay the amount paid over to US Borrower pursuant to this
Section 2.18 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Recipient in the event such Recipient
is required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to US Borrower or any other person.  Notwithstanding anything to
the contrary, in no event will a Recipient be required to pay any amount to US
Borrower the payment of which would place such Recipient in a less favorable net
after-Tax position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had never been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

Section 2.19         Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.13 or  Section 2.14, or requires a Borrower to pay
any additional amount to such Lender or any Governmental Authority for the
account of such Lender pursuant to Section 2.18, then such Lender shall use
commercially reasonable efforts to designate a different lending office
(including an existing

 

59

--------------------------------------------------------------------------------


 

office in another jurisdiction) for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the reasonable judgment of such Lender, such designation,
change, or assignment (i) would avoid the imposition of, or in the future
eliminate or reduce, amounts payable pursuant to Section 2.13, Section 2.14 or
Section 2.18, as the case may be and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender.  The applicable Borrower hereby agrees to pay
all reasonable and documented costs and expenses incurred by such Lender in
connection with any such designation or assignment.  A certificate setting forth
such costs and expenses and accompanying calculations submitted by such Lender
to such Borrower shall be conclusive absent manifest error.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.13 or  Section 2.14, or if a Borrower is required to pay any
additional amount to such Lender or any Governmental Authority for the account
of such Lender pursuant to Section 2.18(a), or if a Lender is a Defaulting
Lender, or if a Borrower exercises its replacement rights under
Section 14.02(c), then such Borrower may at any time, at its sole expense and
effort (except that assignment costs and expenses associated with a replacement
of a Defaulting Lender may be recovered from such Defaulting Lender), upon
notice to such Lender and, in the case of a US Defaulting Lender, the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.04(b)), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)            With respect to US Borrowings, US Borrower shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 14.04(b);

 

(ii)           subject to Section 2.21, such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in Swingline Loans, if any, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.16), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or such Borrower (in the
case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(iv)          such assignment does not conflict with applicable Requirements of
Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling such Borrower to require such assignment and delegation
cease to apply.

 

Each Lender agrees that, if a Borrower elects to replace such Lender in
accordance with this Section 2.19(b), such Lender shall (x) with respect to such
Lender’s US Commitments and US Loans, promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to the Administrative Agent any US Note (if US Notes have been
issued in respect of such Lender’s US Loans) subject to such Assignment and
Assumption and (y) with respect to such Lender’s Canadian Commitments and
Canadian Loans, promptly execute and deliver to US Borrower documentation to
evidence such assignment and assumption as US Borrower shall request, and, in
each case, such Lender being replaced shall no longer constitute a “Lender”
hereunder and all of its Commitments shall be deemed terminated, and the
Eligible Assignee replacing such Lender shall

 

60

--------------------------------------------------------------------------------


 

constitute a “Lender” hereunder (including assumption of the Commitment, if any,
and other obligations of the Lender being so replaced); provided that the
failure of any such Lender to execute an Assignment and Assumption or other
assignment and assumption documentation shall not render such assignment invalid
and, with respect to US Commitments and US Loans, such assignment shall be
recorded in the Register.

 

Section 2.20         Swingline Loans.

 

(a)           Swingline Commitment.  Subject to the terms and conditions set
forth herein, each Swingline Lender agrees, severally and not jointly, in
reliance upon the agreements of the other US Lenders set forth in this
Section 2.20, to make Swingline Loans to US Borrower from time to time during
the Availability Period; provided that (i) the aggregate principal amount of all
Swingline Loans made by such Swingline Lender at any time outstanding shall not
exceed such Swingline Lender’s Swingline Commitment and (ii) the aggregate
principal amount of all Swingline Loans at any time outstanding, after giving
effect to any Swingline Loan, will not result in the aggregate US Revolving
Exposures exceeding the aggregate US Revolving Commitments; provided further
that US Borrower shall not use the proceeds of any Swingline Loan made by any
Swingline Lender to refinance an outstanding Swingline Loan made by such
Swingline Lender.  Within the foregoing limits and subject to the terms and
conditions set forth herein, US Borrower may borrow, repay and reborrow
Swingline Loans.

 

(b)           Swingline Loans.  To request a Swingline Loan, US Borrower shall
deliver, by hand delivery or telecopier, a duly completed and executed Borrowing
Request to the Administrative Agent and the applicable Swingline Lender, not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and the amount of the requested Swingline
Loan.  Each Swingline Loan shall be a US ABR Loan.  The applicable Swingline
Lender shall make each Swingline Loan available to US Borrower to an account as
directed by US Borrower in the US Borrowing Request maintained with the
Administrative Agent by 3:00 p.m., New York City time, on the requested date of
such Swingline Loan.  US Borrower shall not request a Swingline Loan if at the
time of or immediately after giving effect to the US Borrowing contemplated by
such request a Default has occurred and is continuing or would immediately
result therefrom.  Swingline Loans shall be made in minimum amounts of US$1.0
million and integral multiples of US$500,000 above such amount.

 

(c)           Prepayment.  US Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the applicable Swingline Lender and the Administrative Agent
before 12:00 (noon), New York City time, on the proposed date of prepayment.

 

(d)           Participations.  Each Swingline Lender may at any time in its
discretion, by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if such Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., New York
City time, on the next succeeding Business Day following such notice require the
US Revolving Lenders to acquire participations on such next succeeding Business
Day in all or a portion of the Swingline Loans made by such Swingline Lender
then outstanding.  Such notice shall specify the aggregate amount of such
Swingline Loans in which US Revolving Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each US Revolving Lender, specifying in such notice such US Lender’s US Pro Rata
Percentage of such Swingline Loan or Loans.  Each US Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of such Swingline Lender,
such US Lender’s US Pro Rata Percentage of such Swingline Loan or Loans.  Each
US Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and

 

61

--------------------------------------------------------------------------------


 

unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the US Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever (so long as
and to the extent such payment shall not cause such US Lender’s US Revolving
Exposure to exceed such US Lender’s US Revolving Commitment).  Each US Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in
Section 2.02(d) with respect to US Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the US Revolving
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the US Revolving Lenders. 
The Administrative Agent shall notify US Borrower of any participations in any
Swingline Loan acquired by the US Revolving Lenders pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender.  Any amounts
received by any Swingline Lender from US Borrower (or other party on behalf of
US Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent.  Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the US Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve US Borrower of any
default in the payment thereof.

 

(e)           Increases to Swingline Commitments.

 

(i)            US Borrower may from time to time prior to the Maturity Date by
written notice to the Administrative Agent and the Swingline Lenders elect to
request an increase to the existing Swingline Commitments by an amount not in
excess of US$120.0 million in the aggregate.  Each such notice shall specify
(i) the date on which US Borrower proposes that the increased or new Swingline
Commitments shall be effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent and the Swingline Lender and (ii) the identity of one or
more banks or other financial institutions (which may be, but need not be, one
or more of the existing Lenders) which at the time agree to, in the case of any
such person that is an existing Lender, the increased or new Swingline
Commitment and, in the case of any other such person, become a party to this
Agreement; provided that no existing Lender shall have any obligation whatsoever
to agree to any increased or new Swingline Commitment.

 

(ii)           The increased or new Swingline Commitments shall become
effective, as of the date specified in the notice referred to in the immediately
preceding clause (i);  provided that (x) each of the conditions set forth in
Section 5.02 shall be satisfied, (y) no Event of Default shall have occurred and
be continuing and (z) immediately after giving pro forma effect to the
borrowings to be made on such date, if any, and to any change in Net Funded
Indebtedness as of the date of the most recent financial statements delivered
pursuant to Section 7.01(a) or (b), Holdings shall be in compliance with the
covenant set forth in Section 7.02.

 

(iii)          The terms and provisions of Swingline Loans made pursuant to new
Swingline Commitments shall be identical to the Swingline Loans.  The increased
or new Swingline Commitments shall be effected by a joinder agreement executed
by US Borrower, the Administrative Agent, each additional Swingline Lender, and
each Lender whose Swingline Commitment is to be increased, in form and substance
reasonably satisfactory to each of them.  Such joinder may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this clause (e).  In addition,
unless otherwise

 

62

--------------------------------------------------------------------------------


 

specifically provided herein, all references in Loan Documents to Swingline
Loans shall be deemed, unless the context otherwise requires, to include
references to Swingline Loans made pursuant to increased or new Swingline
Commitments made pursuant to this Agreement.

 

Section 2.21         Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)           (i) if such Lender is a US Defaulting Lender, the US Commitment
Fee shall cease to accrue on the US Commitment of such Lender and (ii) if such
Lender is a Canadian Defaulting Lender, the Canadian Commitment Fee shall cease
to accrue on the Canadian Commitment of such Lender, in each case, so long as it
is a Defaulting Lender;

 

(b)           if any Swingline Exposure exists at the time a US Lender becomes a
US Defaulting Lender then:

 

(i)            if no Default or Event of Default shall exist, all or any part of
such Swingline Exposure shall be reallocated among the non-US Defaulting Lenders
in accordance with their respective US Pro Rata Percentages but only to the
extent the sum of all non-US Defaulting Lenders’ US Revolving Exposures plus
such US Defaulting Lender’s Swingline Exposure does not exceed the total of all
non-US Defaulting Lenders’ US Revolving Commitments; or

 

(ii)           if the reallocation described in the immediately preceding clause
(i) above cannot, or can only partially, be effected, US Borrower shall within
one Business Day following notice by the Administrative Agent prepay such
Defaulting Lender’s Swingline Exposure;

 

(c)           so long as any US Lender is a US Defaulting Lender, the Swingline
Lenders shall not be required to fund any Swingline Loan, unless it is satisfied
that the related exposure will be 100% covered by the US Revolving Commitments
of the non-US Defaulting Lenders and participations in any such newly made
Swingline Loan shall be allocated among non-US Defaulting Lenders in accordance
with their respective US Pro Rata Percentages (and US Defaulting Lenders shall
not participate therein);

 

(d)           any amount payable to such US Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such US Defaulting Lender pursuant to
Section 2.17(d) but excluding Section 2.19(b)) shall, in lieu of being
distributed to such US Defaulting Lender, be retained by the Administrative
Agent in a segregated non-interest bearing account and, subject to any
applicable Requirements of Law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such US Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such US Defaulting
Lender to the Swingline Lenders hereunder, (iii) third, to the funding of any US
Loan or the funding or cash collateralization of any participation in any
Swingline Loan in respect of which such US Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and US Borrower, held in such account as cash collateral for future funding
obligations of such US Defaulting Lender under this Agreement, (v) fifth, pro
rata, to the payment of any amounts owing to US Borrower or the applicable
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by US Borrower or any applicable Lender against such US

 

63

--------------------------------------------------------------------------------


 

Defaulting Lender as a result of such US Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such US Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (A) a prepayment of the principal amount of any US Loans and
(B) made at a time when the conditions set forth in Section 7.02 are satisfied,
such payment shall be applied solely to prepay the US Loans of all applicable
non-US Defaulting Lenders pro rata prior to being applied to the prepayment of
any US Loans owed to any US Defaulting Lender; and

 

(e)           any amount payable to such Canadian Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Canadian Defaulting Lender, be retained by Canadian
Borrower in a segregated non-interest bearing account and, subject to any
applicable Requirements of Law, be applied at such time or times as may be
determined by Canadian Borrower (i) first, to the funding of any Canadian Loan
in respect of which such Canadian Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Canadian
Borrower, (ii) second, if so determined by Canadian Borrower, held in such
account as cash collateral for future funding obligations of such Canadian
Defaulting Lender under this Agreement, (v) third, to the payment of any amounts
owing to Canadian Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Canadian Borrower such Canadian Defaulting Lender as a
result of such Canadian Defaulting Lender’s breach of its obligations under this
Agreement and (ii) third, to such Canadian Defaulting Lender or as otherwise
directed by a court of competent jurisdiction.

 

In the event that the Administrative Agent, US Borrower or each Swingline
Lender, as the case may be, each agrees that a US Defaulting Lender has
adequately remedied all matters that caused such US Lender to be a US Defaulting
Lender, then the Swingline Exposure of the US Lenders shall be readjusted to
reflect the inclusion of such US Lender’s US Commitment and on such date such US
Lender shall purchase at par such of the US Loans of the other US Lenders as the
Administrative Agent shall determine may be necessary in order for such US
Lender to hold such US Loans in accordance with its US Pro Rata Percentage.

 

The rights and remedies against a Defaulting Lender under this Section 2.21 are
in addition to other rights and remedies that any Borrower, the Administrative
Agent, the Swingline Lenders and the non- Defaulting Lenders may have against
such Defaulting Lender.  The arrangements permitted or required by this
Section 2.21 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

Section 2.22         Increase in US Commitments.

 

(a)           US Borrower Request.  US Borrower may from time to time prior to
the Maturity Date by written notice to the Administrative Agent elect to request
an increase to the existing US Revolving Commitments by an amount not in excess
of US$450.0 million in the aggregate and in minimum increments of not less than
$25.0 million unless such increase is of an existing Lender Party’s Revolving
Commitment, in which case such increase shall be an amount of not less than $5.0
million.  Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which US Borrower proposes that the increased or new US
Commitments shall be effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of one or more banks or other
financial institutions (which may be, but need not be, one or more of the
existing Lenders) which at the time agree to, in the case of any such person
that is an existing Lender, increase its US Commitment and, in the case of any
other such person (a “US Additional Lender”), become a party to this Agreement;
provided that no existing Lender shall have any obligation whatsoever to agree
to increase its US Commitment.

 

64

--------------------------------------------------------------------------------


 

(b)           Conditions.  The increased or new US Commitments shall become
effective, as of such Increase Effective Date; provided that:

 

(i)            each of the conditions set forth in Section 5.02 shall be
satisfied;

 

(ii)           no Event of Default shall have occurred and be continuing and
immediately after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Net Funded Indebtedness as of the
date of the most recent financial statements delivered pursuant to
Section 7.01(a) or (b), Holdings shall be in compliance with the covenant set
forth in Section 7.02;

 

(iii)          US Borrower shall make any payments required pursuant to
Section 2.16 in connection with any adjustment of US Revolving Loans pursuant to
Section 2.22(d);

 

(iv)          the Administrative Agent shall grant its consent, not to be
unreasonably withheld, for any person becoming a US Additional Lender; and

 

(v)           US Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

 

(c)           Terms of New US Loans and US Commitments.  The terms and
provisions of US Revolving Loans made pursuant to new US Commitments shall be
identical to the US Revolving Loans.  The increased or new US Commitments shall
be effected by a joinder agreement (the “Increase Joinder”) executed by US
Borrower, the Administrative Agent, each US Additional Lender, and each Lender
whose US Commitment is to be increased, in form and substance reasonably
satisfactory to each of them.  The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.22.  In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to US Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to US Revolving Loans made pursuant to new US
Commitments made pursuant to this Agreement.

 

(d)           Adjustment of US Revolving Loans.  Each US Revolving Lender that
is acquiring a new or additional US Revolving Commitment on the Increase
Effective Date shall make a US Revolving Loan, the proceeds of which will be
used to prepay the US Revolving Loans of the other US Revolving Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the US Revolving Loans outstanding are held by the US Revolving Lenders
pro rata based on their US Revolving Commitments after giving effect to such
Increase Effective Date.  If there is a new borrowing of US Revolving Loans on
such Increase Effective Date, the US Revolving Lenders after giving effect to
such Increase Effective Date shall make such US Revolving Loans in accordance
with Section 2.01.

 

(e)           Equal and Ratable Benefit.  The US Revolving Loans and US
Revolving Commitments established pursuant to this Section shall constitute US
Revolving Loans and US Revolving Commitments under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents which
constitute US Obligations, and shall, without limiting the foregoing, benefit
equally and ratably from the guarantee in Article XI.

 

65

--------------------------------------------------------------------------------


 

Section 2.23         Takeover Notification.

 

The Canadian Lender shall have no obligation to make Canadian Loans for the
purpose of enabling Canadian Borrower (either directly or indirectly, through
any of its Subsidiaries or otherwise) to acquire shares of a publicly traded
corporation or other publicly traded business vehicles, the acquisition of which
requires disclosure pursuant to the requirements of applicable securities law or
any securities commission or exchange or other Governmental Authority having
jurisdiction over the sale or the issuance of securities of Canadian Borrower or
such publicly traded corporation or other publicly traded business vehicles, if
the Canadian Lender determines (in its sole discretion having regard to such
considerations as it deems appropriate) that the utilization of Canadian Loans
for such purpose would result in it being in a conflict of interest. At least
five Banking Days prior to the giving of any notice pursuant to Section 2.03
requesting Canadian Loans intended to be utilized for such purpose, Canadian
Borrower shall provide, in strict confidence, details of such proposed
acquisition (including the name of such publicly traded corporation) to the
Canadian Lender so that the Canadian Lender can make the determination referred
to above. The Canadian Lender shall advise Canadian Borrower whether such
conflict of interest exists within three Banking Days after receipt from
Canadian Borrower of such details. Failure by the Canadian Lender to so advise
Canadian Borrower of a conflict shall be deemed to be a determination that a
conflict exists for the Canadian Lender.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND US BORROWER

 

Holdings and US Borrower represent and warrant to the Administrative Agent and
each of the US Lenders that:

 

Section 3.01         Organization and Good Standing.

 

Holdings, US Borrower and each of their Subsidiaries (a) are duly incorporated,
organized, or formed, validly existing and in good standing (or equivalent)
under the laws of the jurisdiction of its incorporation, organization, or
formation, (b) are duly qualified as a foreign entity authorized to do business,
and is in good standing, in every other jurisdiction where its ownership, lease,
or operation of properties and conduct of its business requires such
qualification, and (c) have the requisite corporate or equivalent power and
authority to own its properties and to carry on its business as now conducted,
except in each case referenced in clause (b) or (c) above as would not,
individually or in the aggregate, have a US Material Adverse Effect.

 

Section 3.02         Due Authorization.

 

Each US Loan Party (a) has the requisite corporate power and authority to
execute, deliver and perform this Agreement and the other Loan Documents to
which it is a party and to incur the obligations herein and therein provided for
and (b) has been duly authorized by all necessary corporate action to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party.

 

Section 3.03         No Conflicts.

 

Neither the execution and delivery of this Agreement and the other Loan
Documents to which each US Loan Party is a party, nor the consummation of the
transactions contemplated herein and therein, nor the performance of and
compliance with the terms and provisions hereof and thereof by such US Loan
Party will (a) violate any provision of its Organizational Documents,
(b) violate, contravene or conflict with in any material respect any Requirement
of Law (other than its Organizational Documents)

 

66

--------------------------------------------------------------------------------


 

or any regulation (including Regulation U and Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or conflict with contractual provisions of, or cause an event of default under,
any material indenture, loan agreement, mortgage, deed of trust, contract or
other agreement or instrument to which it is a party or by which it or its
Subsidiaries may be bound or (d) result in or require the creation of any Lien
upon or with respect to its or its Subsidiaries’ material properties, except in
each case referenced in clause (c) or (d) above as would not, individually or in
the aggregate, have a US Material Adverse Effect.

 

Section 3.04         Consents.

 

No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or third party is required by any
US Loan Party under any material Requirement of Law in connection with the
execution, delivery or performance by it of this Agreement or any of the other
Loan Documents to which it is a party, except in each case as has been obtained
or made.

 

Section 3.05         Enforceable Obligations.

 

This Agreement and the other Loan Documents to which each US Loan Party is a
party have been, or when delivered hereunder will be, duly executed and
delivered by or on behalf of it and constitute the legal, valid and binding
obligations of such US Loan Party, enforceable against such US Loan Party in
accordance with their respective terms, except as may be limited by Debtor
Relief Laws or similar laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether considered in a proceeding in equity
or at law).

 

Section 3.06         Financial Condition.

 

The financial statements delivered to the Administrative Agent pursuant to
Sections 5.01(c), 7.01(a) and 7.01(b):  (a) have been prepared in accordance
with GAAP, except as expressly noted therein and except to the extent of items
that are immaterial in the aggregate and (b) present fairly in all material
respects the consolidated financial condition, results of operations and cash
flows of Holdings and its Subsidiaries as of such dates and for such periods
therein indicated, provided that any such quarterly financial statements are
unaudited and are subject to audit and year-end adjustments and lack footnotes
and other presentation items.

 

Section 3.07         No Default.

 

No US Default or US Event of Default has occurred and is continuing.

 

Section 3.08         Litigation.

 

As of the Closing Date, except as disclosed in Holdings’ SEC filings or
otherwise disclosed in writing to the Administrative Agent, there are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any US Loan Party,
threatened against any US Loan Party, which if adversely determined would have
or would reasonably be expected to have, individually or in the aggregate, a US
Material Adverse Effect.

 

Section 3.09         Taxes.

 

Holdings, US Borrower and each of their Subsidiaries have filed, or caused to be
filed, all material tax returns (federal, state, local and foreign) required to
be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and have paid all other taxes, fees, assessments

 

67

--------------------------------------------------------------------------------


 

and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (a) that
are not yet delinquent, (b) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (c) where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a US Material Adverse
Effect.

 

Section 3.10         Compliance with Law.

 

Except as disclosed in Holdings’ SEC filings or otherwise disclosed in writing
to the Administrative Agent, Holdings, US Borrower and each of their
Subsidiaries is in compliance with all laws, rules, regulations, orders and
decrees applicable to it or to its properties, except (a) as may be being
contested in good faith and (b) instances in which the failure to comply
therewith has not had or would not reasonably be expected to have a US Material
Adverse Effect.

 

Section 3.11         ERISA.

 

Except as would not result or reasonably be expected to result in a US Material
Adverse Effect:

 

(a)           During the five-year period prior to the date on which this
representation is made or deemed made:  (i) no Termination Event has occurred,
and, to the best knowledge of US Borrower or Holdings, no event or condition has
occurred or exists as a result of which any Termination Event would be
reasonably expected to occur; (ii) there has been no failure to meet the minimum
funding standards under Section 430 of the Code or Section 303 of ERISA
(determined without regard to any waiver of funding provisions therein) with
respect to any Plan; (iii) each Plan (excluding any Multiemployer Plan) has been
maintained, operated, and funded in material compliance with its terms and the
provisions of ERISA, the Code, and any other applicable federal or state laws;
and (iv) no Lien in favor of the PBGC or a Plan has arisen or is reasonably
likely to arise on account of any Plan.

 

(b)           The aggregate actuarial present value of all accumulated plan
benefits of all Single Employer Plans (determined utilizing the assumptions used
for purposes of Statement of Financial Accounting Standards No. 35) did not, as
of the most recent valuation dates reflected in Holdings’ annual financial
statements contained in Holdings’ most recent Form 10-K, exceed the aggregate
fair market value of the assets of all such Single Employer Plans, except as
disclosed in Holdings’ financial statements.

 

(c)           None of US Borrower, Holdings, any Subsidiary of either or any
ERISA Affiliate has incurred, or, to the best knowledge of US Borrower or
Holdings, is reasonably expected to incur, any withdrawal liability under ERISA
to any Multiemployer Plan or Multiple Employer Plan.  None of US Borrower,
Holdings, any Subsidiary of either or any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), is insolvent (within the meaning of
Section 4245 of ERISA), or has been terminated (within the meaning of Title IV
of ERISA).

 

(d)           No prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or would be reasonably
likely to subject US Borrower, Holdings, any Subsidiary of either, or any ERISA
Affiliate to any material liability under Sections 406, 409, 502(i), or
502(l) of ERISA or Section 4975 of the Code, or under any agreement or other
instrument pursuant to which US Borrower, Holdings, any Subsidiary of either, or
any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.

 

68

--------------------------------------------------------------------------------


 

(e)           The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of US Borrower, Holdings, their Subsidiaries
and the ERISA Affiliates (determined utilizing the assumptions used for purposes
of Statement of Financial Accounting Standards No. 106) under Plans which are
welfare benefit plans (as defined in Section 3(1) of ERISA), as of the most
recent valuation dates reflected in Holdings’ annual financial statements
contained in Holdings’ most recent form 10-K, are reflected on such financial
statements in accordance with Statement of Financial Accounting Standards
No. 106.

 

Section 3.12         Use of Proceeds; Margin Stock.

 

The proceeds of the US Loans hereunder will be used solely for the purposes
specified in Section 7.08.  US Borrower is not incurring the Indebtedness
hereunder for the purpose, directly or indirectly, of purchasing or carrying
Margin Stock.  Neither Holdings nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

Section 3.13         Investment Company Act.

 

Neither Holdings nor any of its Subsidiaries, is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or controlled by such a company.

 

Section 3.14         Solvency.

 

Each US Loan Party is and, after the consummation of the transactions
contemplated by this Agreement, will be Solvent.

 

Section 3.15         Disclosure.

 

Neither this Agreement nor any financial statements delivered to the
Administrative Agent nor any other document, certificate or statement furnished
to the Lenders by or on behalf of US Borrower or Holdings in connection with the
transactions contemplated hereby, when taken as a whole and considered together
with disclosures made in any other Loan Documents or filings by any US Loan
Party with the SEC, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein, in light of the circumstances under which they were made,
taken as a whole, not misleading in any material respect on the date made or
delivered; provided, that with respect to any projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the US Loan Parties to be reasonable at the time so
prepared (it being recognized that projections as to future events are not to be
viewed as facts and that actual results may be materially different from the
projected results).

 

Section 3.16         Environmental Matters.

 

Except as would not result or reasonably be expected to result in a US Material
Adverse Effect: (a) each of the properties of Holdings, US Borrower and their
Subsidiaries (the “Properties”) and all operations at the Properties are in
substantial compliance with all applicable Environmental Laws, (b) there is no
undocumented or unreported violation of any Environmental Law with respect to
the Properties or the businesses operated by Holdings, US Borrower and their
Subsidiaries (the “Businesses”) that US Borrower or Holdings are aware of, and
(c) there are no conditions relating to the Businesses or Properties that have
given rise to or would reasonably be expected to give rise to a material
liability under any applicable Environmental Laws.

 

69

--------------------------------------------------------------------------------


 

Section 3.17         Insurance.

 

The properties of Holdings, US Borrower and their respective Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where US Borrower or its Subsidiaries operate.

 

Section 3.18         Anti-Terrorism Laws.

 

Neither Holdings nor any of its Subsidiaries and, to the knowledge of Holdings,
none of its Affiliates and none of their respective officers, directors, brokers
or agents:

 

(a)           has violated or is in violation of Anti-Terrorism Laws; or

 

(b)           (i)  that is reasonably identifiable as acting or benefiting in
any capacity in connection with the Loans is a Prohibited Person or (ii) that is
reasonably identifiable as acting or benefiting in any capacity in connection
with the Loans, in either case (A)  conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Prohibited Persons, (B)  deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any Anti-Terrorism Law or (C)  engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND CANADIAN BORROWER

 

Holdings represents and warrants to the Canadian Lender as set forth in Sections
3.01, 3.02, 3.03(a) and (c), 3.05 through 3.11 and 3.13 through 3.18 only as and
to the extent that such provisions apply to Holdings; provided however, that
(x) the representation and warranties in Sections 3.09, 3.13 and 3.16 through
3.18 shall also include Holdings’ Subsidiaries and (y) references to US Material
Adverse Effect, US Default, US Event of Default shall refer to Canadian Material
Adverse Effect, Canadian Default and Canadian Event of Default, respectively.

 

Canadian Borrower represents and warrants to the Canadian Lender that:

 

Section 4.01         Existence and Good Standing.

 

Canadian Borrower: (a) is a partnership validly formed under the jurisdiction of
its formation; (b) is duly qualified to do business in all other jurisdictions
where its ownership, lease, or operation of properties and conduct of its
business requires such qualification; and (c) and has all necessary partnership
power and authority to own its properties and carry on its business as presently
carried, except in each case referenced in paragraph (b) and (c) above as would
not, individually or in the aggregate, have a Canadian Material Adverse Effect.

 

Section 4.02         Corporate Authority.

 

Canadian Borrower has full power and authority to enter into this Agreement and
do all such acts and things as are required by this Agreement to be done,
observed or performed by Canadian Borrower, in accordance with the terms hereof.

 

70

--------------------------------------------------------------------------------


 

Section 4.03         Valid Authorization and Execution.

 

Canadian Borrower has taken all necessary partnership action to authorize the
execution, delivery and performance of this Agreement.

 

Section 4.04         Non-Conflict.

 

None of the execution or delivery of this Agreement by Canadian Borrower, or
performance by Canadian Borrower of any of its obligation hereunder, is (a) in
conflict with or contravention of Canadian Borrower’s partnership agreement or
(b) to the knowledge of Canadian Borrower after due inquiry, the provisions of
any material indenture, instrument, undertaking or other agreement to which it
is a party or by which it is bound, except as would not, individually or in the
aggregate, have a Canadian Material Adverse Effect.

 

Section 4.05         Enforceability.

 

This Agreement, when executed and delivered, will constitute the valid, legal
and binding obligation of Canadian Borrower, enforceable against Canadian
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency and other laws of general application limiting the enforceability of
creditors’ rights generally and subject to general equitable principles
(regardless of whether considered in a proceeding in equity or at law).

 

Section 4.06         Ownership of Property.

 

Subject to Canadian Permitted Encumbrances, Canadian Borrower has good and
marketable title to its property except to the extent the failure to have such
title would not have or reasonably be expected to have Canadian Material Adverse
Effect.  Canadian Borrower is not aware of any claim, event, occurrence or right
granted to any other person, of any kind whatsoever, that has resulted in or
would result in loss of all or any part of the interest of Canadian Borrower, in
any part of its property, other than a loss that would not have or would not
reasonably be expected to have a Canadian Material Adverse Effect.

 

Section 4.07         Compliance with Other Instruments.

 

Canadian Borrower is not aware of any event that has occurred and which is
continuing which constitutes, or which with the giving of notice, the lapse of
time, a relevant determination or any combination hereof would constitute, a
contravention of or default under any agreement or instrument by which Canadian
Borrower of any Subsidiary or any of their properties or assets are bound of
affected, which has or would reasonably be expected to have a Canadian Material
Adverse Effect.

 

Section 4.08         Non-Default.

 

No Canadian Default or Canadian Event of Default has occurred or is continuing.

 

Section 4.09         Financial Condition.

 

The audited consolidated financial statements of Holdings previously delivered
to the Canadian Lender: (i) have been prepared in accordance with GAAP, except
as expressly noted therein and except to the extent of items that are immaterial
in the aggregate; and (ii) present fairly, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings as at the date thereof.

 

71

--------------------------------------------------------------------------------


 

Section 4.10         Absence of Litigation.

 

As of the date of this Agreement, except as disclosed in Holdings’ SEC filings
or otherwise disclosed in writing to the Canadian Lender, there are no actions,
suits or proceedings pending or, to the knowledge of Canadian Borrower,
threatened against Canadian Borrower or any of its Subsidiaries, which if
adversely determined would have or would reasonably be expected to have,
individually or in the aggregate, a Canadian Material Adverse Effect.

 

Section 4.11         Compliance with Applicable Laws.

 

Except as disclosed in Holdings’ SEC filings or otherwise disclosed in writing
to the Canadian Lender, Canadian Borrower and its Subsidiaries are in material
compliance with all applicable laws (including all applicable Environmental
Laws), all applicable directives, judgments, decrees, injunctions and orders
rendered by any Governmental Authority or court of competent jurisdiction,
except: (i) as may be being contested in good faith; and (ii)  instances in
which the failure to comply therewith has not had or would not reasonably be
expected to have a Canadian Material Adverse Effect.

 

Section 4.12         Authorizations in Effect.

 

All authorizations, approvals, consents, licences, exemptions, filings,
registrations, notarizations and other requirements of Governmental Authorities
reasonably necessary to carry on the businesses of Canadian Borrower and its
Subsidiaries are in full force and effect, except to the extent that the failure
to have or maintain the same in full force and effect would not, when taken in
the aggregate, reasonably be expected to have a Canadian Material Adverse
Effect.

 

Section 4.13         Remittances Up to Date.

 

All of the remittances required to be made by Canadian Borrower and its
Subsidiaries to the federal, provincial and municipal governments have been
made, are currently up to date and there are no outstanding arrears, except
where and to the extent the failure to remit or delay in remitting would not,
when taken in the aggregate, except: (i)  as may be being contested in good
faith; and (ii) instances in which the failure to comply therewith has not had
or would not reasonably be expected to have a Canadian Material Adverse Effect.

 

Section 4.14         Environmental.

 

Except as would not result or reasonably be expected to result in a Canadian
Material Adverse Effect: (i) to the best of the knowledge and belief of Canadian
Borrower after due inquiry, Canadian Borrower, its Subsidiaries and their
respective operations taken as a whole comply in all material respects with all
Environmental Laws; and (ii) Canadian Borrower does not know, and has no
reasonable grounds to know, of any facts which result in or constitute or would
reasonably be expected to give rise to non-compliance with any Environmental
Laws.

 

Section 4.15         Taxes.

 

Canadian Borrower and each of its Subsidiaries have paid all Taxes, assessments
and reassessments and all other governmental charges, governmental royalties,
penalties, interest and fines claimed against them which are due and payable,
other than such Taxes or other amounts which: (i) are not yet delinquent;
(ii) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP; or
(iii) where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Canadian Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS TO US LOANS

 

Section 5.01         Conditions to Initial US Loan.

 

The obligation of each US Lender to fund the initial US Loan requested to be
made by it shall be subject to the prior or concurrent satisfaction or waiver of
each of the conditions precedent set forth in this Section 5.01.

 

(a)           Loan Documents.  There shall have been delivered to the
Administrative Agent an executed signature page of each US Loan Party to each of
the Loan Documents to which it is a party.

 

(b)           Corporate Documents.  The Administrative Agent shall have
received:

 

(i)            a certificate of the secretary or assistant secretary of each US
Loan Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such US Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State (or applicable Governmental Authority) of the jurisdiction of its
incorporation, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such US Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of US Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document to which it is a
party or any other document delivered in connection herewith on behalf of such
US Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (i));

 

(ii)           a certificate as to the good standing (or equivalent) of each US
Loan Party (in so-called “long-form” if available) as of a recent date, from
such Secretary of State (or other applicable Governmental Authority); and

 

(iii)          such other documents as the Administrative Agent may reasonably
request.

 

(c)           Financial Statements.  Receipt by the Administrative Agent of a
copy of the annual consolidated financial statements (including balance sheets,
income statements and cash flow statements) of Holdings and its Subsidiaries for
fiscal year 2011, audited by independent public accountants of recognized
national standing.

 

(d)           Officers’ Certificate.  The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer and the treasurer or other senior financial officer of US Borrower,
certifying compliance with the conditions precedent set forth in this
Section 5.01 and Sections 5.02(b), (c) and (d).

 

(e)           Opinions of Counsel.  (i) The Administrative Agent, on behalf of
itself and the US Lenders, shall have received a favorable written opinion of
Fulbright & Jaworski L.L.P., special counsel for the US Loan Parties, and a
favorable written opinion of local Bermuda counsel for Holdings and (ii) the
Canadian Lender shall have received a favorable written opinion of local
Canadian counsel for

 

73

--------------------------------------------------------------------------------


 

Canadian Borrower, each opinion to be (A) dated the Closing Date and
(B) addressed to the Administrative Agent and the US Lenders.

 

(f)            Fees.  The Arrangers and the Administrative Agent (for itself and
on behalf of the US Lenders) shall have received all Fees due and payable
thereto by the US Borrowers on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the legal fees and expenses of Vinson & Elkins LLP, special counsel
to the Administrative Agent, and the fees and expenses of any consultants and
other advisors) required to be reimbursed or paid by the US Borrowers hereunder
or under any other Loan Document.

 

(g)           USA PATRIOT ACT.  The US Lenders and the Administrative Agent
shall have received the information required under Section 14.13 to be delivered
by each applicable US Loan Party on or prior to the Closing Date and which was
identified by the US Lenders and the Administrative Agent to US Borrower.

 

Notwithstanding the foregoing, the US Commitments of the US Lenders shall expire
if the foregoing conditions are not satisfied (or waived pursuant to
Section 14.02) on or prior to December 31, 2012.

 

Section 5.02         Conditions to All US Loans.

 

The obligation of each US Lender to make any US Loan (including the initial US
Loan) shall be subject to, and to the satisfaction of, each of the conditions
precedent set forth below.

 

(a)           Notice.  The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03) if US Revolving Loans are being requested, or,
in the case of the Borrowing of a Swingline Loan, the applicable Swingline
Lender and the Administrative Agent shall have received a Borrowing Request as
required by Section 2.20(b).

 

(b)           No US Default.  Each US Loan Party shall be in compliance in all
material respects with all the terms and provisions set forth herein and in each
other Loan Document to which it is a party on its part to be observed or
performed, and, at the time of and immediately after giving effect to such US
Loan and the application of the proceeds thereof, no US Default or US Event of
Default shall have occurred and be continuing on such date.

 

(c)           Representations and Warranties.  Each of the representations and
warranties made by any US Loan Party set forth in Article III hereof or in any
other Loan Document to which it is a party shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “US Material Adverse Effect” shall be true and correct in
all respects) on and as of the date of such US Loan with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

 

(d)           No Legal Bar.  No order, judgment or decree of any Governmental
Authority shall purport to restrain any US Lender from making any US Loans to be
made by it.  No injunction or other restraining order shall have been issued,
shall be pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
Agreement or the making of US Loans hereunder.

 

74

--------------------------------------------------------------------------------


 

Each of the delivery of a Borrowing Request and the acceptance by US Borrower of
the proceeds of such US Loan shall constitute a representation and warranty by
each US Loan Party that on the date of such US Loan (both immediately before and
after giving effect to such US Loan and the application of the proceeds thereof)
the conditions contained in Sections 5.02(b)-(d) have been satisfied.  US
Borrower shall provide such information (including calculations in reasonable
detail of the covenants in Section 7.02) as the Administrative Agent may
reasonably request to confirm that the conditions in Sections 5.02(b)-(d) have
been satisfied.

 

ARTICLE VI

 

CONDITIONS TO CANADIAN LOANS

 

Section 6.01         Conditions to Initial Canadian Loan.

 

The obligation of the Canadian Lender to fund the initial Canadian Loan
requested to be made by it shall be subject to the prior or concurrent
satisfaction or waiver of each of the conditions precedent set forth in this
Section 6.01.

 

(a)           Canadian Borrower shall have delivered to Canadian Lender a
current certified Declaration of Partnership in respect of its jurisdiction of
formation and certified copies of its partnership agreement and other governance
and organizational documents and the resolutions of the partners authorizing the
Loan Documents to which it is a party and the transactions thereunder and an
officer’s certificate as to the incumbency of the officers of Canadian Borrower
or the Canadian Managing Partner signing such Loan Documents;

 

(b)           Canadian Lender shall have received legal opinions from each of
(i) legal counsel to Canadian Borrower and Holdings (including, for certainty,
from Holdings’ Bermudan counsel) and (ii) Canadian Lenders’ counsel in form and
substance satisfactory to Canadian Lender in its sole discretion; including;

 

(c)           no Canadian Default or Canadian Event of Default shall have
occurred and be continuing and Canadian Borrower shall have delivered to
Canadian Lender a Canadian Officer’s Certificate confirming the same; and

 

(d)           as at the date hereof, no material adverse change in the business,
affairs, assets, properties, operations, or condition, financial or otherwise,
of Holdings and its Subsidiaries taken as a whole shall have occurred since
December 31, 2011 and Canadian Borrower shall have delivered to Canadian Lender
a Canadian Officer’s Certificate confirming the same.

 

Section 6.02         Conditions to All Canadian Loans.

 

The obligation of the Canadian Lender to make any Canadian Loan (including the
initial Canadian Loan) shall be subject to, and to the satisfaction of, each of
the conditions precedent set forth below.

 

(a)           Canadian Lender shall have received a proper and timely Canadian
Borrowing Request from Canadian Borrower;

 

(b)           the representations and warranties set forth in Article IV shall
be true and accurate in all material respects on and as of the date of the
requested Canadian Borrowing;

 

75

--------------------------------------------------------------------------------


 

(c)           no Canadian Default or Canadian Event of Default shall have
occurred and be continuing nor shall the Canadian Borrowing immediately result
in the occurrence of any such event; and

 

(d)           after giving effect to the proposed Canadian Borrowing, the
aggregate principal amount outstanding of all Canadian Loans shall not exceed
the aggregate amount of Canadian Revolving Commitments.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS OF HOLDINGS AND US BORROWER

 

Holdings and US Borrower warrant, covenant and agree with each US Lender that so
long as this Agreement shall remain in effect and until the US Commitments have
been terminated and the US Obligations payable under any Loan Document shall
have been paid in full, unless the US Required Lenders shall otherwise consent
in writing:

 

Section 7.01         Information Covenants.

 

Holdings and US Borrower will furnish, or cause to be furnished, to the
Administrative Agent, which in turn shall distribute promptly to the US Lenders:

 

(a)           Annual Financial Statements.  As soon as available, and in any
event within 75 days after the close of each fiscal year of Holdings, a
consolidated balance sheet, income statement and statement of cash flows of
Holdings and its Subsidiaries, as of the end of such fiscal year, setting forth
in comparative form figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and, in each
case, audited by independent certified public accountants of recognized national
standing reasonably acceptable to the US Lenders and whose opinion shall be
furnished to the US Lenders, and shall be to the effect that such financial
statements have been prepared in accordance with GAAP (except to the extent of
items that are immaterial in the aggregate and except for changes with which
such accountants concur) and shall not be limited as to the scope of the audit
or qualified in any respect.  Notwithstanding the above, it is understood and
agreed that delivery of Holdings’ applicable report on Form 10-K shall satisfy
the requirements of this Section 7.01(a).

 

(b)           Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the close of each fiscal quarter of Holdings (other
than the fourth fiscal quarter), a consolidated balance sheet, income statement
and statement of cash flows of Holdings and its Subsidiaries as of the end of
such fiscal quarter, in each case setting forth in comparative form figures for
the corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the US Lenders, and, in each case, accompanied by a certificate of
a Financial Officer of Holdings to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
such person and have been prepared in accordance with GAAP (except to the extent
of items that are immaterial in the aggregate), subject to changes resulting
from audit and normal year-end audit adjustments.  Notwithstanding the above, it
is understood and agreed that delivery of Holdings’ applicable report on Form
10-Q shall satisfy the requirements of this Section 7.01(b).

 

(c)           Officer’s Certificate.  Within 75 days of the end of each fiscal
year and within 45 days of the end of each fiscal quarter (other than the fourth
fiscal quarter), a certificate of a Financial Officer of the applicable Borrower
substantially in the form of Exhibit G:  (i) setting forth calculations
demonstrating compliance by Holdings with the financial covenant set forth in
Section 7.02 as of the end of such fiscal period; (ii) stating that no Default
or Event of Default exists, or if any Default or Event of

 

76

--------------------------------------------------------------------------------


 

Default does exist, specifying the nature and extent thereof and what action
such Borrower proposes to take with respect thereto; and (iii) notifying the
Administrative Agent of the posting of any documents referred to in Section
7.01(a) and (b).

 

(d)           Electronic Delivery Permitted.  Documents required to be delivered
pursuant to Section 7.01(a), (b) and (e) (to the extent such documents are filed
with the SEC) may be delivered electronically, including by filing with the SEC,
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet at www.nabors.com; (ii) on which such documents are
posted on Holdings’ or US Borrower’s behalf on an Internet or intranet website,
if any, to which each US Lender and the Administrative Agent has access (whether
a commercial, third-party website or sponsored by the Administrative Agent); or
(iii) filed with the SEC.  Notwithstanding anything contained in this Section
7.01(d), in every instance US Borrower or Holdings shall be required to provide
paper copies of the compliance certificate required by Section 7.01(c) to the
Administrative Agent. Except for such compliance certificates, the
Administrative Agent shall have no obligation to maintain copies of the
documents referred to in Section 7.01(a), (b) and (e) and in any event the
Administrative Agent shall have no obligation to request the delivery of the
documents referred to in Section 7.01(a), (b), (c) or (e).

 

(e)           Notices.  Upon Holdings or US Borrower obtaining knowledge
thereof, it will give written notice to the Administrative Agent within five
Business Days of (i) the occurrence of a US Default or US Event of Default,
specifying the nature and extent thereof and what action it proposes to take
with respect thereto, (ii) any change in the rating of the Index Debt and (iii)
the occurrence of any of the following with respect to Holdings or US Borrower:
(A) the pendency or commencement of any litigation, arbitration or governmental
proceeding against it, or any of its respective Subsidiaries, which, if
adversely determined, would have or would reasonably be expected to have a US
Material Adverse Effect or (B) the institution of any proceedings against
Holdings, US Borrower or any of their respective Subsidiaries, with respect to,
or the receipt of notice by such person of potential liability or responsibility
for violation or alleged violation of, any federal, state or local law, rule or
regulation (including, without limitation, any Environmental Law), the violation
of which constitutes a US Material Adverse Effect.  US Borrower will immediately
give written notice to the Administrative Agent of any change in the fiscal year
of US Borrower or Holdings.

 

(f)            ERISA.  Upon US Borrower, Holdings or any Subsidiary of either or
any ERISA Affiliate obtaining knowledge thereof, US Borrower will give written
notice to the Administrative Agent promptly (and in any event within five
Business Days) of any of the following which would result in or reasonably would
be expected to result in a US Material Adverse Effect: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or would be reasonably expected to lead to, a Termination Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against US Borrower
or any Subsidiary of US Borrower or any ERISA Affiliate, or of a determination
that any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); or (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which US
Borrower, Holdings, or any Subsidiary of either or any ERISA Affiliate is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Code with respect
thereto; in each case together with a description of any such event or condition
or a copy of any such notice and a statement by an officer of US Borrower
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken with respect thereto.

 

77

--------------------------------------------------------------------------------


 

(g)           Other Information.  With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of US Borrower as any US Lender may reasonably request.

 

Section 7.02         Net Funded Indebtedness-to-Capitalization.

 

As of the end of each fiscal quarter thereof, Holdings shall maintain a ratio of
(a) the aggregate principal amount of Net Funded Indebtedness of Holdings and
its Subsidiaries to (b) Total Capitalization that is less than or equal to .60
to 1.0.

 

Section 7.03         Preservation of Existence and Franchises.

 

(a)           Each of Holdings and its Subsidiaries will do all things necessary
to preserve and keep in full force and effect its legal existence and rights,
franchises and foreign qualifications, except as permitted by Section 9.02, or
to the extent such entity determines that the preservation and maintenance of
the same is no longer desirable in the conduct of its business and that the loss
thereof is not disadvantageous to the US Lenders, or the failure to preserve and
maintain the same could not reasonably be expected, in the aggregate, to result
in a US Material Adverse Effect.

 

(b)           Holdings and US Borrower will, and will cause each of their
respective Subsidiaries to, generally maintain its properties in good condition
and not waste or otherwise permit such properties to deteriorate, reasonable
wear and tear excepted, except to the extent that the failure to so maintain
such property or to avoid waste or deterioration could not reasonably be
expected to result in a US Material Adverse Effect; provided that this Section
7.03(b) shall not apply to property that is lost or damaged in connection with a
casualty event or is subjected to a condemnation or other taking.

 

Section 7.04         Books and Records.

 

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, keep complete and accurate books and records, in all material
respects in accordance with consistent accounting practices on the basis of GAAP
(including the establishment and maintenance of appropriate reserves).

 

Section 7.05         Compliance with Law.

 

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, comply with all Requirements of Law and all other laws
(including, without limitation, all Environmental Laws and ERISA laws), rules,
regulations (including without limitation, Regulation U and Regulation X), and
orders, and all restrictions imposed by any Governmental Authority, applicable
to it and its properties, except where the failure to so comply would not
reasonably be expected to have a US Material Adverse Effect or would not violate
any restrictions on its ability to incur or assume Indebtedness.

 

Section 7.06         Payment of Taxes and Other Indebtedness.

 

Holdings and US Borrower will, and will cause each of their respective
Subsidiaries to, pay, settle or discharge (a) all taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent, (b) all
lawful claims (including claims for labor, materials and supplies) which, if
unpaid, might give rise to a Lien upon any of its properties, and (c) all of its
other Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Agreement); provided, however, that Holdings, US
Borrower and their respective Subsidiaries shall not be required to pay any such
tax, assessment, charge, levy, claim or

 

78

--------------------------------------------------------------------------------


 

Indebtedness (i) which is being contested in good faith by appropriate
proceedings and as to which adequate reserves therefor have been established in
accordance with GAAP, or (ii) with respect to which the failure to make any such
payment would not have or would not be reasonably expected to have a US Material
Adverse Effect.

 

Section 7.07         Insurance.

 

Holdings and US Borrower will, and will cause their Subsidiaries to, at all
times maintain in full force and effect insurance (including worker’s
compensation insurance and general liability insurance) in such amounts,
covering such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice.

 

Section 7.08         Use of Proceeds.

 

The proceeds of the US Loans shall be used to refinance amounts outstanding
under the Existing US Credit Agreements and for working capital and general
corporate purposes of US Borrower and its Subsidiaries, including capital
expenditures.

 

Section 7.09         Audits/Inspections.

 

Upon reasonable notice and during normal business hours, at the reasonable
request of any US Lender, Holdings and US Borrower will, and will cause their
Subsidiaries to, permit representatives appointed by the Administrative Agent,
including independent accountants, agents, attorneys, and appraisers to visit
and inspect Holdings’, US Borrower’s and their Subsidiaries’ property, including
its books and records, its accounts receivable and inventory, Holdings’, US
Borrower’s and their Subsidiaries’ facilities and its other business assets, and
to make photocopies or photographs thereof and to write down and record any
information such representative obtains, and shall permit the Administrative
Agent or its representatives to investigate and verify the accuracy of
information provided to the Administrative Agent and to discuss all such matters
with officers of Holdings and US Borrower; provided that any nonpublic
information obtained by any person during such audit or inspection shall be
treated as confidential information in accordance with the disclosure standards
set forth in Section 14.12.  Any information obtained by the Administrative
Agent shall be made available to any US Lender upon such US Lender’s request.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER

 

Holdings warrants, covenants and agrees with the Canadian Lender that so long as
this Agreement shall remain in effect and until the Canadian Commitments have
been terminated and the Canadian Obligations payable under any Loan Document
shall have been paid in full, unless the Canadian Lender shall otherwise consent
in writing, Section 7.01(a), (b) and (d) and Section 7.03 through Section 7.07
shall apply, mutatis mutandis, to Holdings; provided, however that (x)
references therein to the Administrative Agent and the US Lenders shall be to
the Canadian Lender and (y) references to US Material Adverse Effect shall refer
to Canadian Material Adverse Effect.

 

Canadian Borrower warrants, covenants and agrees with the Canadian Lender that
so long as this Agreement shall remain in effect and until the Canadian
Commitments have been terminated and the Canadian Obligations payable under any
Loan Document shall have been paid in full, unless the Canadian Lender shall
otherwise consent in writing:

 

79

--------------------------------------------------------------------------------


 

Section 8.01         Information Covenants.

 

(a)           Section 7.01(a) through (e) shall apply, mutatis mutandis, to
Canadian Borrower; provided, however that (i) references therein to the
Administrative Agent and the US Lenders shall be to the Canadian Lender and (ii)
the officer’s certificate described in Section 7.01(c) shall be executed by one
of the president, vice-president, director, treasurer, assistant treasurer,
controller, corporate secretary or assistant secretary of the Canadian Managing
Partner.

 

(b)           Canadian Borrower shall also furnish, or cause to be furnished, to
the Canadian Lender:

 

(i)            Annual Financials of Canadian Borrower.  As soon as available
and, in any event within 120 days after the close of each of fiscal year of
Holdings, copies of Canadian Borrower’s in-house unaudited annual financial
statements on a consolidated basis consisting of a balance sheet, statement of
income, statement of cash flows and statement of shareholders’ equity for each
such year, together with the notes thereto, all prepared in accordance with GAAP
consistently applied;

 

(ii)           Quarterly Financials of Canadian Borrower.  As soon as available
and, in any event within 45 days after the close of each of fiscal quarter of
Holdings (other than the fourth fiscal quarter), copies of Canadian Borrower’s
in-house unaudited quarterly financial statements on a consolidated basis, in
each case consisting of a balance sheet, statement of income, statement of cash
flows and statement of shareholders’ equity for each such period all in
reasonable details and stating in comparative form the figures for the
corresponding date and previous fiscal year, all prepared in accordance with
GAAP consistently applied; and

 

(c)           Other Information.  With reasonable promptness upon any such
request, such other information regarding the business, properties or financial
condition of Canadian Borrower as the Canadian Lender may reasonably request.

 

Section 8.02         Preservation of Existence and Franchises.

 

Section 7.03 shall apply, mutatis mutandis, to Canadian Borrower.

 

Section 8.03         Compliance with Law.

 

Section 7.05 shall apply, mutatis mutandis, to Canadian Borrower.

 

Section 8.04         Payment of Taxes and Other Indebtedness.

 

Section 7.06 shall apply, mutatis mutandis, to Canadian Borrower.

 

Section 8.05         Use of Proceeds.

 

The proceeds of the Canadian Loans shall be used to refinance amounts
outstanding, if any, under the Existing Canadian Credit Agreement and for the
general partnership purposes and day to day cash management purposes of Canadian
Borrower.

 

Section 8.06         Audits/Inspections.

 

Upon reasonable notice and during normal business hours, at the reasonable
request of the Canadian Lender, Canadian Borrower shall permit, and shall cause
its Subsidiaries to permit, the

 

80

--------------------------------------------------------------------------------


 

Canadian Lender or any representative thereof (at the expense of Canadian
Lender) to examine, write down and record information from the records and books
of account of Canadian Borrower or any of its Subsidiaries and to visit and
inspect the premises and properties of Canadian Borrower or any of its
Subsidiaries (in each case at the risk of the Canadian Lender) and to discuss
the affairs, finances and accounts of Canadian Borrower or any of its
Subsidiaries with any of the officers of the Canadian Managing Partner or any of
its Subsidiaries; provided that, in each case, any nonpublic information
obtained by any person during such audit or inspection shall be treated as
confidential information in accordance with the disclosure standards set forth
in Section 14.12.

 

ARTICLE IX

 

NEGATIVE COVENANTS OF US BORROWER AND HOLDINGS

 

US Borrower and Holdings warrant, covenant and agree with each US Lender that so
long as this Agreement shall remain in effect and until the US Commitments have
been terminated and the US Obligations (other than contingent indemnification
obligations) shall have been paid in full, unless the US Required Lenders shall
otherwise consent in writing:

 

Section 9.01         Nature of Business.

 

Holdings will not materially alter the character of its and its Subsidiaries’
(taken as whole) line of business from that conducted as of the Closing Date.

 

Section 9.02         Fundamental Changes.

 

US Borrower will not consolidate or amalgamate with or merge into any other
person or convey, transfer or lease its properties and assets substantially as
an entirety to any person unless:

 

(i)            the person formed by such consolidation or amalgamation or into
which US Borrower is merged or the person which acquires by conveyance or
transfer, or which leases, the properties and assets of US Borrower
substantially as an entirety shall be with respect to US Borrower, a person
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia, and shall expressly assume, by an
appropriate supplement hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the US
Obligations on the part of US Borrower to be performed;

 

(ii)           immediately after giving effect to such transaction, no US
Default or US Event of Default shall have occurred and be continuing; and

 

(iii)          US Borrower has delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such
consolidation, amalgamation, merger, conveyance, transfer or lease and any such
appropriate supplement comply with this Section 9.02 and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

 

Holdings shall not consolidate or amalgamate with or merge into any other person
or convey, transfer or lease its properties and assets substantially as an
entirety to any person unless:

 

(i)            the person formed by such consolidation or amalgamation or into
which Holdings is merged or the person which acquires by conveyance or transfer,
or which leases, the

 

81

--------------------------------------------------------------------------------


 

properties and assets of Holdings substantially as an entirety shall expressly
assume, by an appropriate supplement hereto, executed and delivered to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, the due and punctual payment of all US Obligations and the performance of
every covenant of this Agreement on the part of Holdings (in its capacity as
guarantor of the US Obligations) to be performed;

 

(ii)           immediately after giving effect to such transaction, no US
Default or US Event of Default shall have occurred and be continuing; and

 

(iii)          Holdings has delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such consolidation,
amalgamation, merger, conveyance, transfer or lease and such supplement comply
with this Section 9.02 and that all conditions precedent herein provided for
relating to such transaction have been complied with.

 

Provided, that upon any consolidation or amalgamation of Holdings or US Borrower
with, or merger of Holdings or US Borrower into, any other person, or any
conveyance, transfer or lease of the properties and assets of Holding or US
Borrower substantially as an entirety in accordance with this Section 9.02, the
successor person formed by such consolidation or amalgamation or into which
Holdings or US Borrower is merged or to which such conveyance, transfer or lease
is made shall succeed to, and be substituted for, and may exercise every right
and power of Holdings or US Borrower under this Agreement with the same effect
as if such successor person had been named as the respective Loan Party herein,
and thereafter, except in the case of a lease to another person, the predecessor
person shall be relieved of all Obligations and covenants under this Agreement.

 

Section 9.03         Affiliate Transactions.

 

Other than transactions between or among any Loan Party and any other Loan Party
or Wholly Owned Subsidiary of a Loan Party, US Borrower will not, nor will it
permit its Subsidiaries to, enter into any material transaction or series of
related transactions which in the aggregate would be material, whether or not in
the ordinary course of business, with any Affiliate other than on terms and
conditions substantially as favorable to US Borrower and its Subsidiaries as
would be obtainable in a comparable arm’s-length transaction with a person other
than an Affiliate; provided that the foregoing restriction shall not apply to
(i) transactions pursuant to any contract or agreement outstanding as of (x)
with respect to US Borrower, the Closing Date or (y) with respect to any
Subsidiary of US Borrower, the Closing Date, or if later, the date such
Subsidiary first became a Subsidiary of US Borrower, and (ii) transactions
otherwise specifically permitted herein.

 

Section 9.04         Liens.

 

Holdings will not, nor will it permit any Subsidiary to, issue, assume,
guarantee or suffer to exist any Indebtedness if such Indebtedness is secured by
a Lien upon any properties of Holdings or any Subsidiary or upon any securities
or Indebtedness of any Subsidiary (whether such properties, securities or
Indebtedness is now owned or hereafter acquired) without in any such case
effectively providing that the Obligations shall be secured equally and ratably
with (or prior to) such Indebtedness, except that the foregoing restrictions
shall not apply to:

 

(a)           Liens on any property acquired, constructed or improved by
Holdings or any Subsidiary (or Liens on the securities of a special purpose
Subsidiary which holds no material assets other than the property being
acquired, constructed or improved) after the date of this Agreement which are
created within 360 days after such acquisition (or in the case of property
constructed or improved, after

 

82

--------------------------------------------------------------------------------


 

the completion and commencement of commercial operation of such property,
whichever is later) to secure or provide for the payment of the purchase price
or cost thereof; provided that in the case of such construction or improvement
the Liens shall not apply to any property owned by Holdings or any Subsidiary
before such construction or improvement other than (1) unimproved real property
on which the property so constructed, or the improvement, is located or (2)
personal property which is so improved;

 

(b)           Liens existing on the Closing Date, existing Liens on property
acquired (including Liens on any property acquired from a person which is
consolidated with or merged with or into Holdings or a Subsidiary) or Liens
outstanding at the time any corporation, partnership or other entity becomes a
Subsidiary; provided that such Liens shall only apply to property owned by such
corporation, partnership or other entity at the time it becomes a Subsidiary or
that is acquired thereafter other than from Holdings or another Subsidiary;

 

(c)           Liens in favor of Holdings or any Subsidiary;

 

(d)           Liens in favor of domestic or foreign governmental bodies to
secure advances or other payments pursuant to any contract or statute or to
secure indebtedness incurred to finance the purchase price or cost of
constructing or improving the property subject to such Liens, including Liens to
secure debt of the pollution control or industrial revenue bond type;

 

(e)           Liens consisting of pledges or deposits by Holdings or any
Subsidiary under workers’ compensation laws, unemployment insurance laws or
similar legislation, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of debt) or leases to which Holdings or
any Subsidiary is a party, or deposits to secure public or statutory obligations
of Holdings or any Subsidiary or deposits of cash or United States government
bonds to secure surety or appeal bonds to which it is a party, or deposits as
security for contested taxes or import or customs duties or for the payment of
rent, in each case incurred in the ordinary course of business;

 

(f)            Liens imposed by law, including carriers’, warehousemen’s,
repairman’s, landlords’ and mechanics’ liens, in each case for sums not yet due
or being contested in good faith by appropriate proceedings if a reserve or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made in respect thereof;

 

(g)           Liens for taxes, assessments or other governmental charges that
are not yet delinquent or which are being contested in good faith by appropriate
proceedings provided appropriate reserves required pursuant to GAAP have been
made in respect thereof;

 

(h)           Liens in favor of issuers of surety or performance bonds or
letters of credit or bankers’ acceptances issued pursuant to the request of and
for the account of Holdings or any Subsidiary in the ordinary course of its
business;

 

(i)            Liens consisting of encumbrances, easements or reservations of,
or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or Liens consisting of
zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of Holdings or a Subsidiary or to the
ownership of its properties which do not materially adversely affect the value
of said properties or materially impair their use in the operation of the
business of Holdings or a Subsidiary;

 

(j)            Liens arising by virtue of any statutory or common law provisions
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository institution;
provided that;

 

83

--------------------------------------------------------------------------------


 

(i)            such deposit account is not a dedicated cash collateral account
and is not subject to restrictions against access by Holdings or any Subsidiary
in excess of those set forth by regulations promulgated by the Federal Reserve
Board; and

 

(ii)           such deposit account is not intended by Holdings or any
Subsidiary to provide collateral to the depository institution;

 

(k)           Liens arising from Uniform Commercial Code financing statement
filings regarding leases Holdings and its Subsidiaries enter into in the
ordinary course of business;

 

(l)            any Lien over goods (or any documents relating thereto) arising
either in favor of a bank issuing a form of documentary credit in connection
with the purchase of such goods or by way of retention of title by the supplier
of such goods where such goods are supplied on credit, subject to such retention
of title, and in both cases where such goods are acquired in the ordinary course
of business;

 

(m)          any Lien pursuant to any order of attachment, execution,
enforcement, distraint or similar legal process arising in connection with court
proceedings; provided that such process is effectively stayed, discharged or
otherwise set aside within 30 days;

 

(n)           any lease, sublease and sublicense granted to any third party
constituting a mortgage and any mortgage pursuant to farm-in and farm-out
agreements, operating agreements, development agreements and any other similar
arrangements, which are customary in the oil and gas industry or in the ordinary
course of business of Holdings or any Subsidiary;

 

(o)           with respect only to Canadian Borrower, any Security Interest not
prohibited by Section 10.02; or

 

(p)           any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any mortgage referred to in
the foregoing clauses (a) through (o), inclusive; provided that the principal
amount of debt secured thereby shall not exceed the principal amount of debt so
secured at the time of such extension, renewal or replacement, and that such
extension, renewal or replacement shall be limited to all or a part of the
property which secured the mortgage so extended, renewed or replaced (plus
improvements in such property).

 

In addition to the foregoing, Holdings and any Subsidiary may issue, assume or
guarantee secured Indebtedness that, with certain other Indebtedness described
in the following sentence, does not exceed 10% of Consolidated Net Tangible
Assets in the aggregate.  For purposes of the foregoing calculation in the
immediately preceding sentence, all attributable debt in respect of Sale and
Lease-Back Transactions of Holdings and its Subsidiaries under the exception in
Section 9.07 outstanding and unpaid shall be included, without duplication, in
“Indebtedness”.

 

Section 9.05         Burdensome Agreements.

 

Neither Holdings nor any of its Subsidiaries shall enter into any contractual
obligation (other than this Agreement or any other Loan Document) that
materially limits the ability (a) of any Subsidiary of Holdings to make
Restricted Payments to Holdings, or to otherwise transfer property to Holdings,
(b) of any Subsidiary of Holdings to guarantee the Indebtedness of Holdings, or
(c) of Holdings or any Subsidiary of Holdings to create, incur, assume or suffer
to exist Liens on property of such person, in each case, other than:

 

84

--------------------------------------------------------------------------------


 

(i)            encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument existing on the date hereof;

 

(ii)           encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument relating to property existing at the time of the
acquisition thereof, so long as such encumbrances or restrictions relate only to
the property so acquired;

 

(iii)          encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument relating to any debt of, or otherwise to, any
Subsidiary of Holdings at the time such Subsidiary was merged or consolidated
with or into, or acquired by, Holdings or a Subsidiary of Holdings or became a
Subsidiary of Holdings and not created in contemplation thereof;

 

(iv)          encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument effecting a renewal, extension, refinancing,
refund or replacement (or successive extensions, renewals, refinancings, refunds
or replacements) of debt issued under an agreement referred to in clauses (i)
through (iii) above, so long as the encumbrances and restrictions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than the encumbrances and
restrictions contained in the original agreement, as determined in good faith by
Holdings;

 

(v)           temporary encumbrances or restrictions with respect to a
Subsidiary of Holdings under an agreement that has been entered into for the
disposition of all or substantially all of the outstanding Capital Stock of or
assets of such Subsidiary, provided that such disposition is otherwise permitted
hereunder;

 

(vi)          customary restrictions on cash, other deposits or assets imposed
by customers and other persons under contracts entered into in the ordinary
course of business;

 

(vii)         encumbrances or restrictions contained in any agreement or
instrument relating to Indebtedness that prohibit the transfer of all or
substantially all of the assets of the obligor under such agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition;

 

(viii)        encumbrances or restrictions with respect to property under an
agreement that has been entered into for the disposition of such property,
provided that such disposition is otherwise permitted hereunder;

 

(ix)          encumbrances or restrictions contained in, or existing by reason
of, any agreement or instrument governing Indebtedness of any Foreign Subsidiary
of Holdings, which encumbrances or restrictions are not applicable to any
person, or the properties or assets of any person, other than any such Foreign
Subsidiary of Holdings and the subsidiaries of such Foreign Subsidiary;

 

(x)           encumbrances or restrictions with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property; and

 

(xi)          encumbrances or restrictions contained in joint venture
agreements, partnership agreements and other similar agreements with respect to
a joint ownership arrangement restricting the disposition or distribution of
assets or property of such joint venture,

 

85

--------------------------------------------------------------------------------


 

partnership or other joint ownership entity, or any of such person’s
subsidiaries, if such encumbrances or restrictions are not applicable to the
property or assets of any other person.

 

Section 9.06         Subsidiary Indebtedness.

 

US Borrower will not permit any of its Subsidiaries to contract, create, incur,
assume or permit to exist any Indebtedness, other than:

 

(a)           Indebtedness in respect of current accounts payable and accrued
expenses incurred in the ordinary course of business;

 

(b)           Indebtedness owing by a Subsidiary of US Borrower to Holdings or a
Subsidiary of Holdings;

 

(c)           purchase money Indebtedness to finance the acquisition,
construction, or improvement, or capital lease of assets (including equipment)
or property; provided that (i) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed and all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses; and (ii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing plus all fees, costs and expenses
relating thereto, including attorney and legal, accounting, expert, and
professional advisor fees and expenses;

 

(d)           Indebtedness incurred after the Closing Date in connection with
the acquisition of a person or property (including by consolidation or merger)
as long as such Indebtedness existed prior to such acquisition and was not
created in anticipation thereof;

 

(e)           Indebtedness existing on the Closing Date;

 

(f)            Indebtedness under performance guaranties, performance bonds and
letters of credit issued in the ordinary course of business and serving as a
performance guaranty;

 

(g)           Indebtedness under documentary credits issued in connection with
the purchase of goods in the ordinary course of business;

 

(h)           Indebtedness (x) under unsecured overdraft lines of credit or for
working capital purposes in foreign countries with financial institutions and
(y) arising from the honoring by a bank or other person of a check, draft or
similar instrument inadvertently drawing against insufficient funds;

 

(i)            any other Indebtedness in a principal amount not to exceed ten
percent (10%) of Consolidated Net Tangible Assets in the aggregate, at any one
time outstanding;

 

(j)            Indebtedness not otherwise permitted under any other clause of
this Section 9.06 so long as each Subsidiary of US Borrower incurring such
Indebtedness has delivered to the Administrative Agent (A) a guaranty in a form
and substance reasonably satisfactory to the Administrative Agent and (B) a
certificate of a Responsible Officer certifying the adoption of board
resolutions authorizing such subsidiary guaranty; and

 

(k)           extensions, refinancings, renewals or replacements (or successive
extensions, refinancings, renewals, or replacements), in whole or in part, of
the Indebtedness permitted above which, in the case of any such extension,
refinancing, renewal or replacement, does not increase the amount of

 

86

--------------------------------------------------------------------------------


 

the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement.

 

Section 9.07         Sale and Lease-Back Transactions.

 

Holdings will not, nor will it permit any Subsidiary to, enter into any Sale and
Lease-Back Transaction, other than any Sale and Lease-Back Transaction:

 

(a)           entered into within 360 days of the later of the acquisition or
placing into service of the property subject thereto by Holdings or such
Subsidiary;

 

(b)           involving a lease of less than five years;

 

(c)           entered into in connection with an industrial revenue bond or
pollution control financing;

 

(d)           between Holdings and/or one or more of its Subsidiaries;

 

(e)           as to which US Borrower or such Subsidiary would be entitled to
incur debt secured by a mortgage on the property to be leased in an amount equal
to the attributable debt with respect to such Sale and Lease-Back Transaction
without equally and ratably securing the Obligations (1) under clauses (a)
through (n) of Section 9.04 or (2) under the last paragraph of Section 9.04; or

 

(f)            as to which US Borrower will apply an amount equal to the net
proceeds from the sale of the property so leased to (1) the retirement (other
than any mandatory retirement), within 360 days of the effective date of any
such Sale and Lease-Back Transaction, of securities or of funded debt of US
Borrower or a Subsidiary or (2) the purchase or construction of other property,
provided that such property is owned by US Borrower or a Subsidiary free and
clear of all mortgages.

 

Section 9.08         Compliance with Anti-Terrorism Laws.

 

Holdings will not, nor will it cause or permit any of its Subsidiaries to:

 

(a)           directly or indirectly, in connection with the Loans, knowingly
(i) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person, (ii)
deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or (iii) engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

 

(b)           directly or indirectly, in connection with the Loans, knowingly
cause or permit any of the funds of such Loan Party that are used to repay the
Loans to be derived from any unlawful activity with the result that the making
of the Loans would be in violation of any Anti-Terrorism Law.

 

(c)           knowingly cause or permit (i) a Prohibited Person to have any
direct or indirect interest in or benefit of any nature whatsoever in the Loan
Parties or (ii) any of the funds or properties of the Loan Parties that are used
to repay the Loans to constitute property of, or be beneficially owned directly
or indirectly by, a Prohibited Person.

 

87

--------------------------------------------------------------------------------


 

US Borrower shall deliver to the US Lenders a certification, as to its
compliance with this Section 9.08, no more frequently than quarterly in
conjunction with the delivery of financial statements in accordance with Section
7.01(b), confirming US Borrower’s compliance with this Section 9.08.

 

ARTICLE X

 

NEGATIVE COVENANTS OF HOLDINGS AND CANADIAN BORROWER

 

Holdings covenants and agrees with the Canadian Lender that so long as this
Agreement shall remain in effect and until the Canadian Commitments have been
terminated and the Canadian Obligations (other than contingent indemnification
obligations) shall have been paid in full, unless the Canadian Lender shall
otherwise consent in writing, (w) Section 9.01 and Section 9.05 shall apply, (x)
Section 9.02 shall apply only as and to the extent that such provision applies
to Holdings, (y) Holdings will not, nor will it permit any of its Subsidiaries
to, issue, assume, guarantee or suffer to exist any Indebtedness if such
Indebtedness is secured by a Lien upon any properties of Holdings or any of its
Subsidiaries or upon any securities or Indebtedness of any Subsidiary of
Holdings (whether such properties, securities or Indebtedness is now owned or
hereafter acquired) without in any such case effectively providing that the
Canadian Obligations shall be secured equally and ratably with (or prior to)
such Indebtedness, except that the foregoing restriction shall not apply to any
Canadian Permitted Encumbrances and (z) neither Holdings nor its Subsidiaries
may issue, assume or guarantee secured Indebtedness that, with certain other
Indebtedness described in the following sentence, does not exceed 10% of
Consolidated Net Tangible Assets in the aggregate.  For purposes of the
immediately preceding clause (z), all attributable debt in respect of Sale and
Lease-Back Transactions incurred pursuant to Section 9.07 outstanding and unpaid
shall be included, without duplication, in “Indebtedness.”

 

Canadian Borrower covenants and agrees with the Canadian Lender that so long as
this Agreement shall remain in effect and until the Canadian Commitments have
been terminated and the Canadian Obligations (other than contingent
indemnification obligations) shall have been paid in full, unless the Canadian
Lender shall otherwise consent in writing:

 

Section 10.01       Change of Business.

 

Canadian Borrower shall not, and shall not permit any of its Subsidiaries to,
change in any material respect the character of its business or operations from
the businesses and operations carried on by Canadian Borrower and its
Subsidiaries on the date hereof.

 

Section 10.02       Negative Pledge.

 

Canadian Borrower shall not, nor shall it permit any of its Subsidiaries to,
create, issue, incur, assume or permit to exist any Lien on any of their
property, undertakings or assets other than Canadian Permitted Encumbrances.

 

Section 10.03       No Dissolution.

 

Canadian Borrower and its Subsidiaries shall not liquidate, dissolve or wind up
or take any steps or proceedings in connection therewith; provided that, such
Subsidiaries shall be entitled to do the foregoing where the transferees of all
of its property and assets are Canadian Borrower or one or more of its other
Subsidiaries.

 

88

--------------------------------------------------------------------------------


 

Section 10.04       Subsidiary Indebtedness.

 

Canadian Borrower shall not permit its Subsidiaries to have or incur any
Indebtedness other than Canadian Permitted Subsidiary Indebtedness.

 

Section 10.05       No Merger, Amalgamation, etc.

 

Canadian Borrower shall not enter into any transaction whereby all or
substantially all of its undertaking, property and assets would become the
property of any other person (herein called a “Successor”) whether by way of
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
merger, transfer, sale or otherwise, unless:

 

(a)           the Successor is a corporation with limited liability and
incorporated under the federal laws of Canada or the laws of any province of
Canada or the Successor is a partnership duly established under the laws of any
province of Canada;

 

(b)           prior to or contemporaneously with the consummation of such
transaction Canadian Borrower and the Successor shall have executed and
delivered or caused to be executed and delivered to the Canadian Lender such
instruments and done such things as are necessary or advisable to establish that
upon the consummation of such transaction:

 

(i)            the Successor will have assumed all the covenants and obligations
of Canadian Borrower under this Agreement and the other Loan Documents to which
Canadian Borrower is a party; and

 

(ii)           this Agreement and the other Loan Documents to which Canadian
Borrower is a party, as the case may be, will be valid and binding obligations
of the Successor entitling the Canadian Lender, as against the Successor, to
exercise all its rights under this Agreement and such other Loan Documents;

 

(c)           such transaction shall be on such terms and shall be carried out
in such manner as to preserve and not to impair any of the rights and powers of
the Canadian Lender hereunder or pursuant to the other Loan Documents to which
Canadian Borrower is a party;

 

(d)           such transactions shall not result in the assets of the Successor
being subject to any Liens other than Canadian Permitted Encumbrances;

 

(e)           no Canadian Event of Default and no Canadian Default shall have
occurred and be continuing, or will occur as a result of such transaction, or
shall exist immediately after the consummation of such transaction; and

 

(f)            such transaction shall not result in an adverse impact on the
long-term debt rating of Holdings from any of the Designated Rating Agencies
such that any of such ratings would be less than Investment Grade,

 

provided that, (x) the requirement in Section 10.05(b) to execute and deliver
instruments shall not apply to an amalgamation solely among Canadian Borrower
and one or more of its Wholly-Owned Subsidiaries under the Canada Business
Corporations Act and (y) the requirement in Section 10.05(f) shall not apply to
such a transaction solely among Canadian Borrower and one or more of its
Wholly-Owned Subsidiaries.

 

89

--------------------------------------------------------------------------------


 

Section 10.06       Net Funded Indebtedness to Capitalization Ratio.

 

As of the end of each fiscal quarter of Holdings, Holdings’ ratio of (a) the
aggregate principal amount of Net Funded Indebtedness of Holdings and its
Subsidiaries to (b) Total Capitalization shall not exceed 0.60 to 1.0.

 

ARTICLE XI

 

GUARANTEE

 

Section 11.01       The Guarantee.

 

(a)           Each US Guarantor hereby guarantees, as a primary obligor and not
merely as a surety to each US Beneficiary and its successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the US Loans made by the US Lenders to, and the US Notes held by
each US Lender of, US Borrower, and all other US Obligations from time to time
owing to the US Beneficiaries by any US Loan Party under any Loan Document, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “US Guaranteed Obligations”).  Each US Guarantor
hereby agrees that if US Borrower shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the US Guaranteed
Obligations, US Guarantor will promptly pay the same in cash, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the US Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

(b)           Canadian Guarantor hereby guarantees, as a primary obligor and not
merely as a surety to the Canadian Beneficiary and its successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on the Canadian Loans made by the Canadian Lender to
Canadian Borrower, and all other Canadian Obligations from time to time owing to
the Canadian Beneficiary by any Canadian Loan Party under any Loan Document, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Canadian Guaranteed Obligations”).  Canadian
Guarantor hereby agrees that if Canadian Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Canadian Guaranteed Obligations, Canadian Guarantor will promptly pay the same
in cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Canadian Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

 

Section 11.02       Obligations Unconditional.

 

The obligations of each Guarantor under Section 11.01 shall constitute a
guaranty of payment (and not of collection) and to the fullest extent permitted
by applicable Requirements of Law, are absolute, irrevocable and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of any Borrower under this Agreement, the US
Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a

 

90

--------------------------------------------------------------------------------


 

surety or a guarantor (except for payment in full).  Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter, impair, release, limit or otherwise affect the
liability of any Guarantor hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)           any of the acts mentioned in any of the provisions of this
Agreement or the US Notes, if any, or any other agreement or instrument referred
to herein or therein shall be done or omitted;

 

(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(d)           any impossibility, impracticability, frustration of purpose,
illegality, force majeure or act of government;

 

(e)           the bankruptcy, winding-up, liquidation, dissolution, moratorium,
readjustment of debt or insolvency of any Loan Party or any other person,
including any discharge or bar against collection of any of the Obligations, or
the amalgamation of or any change in the existence, structure, name, status,
function, control, constitution or ownership of any Loan Party, Lender or any
other person;

 

(f)            any lack or limitation of power, incapacity or disability on the
part of any Loan Party or of the directors, partners or agents thereof or any
other irregularity, defect or informality on the part of any Loan Party in its
obligations to the applicable Lenders;

 

(g)           any limitation, postponement, prohibition, subordination or other
restriction on the right of any Lender to payment of the Obligations; or

 

(h)           any interest of any Lender in any property whether as owner
thereof or as holder of a security interest therein or thereon, being
invalidated, voided, declared fraudulent or preferential or otherwise set aside,
or by reason of any impairment of any right or recourse to collateral.

 

The foregoing provisions apply and the foregoing waivers, to the extent
permitted under applicable law, shall be effective even if the effect of any
action or failure to take action by the Beneficiaries is to destroy or diminish
any Guarantor’s subrogation rights, any Guarantor’s right to proceed against a
Borrower for reimbursement, any Guarantor’s right to recover contribution from
any other guarantor or any other right or remedy of any such Guarantor.

 

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Beneficiary exhaust any right, power or remedy or proceed against any Borrower
under this Agreement or the US Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations.  Each
Guarantor waives any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Beneficiary upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted

 

91

--------------------------------------------------------------------------------


 

or incurred in reliance upon this Guarantee, and all dealings between any
Borrower and the Beneficiaries shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee.  This Guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Beneficiaries, and the
obligations and liabilities of each Guarantor hereunder shall not be conditioned
or contingent upon the pursuit by the Beneficiaries or any other person at any
time of any right or remedy against any Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.  This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
each Guarantor and the successors and assigns thereof, and shall inure to the
benefit of (x) with respect to the US Guaranteed Obligations, the US Lenders,
and their respective successors and permitted assigns and (y) with respect to
the Canadian Guaranteed Obligations, the Canadian Lender and its successors and
permitted assigns, in each case, notwithstanding that from time to time during
the term of this Agreement there may be no US Guaranteed Obligations or Canadian
Guaranteed Obligations, respectively, outstanding.

 

Section 11.03       Reinstatement.

 

The obligations of each Guarantor under this Article XI shall be automatically
reinstated (a) with respect to the US Obligations, if and to the extent that for
any reason any payment by or on behalf of any US Loan Party in respect of the US
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of such US Guaranteed Obligations and (b) with respect to the Canadian
Obligations, if and to the extent that for any reason any payment by or on
behalf of any Canadian Loan Party in respect of the Canadian Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
such Canadian Guaranteed Obligations, in each case, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

Section 11.04       Subrogation.

 

(a)           Each US Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all US Guaranteed Obligations and
the expiration and termination of the Commitments of the US Lenders under this
Agreement it shall waive any claim and shall not exercise any right or remedy,
direct or indirect, arising by reason of any performance by it of its guarantee
in Section 11.01, whether by subrogation or otherwise, against US Borrower or
any other obligor of any of the US Guaranteed Obligations or any security for
any of the US Guaranteed Obligations.

 

(b)           Canadian Guarantor hereby agrees that until the indefeasible
payment and satisfaction in full in cash of all Canadian Guaranteed Obligations
and the expiration and termination of the Commitments of the Canadian Lender
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against
Canadian Borrower or any other obligor of any of the Canadian Guaranteed
Obligations or any security for any of the Canadian Guaranteed Obligations.

 

Section 11.05       Remedies.

 

Each Guarantor agrees that, as between such Guarantor and the Lenders, the
obligations of each Borrower under this Agreement and the US Notes, if any, may
be declared to be forthwith due and payable as provided in Section 12.03 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 12.03) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming

 

92

--------------------------------------------------------------------------------


 

automatically due and payable) as against such Borrower and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Borrower) shall forthwith become due and payable by each Guarantor for
purposes of Section 11.01.

 

Section 11.06       Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or any Administrative Agent, at its sole option, in the event of a
dispute by any Guarantor in the payment of any moneys due hereunder, shall have
the right to bring a motion-action under New York CPLR Section 3213.

 

Section 11.07       Continuing Guarantee.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08       General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Loan Party or any other person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

Section 11.09       Release of Guarantor.

 

(a)           Upon receipt of a written request from US Borrower, the
Administrative Agent will execute and deliver, at US Borrower’s expense, all
documents as may reasonably be requested to effect a release of a Guarantor
(other than Holdings) that ceases to exist in accordance with Section 7.03(a) or
is no longer required to guarantee the Obligations under Section 9.06(j).

 

(b)           Upon receipt of a written request from Canadian Borrower, the
Canadian Lender will execute and deliver, at Canadian Borrower’s expense, all
documents as may reasonably be requested to effect a release of a Guarantor
(other than Holdings) that ceases to exist in accordance with Section 7.03(a) or
is no longer required to guarantee the Obligations under Section 9.06(j).

 

ARTICLE XII

 

EVENTS OF DEFAULT

 

Section 12.01       US Events of Default.

 

An Event of Default with respect to the US Obligations shall exist upon the
occurrence of any of the following specified events (each a “US Event of
Default”):

 

93

--------------------------------------------------------------------------------


 

(a)                                 Payment.  US Borrower shall: (i) default in
the payment when due of any principal of any of the US Loans or (ii) default,
and such default shall continue for three or more Business Days, in the payment
when due of any interest on the US Loans or of any fees that constitute US
Obligations owing hereunder, or (iii) default, and such default shall continue
for five (5) or more Business Days, in the payment of any other amounts owing
hereunder, under any of the other Loan Documents to which it is a party or in
connection herewith or therewith, in each case that constitute US Obligations.

 

(b)                                 Representations.  Any representation,
warranty or statement made or deemed to be made by any US Loan Party herein, in
any of the other Loan Documents to which it is a party, or in any statement or
certificate delivered or required to be delivered by them pursuant hereto or
thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

 

(c)                                  Covenants.  Any US Loan Party shall:

 

(i)                                     default in the due performance or
observance of any term, covenant or agreement contained in Sections 7.01(e),
7.02, or Article IX, inclusive; or

 

(ii)                                  default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in subsections (a), (b), or (c)(i) of this Section 12.01) contained in this
Agreement or any other Loan Document to which it is party and such default shall
continue unremedied for a period of at least thirty (30) days after such notice
is given by the Administrative Agent to US Borrower.

 

(d)                                 Bankruptcy, etc.  The occurrence of any of
the following with respect to any US Loan Party or any Material Subsidiary: (i)
a court or Governmental Authority having jurisdiction in the premises shall
enter a decree or order for relief in respect of such Loan Party or Material
Subsidiary in an involuntary case under any applicable Debtor Relief Law now or
hereafter in effect, or appoint a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Loan Party or Material
Subsidiary or for any material part of its property or ordering the winding up
or liquidation of its affairs; or (ii) an involuntary case under any applicable
Debtor Relief Law now or hereafter in effect is commenced against such Loan
Party or Material Subsidiary and such petition remains unstayed and in effect
for a period of sixty (60) consecutive days (or 120 consecutive days if a
foreign proceeding); or (iii) such Loan Party or Material Subsidiary shall
commence a voluntary case under any applicable Debtor Relief Law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of such Loan Party or Material Subsidiary or any material
part of its property or make any general assignment for the benefit of
creditors; or (iv) such Loan Party or Material Subsidiary shall admit in writing
its inability to pay its debts generally as they become due or any action shall
be taken by any such Loan Party in furtherance of any of the aforesaid purposes.

 

(e)                                  Defaults under Other Agreements.  With
respect to any Indebtedness of any US Loan Party or any of their Subsidiaries
(other than Indebtedness outstanding under the US Loans, any Canadian Loans
under US$100.0 million (or the Equivalent Amount in Canadian Dollars) or any
Swap Contract with a Swap Termination Value under US$100.0 million) having an
outstanding principal amount in excess of US$100.0 million in the aggregate (i)
such Loan Party or any such Subsidiary shall (A) default in making any payment
when due (after giving effect to any applicable grace period with respect
thereto) with respect to such Indebtedness, or (B) default (after giving effect
to any applicable grace period with respect thereto) in the observance or
performance of any other covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, in each case the
effect of which default or other event or condition is to cause or permit the
holder or the holders of such Indebtedness (or any trustee or

 

94

--------------------------------------------------------------------------------


 

agent on behalf of such holders) to cause (determined without regard to whether
any notice or lapse of time is required) such Indebtedness to become due prior
to its stated maturity; or (ii) such Indebtedness shall be declared due and
payable, or required to be prepaid, redeemed or repurchased other than by a
regularly scheduled required prepayment prior to the stated maturity thereof; or
(iii) such Indebtedness shall mature and remain unpaid.

 

(f)                                   Judgments.  One or more judgments, orders,
or decrees shall be entered against any US Loan Party or any Material Subsidiary
involving a liability of US$100.0 million or more, in the aggregate, (to the
extent not paid or covered by insurance provided by a carrier who has not
disputed coverage) and such judgments, orders or decrees shall be final and
unappealable and shall not have been paid in accordance with their terms when
due, or vacated, satisfied, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; provided that if such judgment,
order or decree provides for periodic payments over time then such Loan Party or
Material Subsidiary shall have a grace period of thirty (30) days with respect
to each such periodic payment but only so long as no Lien attaches during such
period.

 

(g)                                  ERISA.  The occurrence of any ERISA Event
(as defined below) that, when taken together with all other ERISA Events that
have occurred, would have or would be reasonably expected to have a US Material
Adverse Effect:  (i) any failure to meet the minimum funding standards under
Section 303 of ERISA or Section 430 of the Code, whether or not waived, shall
exist with respect to any Plan, or any lien shall arise on the assets of US
Borrower or Holdings or any Subsidiary of either or any ERISA Affiliate in favor
of the PBGC or a Plan; (ii) a Termination Event shall occur with respect to a
Single Employer Plan which is likely to result in the termination of such Plan
in a distress termination under Section 4041(c) of ERISA or by the PBGC under
Section 4042 of ERISA; (iii) US Borrower, Holdings, any Subsidiary of either, or
any ERISA Affiliate shall incur any liability in connection with a withdrawal
from, reorganization of (within the meaning of Section 4241 of ERISA), or
insolvency (within the meaning of Section 4245 of ERISA) of a Multiemployer Plan
or Multiple Employer Plan; or (iv) any prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur with respect to any Plan which would be
reasonably expected to subject US Borrower, Holdings, any Subsidiary of either
or any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or
502(l) of ERISA or Section 4975 of the Code, or under any agreement or other
instrument pursuant to which US Borrower, Holdings, any Subsidiary of either or
any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability (each of (i) through (iv) an “ERISA Event”).

 

(h)                                 Change of Control.  There shall occur a
Change of Control.

 

(i)                                     Validity of Loan Documents.  Any Loan
Document to which a US Loan Party is a party or any material provisions thereof
shall at any time and for any reason (other than satisfaction in full of the US
Obligations) be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any such Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any such Loan Party shall repudiate or deny any portion
of its liability or obligation for the US Obligations.

 

Section 12.02                     Canadian Events of Default.

 

An Event of Default with respect to the Canadian Obligations shall exist upon
the occurrence of any of the following specified events (each a “Canadian Event
of Default”):

 

95

--------------------------------------------------------------------------------


 

(a)                                 if Canadian Borrower fails to pay the
principal of any Canadian Loan hereunder when due and payable and such default
continues for more than two (2) Banking Days;

 

(b)                                 if Canadian Borrower fails to pay (i) any
interest (including, if applicable, default interest) due on any Canadian Loan,
(ii) any acceptance fee with respect to a Bankers’ Acceptance or (iii) any other
amount not specifically referred to in the immediately preceding paragraph (a)
above or in this paragraph (b) payable by Canadian Borrower hereunder, in each
case, when due and payable, and such default is not remedied within five (5)
Banking Days after written notice thereof is given by the Canadian Lender to
Canadian Borrower specifying such default and requiring Canadian Borrower to
remedy or cure the same;

 

(c)                                  if Canadian Borrower fails to observe or
perform any covenant or obligation herein or in any other Loan Document to which
it is a party contained on its part to be observed or performed (other than a
covenant or condition whose breach or default in performance is specifically
dealt with elsewhere in this Section 12.02) and, after notice has been given by
the Canadian Lender to Canadian Borrower specifying such default and requiring
Canadian Borrower to remedy or cure the same, Canadian Borrower shall fail to
remedy such default within a period of twenty (20) Banking Days after the giving
of such notice;

 

(d)                                 if any representation or warranty made by
Canadian Borrower in this Agreement or deemed made by Canadian Borrower in this
Agreement shall prove to have been incorrect or misleading in any material
respect on and as of the date made and such misrepresentation is not remedied
within twenty (20) Banking Days after the Canadian Lender notifies Canadian
Borrower of the same;

 

(e)                                  if Holdings fails to observe or perform any
covenant or obligation required to be performed by it in Article VIII or Article
X hereof and, after notice has been given by the Canadian Lender to Canadian
Borrower specifying such default and requiring Holdings to remedy or cure the
same, Holdings shall fail to remedy such default within a period of twenty (20)
Banking Days after the giving of such notice;

 

(f)                                   if any representation or warranty made or
deemed made by Holdings in Article IV hereof shall prove to have been incorrect
or misleading in any material respect on and as of the date made and such
misrepresentation is not remedied within twenty (20) Banking Days after the
Canadian Lender notifies Holdings of the same;

 

(g)                                  if a decree or order of a court of
competent jurisdiction is entered adjudging Canadian Borrower or any of its
Subsidiaries as bankrupt or insolvent or approving as properly filed a petition
seeking the winding-up of Holdings, Canadian Borrower or Subsidiary of Canadian
Borrower under the Companies’ Creditors Arrangement Act (Canada), the Bankruptcy
and Insolvency Act (Canada), the Winding-up and Restructuring Act (Canada) or
any other bankruptcy, insolvency or analogous laws or ordering the winding up or
liquidation of its affairs, and any such decree, order, winding up or
liquidation has or would reasonably be expected to have a Canadian Material
Adverse Effect and continues unstayed and in effect for a period of more than
twenty (20) Banking Days;

 

(h)                                 if Holdings, Canadian Borrower or any
Subsidiary of Canadian Borrower makes any assignment in bankruptcy or makes any
other assignment for the benefit of creditors, makes any proposal under the
Bankruptcy and Insolvency Act (Canada) or any comparable law, seeks relief under
the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) or any other bankruptcy, insolvency or analogous law,
files a petition or proposal to take advantage of any act of insolvency,
consents to or acquiesces in the appointment of a trustee, receiver, receiver
and manager, interim receiver, custodian, sequestrator or other person with
similar powers of itself or of all or any

 

96

--------------------------------------------------------------------------------


 

substantial portion of its assets, or files a petition or otherwise commences
any proceeding seeking any reorganization, arrangement, composition,
administration or readjustment under any applicable bankruptcy, insolvency,
moratorium, reorganization or other similar law affecting creditors’ rights or
consents to, or acquiesces in, the filing of such a petition and any such
assignment, proposal, relief, petition, proposal, appointment or proceeding has
or would reasonably be expected to have a Canadian Material Adverse Effect;

 

(i)                                     except in accordance with Section 9.02,
Section 10.03 or Section 10.05, if proceedings are commenced for the
dissolution, liquidation or winding-up of Holdings, Canadian Borrower or any
Subsidiary of Canadian Borrower unless such proceedings are being actively and
diligently contested in good faith to the satisfaction of the Canadian Lender;

 

(j)                                    if creditors of Holdings, Canadian
Borrower or any Subsidiary of Canadian Borrower having a Lien against or in
respect of the property and assets thereof, or any part thereof, (other than
Canadian Non-Recourse Assets) realize upon or enforce any such security against
such property and assets or any part thereof having an aggregate fair market
value in excess of the greater of US$100,000,000 and such realization or
enforcement shall continue in effect and not be released, discharged or stayed
within twenty (20) Banking Days;

 

(k)                                 if property and assets of Holdings, Canadian
Borrower and any Subsidiary of Canadian Borrower or any part thereof (other than
Canadian Non-Recourse Assets) having an aggregate fair market value in excess of
US$100,000,000 is seized or otherwise attached by anyone pursuant to any legal
process or other means, including distress, execution or any other step or
proceeding with similar effect and such attachment, step or other proceeding
shall continue in effect and not be released, discharged or stayed within twenty
(20) Banking Days;

 

(l)                                     if one or more judgments, decrees or
orders (other than in respect of Canadian Non-Recourse Debt) shall be rendered
against Holdings, Canadian Borrower or any Subsidiary of Canadian Subsidiary for
the payment of money in excess of US$100,000,000 in the aggregate and any of
such judgments, decrees or orders shall continue unsatisfied and in effect for a
period of more than twenty (20) Banking Days without being vacated, discharged,
satisfied or stayed pending appeal;

 

(m)                             if Holdings, Canadian Borrower or any Subsidiary
of Canadian Borrower (or any combination thereof) defaults in the payment when
due (whether at maturity, upon acceleration, or otherwise) of Indebtedness in
aggregate principal amount in excess of US$100,000,000 (or the Equivalent Amount
thereof or the equivalent thereof in any other currency) unless such default has
been remedied or waived in accordance with the provisions of the relevant
indentures, credit agreements, instruments, or other agreements; or

 

(n)                                 if a default, event of default or other
similar condition or event (however described) in respect of Holdings, Canadian
Borrower or any Subsidiary of Canadian Borrower (or any combination thereof)
occurs or exists under any indentures, credit agreements, instruments or other
agreements evidencing or relating to Indebtedness (individually or collectively,
in an aggregate principal amount in excess of US$100,000,000 (or the Equivalent
Amount thereof or the equivalent thereof in any other currency) and such
default, event or condition has resulted in such Indebtedness becoming due and
payable thereunder before it would otherwise have been due and payable, unless
such default, event or condition has been remedied or waived in accordance with
the provisions of the relevant indentures, credit agreements, instruments or
other agreements and the acceleration of Indebtedness resulting therefrom has
been rescinded.

 

97

--------------------------------------------------------------------------------


 

Section 12.03                     Acceleration; Remedies.

 

(a)                                 Upon the occurrence and during the
continuation of a US Event of Default (other than an event described in Section
12.01(d)) then, the Administrative Agent may, and at the request of the US
Required Lenders shall, by notice to US Borrower, take either or both of the
following actions, without prejudice to the rights of the Administrative Agent
or any US Lender to enforce its claims against any US Loan Party, at the same or
different times: (i) terminate forthwith the US Commitments and (ii) declare the
US Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the US Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
US Obligations of US Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each US Loan Party, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event, with respect to an
event described in Section 12.01(d), the US Commitments shall automatically
terminate and the principal of the US Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Fees and all other US
Obligations of US Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
each US Loan Party, anything contained herein or in any other Loan Document to
the contrary notwithstanding.  Notwithstanding the fact that enforcement powers
reside primarily with the Administrative Agent and each US Lender has, to the
extent permitted by any Requirement of Law, a separate right of payment and
shall be considered a separate “creditor” holding a separate “claim” within the
meaning of Section 101(5) of the Bankruptcy Code or any other Debtor Relief Law.

 

(b)                                 Upon the occurrence and during the
continuation of a Canadian Event of Default: (i) the entire principal amount of
all Canadian Loans then outstanding from Canadian Borrower and all accrued and
unpaid interest thereon; (ii) an amount equal to the face amount at maturity of
all Canadian Bankers’ Acceptances issued by Canadian Borrower which are
unmatured and (iii) all other Canadian Obligations outstanding hereunder, shall,
in each case, at the option of the Canadian Lender become immediately due and
payable upon written notice to that effect from the Canadian Lender to Canadian
Borrower, all without any other notice and without presentment, protest, demand,
notice of dishonor or any other demand whatsoever (all of which are hereby
expressly waived by Canadian Borrower); provided, however, that upon the
occurrence of an Event of Default specified in Section 12.02(g) or Section
12.02(h) all of such indebtedness, liabilities and other Canadian Obligations
specified in the immediately preceding subclauses (i) through (iii), inclusive,
above shall automatically become due and payable, in each case without any
requirement that notice be given to Canadian Borrower and without any further
act of the Canadian Lender whatsoever.  In any such event and if Canadian
Borrower does not immediately pay all such amounts upon receipt of such notice
or upon such automatic acceleration, the Canadian Lender may, in its discretion,
exercise any right or recourse and/or proceed by any action, suit, remedy or
proceeding against Canadian Borrower authorized or permitted by law for the
recovery of all the indebtedness and liabilities of Canadian Borrower to the
Canadian Lender and proceed to exercise any and all rights hereunder and under
the other Loan Documents to which it is a party and no such remedy for the
enforcement of the rights of the Canadian Lender shall be exclusive of or
dependent on any other remedy but any one or more of such remedies may from time
to time be exercised independently or in combination.  Upon the occurrence and
during the continuation of a Canadian Event of Default, the Canadian Lender may
(in its sole discretion) convert, at the Equivalent Amount, if applicable, a
Canadian US$-Denominated Base Rate Loan or Canadian US$ Libor Loan owing by
Canadian Borrower, to a Canadian Prime Rate Loan.

 

98

--------------------------------------------------------------------------------


 

Section 12.04                     Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Agreement, but subject to Section
2.21(d), after the occurrence of an Event of Default and the exercise of
remedies by the Administrative Agent, the US Lenders or the Canadian Lender, as
applicable, pursuant to Section 12.03 (or after the applicable Commitments shall
automatically terminate and the applicable Loans (with accrued interest thereon)
and all other amounts under the Loan Documents shall automatically become due
and payable in accordance with the terms of such Section), all amounts collected
or received:

 

(a)                                 by the Administrative Agent or any US Lender
on account of amounts outstanding under any of the Loan Documents, in each case,
that constitute US Obligations, shall be paid over or delivered as follows:

 

(i)                                     First, to the payment of all reasonable
costs and expenses or fees, including compensation to the Administrative Agent
and its agents and counsel, and all expenses, liabilities and advances made or
incurred by the Administrative Agent in connection with the enforcement of
rights hereunder and all amounts for which the Administrative Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

(ii)                                  Second, to the payment of all other
reasonable costs and expenses, including compensation to the other Beneficiaries
(other than the Canadian Lender) and their agents and counsel and all costs,
liabilities and advances made or incurred by such other Beneficiaries in
connection with the enforcement of rights hereunder, together with interest on
each such amount at the highest rate then in effect under this Agreement from
and after the date such amount is due, owing or unpaid until paid in full;

 

(iii)                               Third, without duplication of amounts
applied pursuant to the immediately preceding subclauses (i) and (ii) above, to
the indefeasible payment in full in cash, pro rata, of interest and other
amounts constituting US Obligations (other than principal) and, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

(iv)                              Fourth, to the indefeasible payment in full in
cash, pro rata, of principal amount of the US Obligations and any premium
thereon; and

 

(v)                                 Fifth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct;

 

provided, that in the event that any such proceeds are insufficient to pay in
full the items described in the immediately preceding subclauses (i) through
(v), the US Loan Parties shall remain liable, jointly and severally, for any
deficiency.

 

(b)                                 by the Canadian Lender on account of amounts
outstanding under any of the Loan Documents, in each case, that constitute
Canadian Obligations, shall be paid over or delivered as follows:

 

(i)                                     First, to amounts due hereunder as fees
other than acceptance fees for Bankers’ Acceptance fees;

 

99

--------------------------------------------------------------------------------


 

(ii)                                  Second, to amounts due hereunder as costs
and expenses;

 

(iii)                               Third, to amounts due hereunder as default
interest;

 

(iv)                              Fourth, to amounts due hereunder as interest
or acceptance fees for Bankers’ Acceptances;

 

(v)                                 Fifth, to amounts due hereunder as principal
(including reimbursement obligations in respect of Bankers’ Acceptances); and

 

(vi)                              Sixth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct,

 

provided, that in the event that any such proceeds are insufficient to pay in
full the items described in the immediately preceding subclauses (i) through
(v), the Canadian Loan Parties shall remain liable, jointly and severally, for
any deficiency.

 

ARTICLE XIII

 

THE AGENTS

 

Section 13.01                     Appointment and Authority.

 

(a)                                 Each of the US Lenders hereby irrevocably
appoints Citibank N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents to which it is a party and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the US Lenders, and neither Canadian Lender, US
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions (except as explicitly set forth herein).

 

(b)                                 Notwithstanding anything herein to the
contrary, the parties hereto acknowledge and agree that Citibank N.A. is
appointed herein as Administrative Agent solely for the US Lenders and in no
event is Citibank N.A. authorized or appointed to act on behalf of the Canadian
Lender.

 

Section 13.02                     Administrative Agent Individually.

 

(a)                                 The person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
person serving as the Administrative Agent hereunder in its individual
capacity.  Such person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with US Borrower or any Subsidiary or
other Affiliate thereof as if such person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

(b)                                 Each US Lender Party understands that the
person serving as the Administrative Agent, acting in its individual capacity,
and its Affiliates (collectively, the “Agent’s Group”) are engaged in a wide
range of financial services and businesses (including investment management,
financing,

 

100

--------------------------------------------------------------------------------


 

securities trading, corporate and investment banking and research) (such
services and businesses are collectively referred to in this Section 13.02 as
“Activities”) and may engage in the Activities with or on behalf of one or more
of the Obligors or their respective Affiliates.  Furthermore, the Agent’s Group
may, in undertaking the Activities, engage in trading in financial products or
undertake other investment businesses for its own account or on behalf of others
(including the Obligors and their Affiliates and including holding, for its own
account or on behalf of others, equity, debt and similar positions in US
Borrower, another Obligor or their respective Affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Obligors or their Affiliates.  Each US
Lender Party understands and agrees that in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the
Obligors or their Affiliates (including information concerning the ability of
the Obligors to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the US
Lender Parties that are not members of the Agent’s Group.  None of the
Administrative Agent nor any member of the Agent’s Group shall have any duty to
disclose to any US Lender Party or use on behalf of the US Lender Parties, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Obligor or any Affiliate of any
Obligor) or to account for any revenue or profits obtained in connection with
the Activities, except that the Administrative Agent shall deliver or otherwise
make available to each US Lender Party such documents as are expressly required
by any Loan Document to be transmitted by the Administrative Agent to the US
Lender Parties.

 

(c)                                  Each US Lender Party further understands
that there may be situations where members of the Agent’s Group or their
respective customers (including the Obligors and their Affiliates) either now
have or may in the future have interests or take actions that may conflict with
the interests of any one or more of the US Lender Parties (including the
interests of the US Lender Parties hereunder and under the other Loan
Documents).  Each US Lender Party agrees that no member of the Agent’s Group is
or shall be required to restrict its activities as a result of the person
serving as Administrative Agent being a member of the Agent’s Group, and that
each member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any US Lender Party.  None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Obligors or their Affiliates
(including information concerning the ability of the Obligors to perform their
respective Obligations hereunder and under the other Loan Documents) nor (iii)
any other matter shall give rise to any fiduciary, equitable or contractual
duties (including without limitation any duty of trust or confidence) owing by
the Administrative Agent or any member of the Agent’s Group to any US Lender
Party including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Obligors or their Affiliates)
or for its own account.

 

Section 13.03                     Duties of Administrative Agent; Exculpatory
Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the US Required Lenders (or such other number or percentage of the US Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent or any of its Affiliates to liability or that is contrary
to any Loan Document or applicable law.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the US Required Lenders (or such other number or percentage of the US Lenders
as shall be necessary, or as the Administrative Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 12.03
or 14.02) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default or the event or events that give or may give rise to any Default
unless and until US Borrower or any US Lender Party shall have given notice to
the Administrative Agent describing such Default and such event or events.
except as expressly set forth herein and in the other Loan Documents to which it
is a party, have any duty to disclose, and shall not be liable for the failure
to disclose, any information relating to US Borrower or any of its Affiliates
that is communicated to or obtained by the person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

(c)                                  Neither the Administrative Agent nor any
member of the Agent’s Group shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by any collateral document or (v)
the satisfaction of any condition set forth in Article V or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any US Lender Party and each US Lender Party confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.

 

Section 13.04                     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a US Lender, the Administrative
Agent may presume that such condition is satisfactory to such US Lender unless
an officer of the Administrative Agent responsible for the transactions
contemplated hereby shall have received notice to the contrary from such US
Lender prior to the making of such Loan, and in the case of a Borrowing, such US
Lender Party shall not have made available to the Administrative Agent such US
Lender Party’s ratable portion of such Borrowing.  The Administrative Agent may
consult with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of

 

102

--------------------------------------------------------------------------------


 

any such counsel, accountants or experts and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Section 13.05                     Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article XIII and Article XIV (as though such sub agents were
the “Administrative Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

Section 13.06                     Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the US Lender Parties and US Borrower.  Upon
receipt of any such notice of resignation, the US Required Lenders shall have
the right subject to US Borrower’s consent (unless an Event of Default shall
have occurred and be continuing, and in such case, in consultation with US
Borrower), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the US Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (such 30-day
period, the “US Lender Party Appointment Period”), then the retiring
Administrative Agent may on behalf of the US Lender Parties, appoint a successor
Administrative Agent meeting the qualifications set forth above and promptly
shall provide notice to US Borrower of such appointment (which notice shall
include the name, address, wire transfer information of, and contact person for,
the successor Administrative Agent).  In addition and without any obligation on
the part of the retiring Administrative Agent to appoint, on behalf of the US
Lender Parties, a successor Administrative Agent, the retiring Administrative
Agent may at any time upon or after the end of the US Lender Party Appointment
Period notify US Borrower and the US Lender Parties that no qualifying person
has accepted appointment as successor Administrative Agent and the effective
date of such retiring Administrative Agent’s resignation which effective date
shall be no earlier than three (3) Business Days after the date of such notice. 
Upon the resignation effective date established in such notice and regardless of
whether a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents to which it is a party and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each US Lender Party
directly, until such time as the US Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties as Administrative Agent of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations as Administrative Agent hereunder or
under such other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by US Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between US Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under such other Loan
Documents, the provisions of this Article and Section 14.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

103

--------------------------------------------------------------------------------


 

(b)                                 Any resignation pursuant to this Section by
a person acting as Administrative Agent shall, unless such person shall notify
US Borrower and the US Lender Parties otherwise, also act to relieve such person
and its Affiliates of any obligation to advance or issue new, or extend
existing, Swingline Loans where such advance, issuance or extension is to occur
on or after the effective date of such resignation.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Swingline Lender, (ii) the retiring Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Swingline
Lender shall enter into an Assignment and Assumption and acquire from the
retiring Swingline Lender each outstanding Swingline Loan of such retiring
Swingline Lender for a purchase price equal to par plus accrued interest.

 

Section 13.07                     Non-Reliance on Administrative Agent and Other
Lenders.

 

(a)                                 Each US Lender Party confirms to the
Administrative Agent, each other US Lender Party and each of their respective
Related Parties that it (i) possesses (individually or through its Related
Parties) such knowledge and experience in financial and business matters that it
is capable, without reliance on the Administrative Agent, any other US Lender
Party or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder and under the other
Loan Documents is suitable and appropriate for it.

 

(b)                                 Each US Lender Party acknowledges that (i)
it is solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with this Agreement
and the other Loan Documents, (ii) that it has, independently and without
reliance upon the Administrative Agent, any other US Lender Party or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Administrative Agent, any other US Lender Party or any of their respective
Related Parties, continue to be solely responsible for making its own appraisal
and investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:

 

(i)                                     the financial condition, status and
capitalization of US Borrower and each other Obligor;

 

(ii)                                  the legality, validity, effectiveness,
adequacy or enforceability of this Agreement and each other Loan Document and
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;

 

(iii)                               determining compliance or non-compliance
with any condition hereunder to the making of a Loan and the form and substance
of all evidence delivered in connection with establishing the satisfaction of
each such condition;

 

(iv)                              the adequacy, accuracy and/or completeness of
any information delivered by the Administrative Agent, any other US Lender Party
or by any of their respective

 

104

--------------------------------------------------------------------------------


 

Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

Section 13.08                     Withholding Tax.

 

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any US Lender Party an amount equivalent to any
applicable withholding Tax.  Without limiting the provisions of Section 2.18(a)
or (c), each US Lender Party shall, and does hereby, indemnify the
Administrative Agent, and shall make payable in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any single counsel for the Administrative Agent) incurred by or asserted against
the Administrative Agent by the IRS or any other Governmental Authority as a
result of the failure of the Administrative Agent to properly withhold tax from
amounts paid to or for the account of any US Lender Party for any reason
(including, without limitation, because the appropriate form was not delivered
or not property executed, or because such US Lender Party failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any US Lender Party by the
Administrative Agent shall be conclusive absent manifest error. Each US Lender
Party hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such US Lender Party under this Agreement or
any other Loan Document against any amount due the Administrative Agent under
this Section 13.08.  The agreements in this Section 13.08 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a US Lender Party, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

Section 13.09                     No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Book Managers,
Arrangers, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a US Lender hereunder.

 

Section 13.10                     Enforcement.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the US Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent, or as the US Required Lenders may require or otherwise
direct, for the benefit of all the US Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents
to which it is a party, (b) any Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as a Swingline
Lender) hereunder and under the other Loan Documents to which it is a party, (c)
any US Lender from exercising setoff rights in accordance with, and subject to,
the terms of this Agreement, or (d) any US Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any US Loan Party under any bankruptcy or insolvency law.

 

105

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.01                     Notices, Communications and Treatment of
Information.

 

(a)                                 Notices.  Except as specifically provided in
clause (a)(vi) below, all notices, demands, requests, consents and other
communications provided for in this Agreement shall be in writing and shall be
deemed to be duly given if (w) delivered by hand, (x) delivered by a recognized
commercial overnight courier which guarantees delivery on the next Business Day
(if other than to Canadian Borrower or the Canadian Lender) and next Banking Day
(if to Canadian Borrower or the Canadian Lender) delivery, (y) sent by facsimile
with written confirmation of receipt, and (z) sent by U.S. registered or
certified mail return receipt requested and postage prepaid, addressed to the
party to be notified as follows:

 

(i)                                     if to US Borrower or any other Obligor
(other than Canadian Borrower):

 

Nabors Industries, Inc.

515 West Greens Road

Suite 1200

Houston, Texas  77067

Attention:  General Counsel

Facsimile No.:  281-775-8431

 

(ii)                                  if to Canadian Borrower:

 

c/o Nabors Corporate Services, Inc.

515 West Greens Road

Suite 1200

Houston, Texas  77067

Attention:  General Counsel

Facsimile No.:  281-775-8431

 

(iii)                               if to the Administrative Agent:

 

Citibank N.A.

1615 Brett Road

OPS III

New Castle, DE  19720

Attention of:  Global Loans

Facsimile No.:  212-994-0961

E-Mail Address:  global.loans.support@citi.com

 

With a copy to:

 

Citibank N.A.

2800 Post Oak Boulevard

Suite 400

Houston, Texas  77006

Attention of:  Nabors Industries Inc. Account Officer

Facsimile No:  646-291-1688

 

106

--------------------------------------------------------------------------------


 

(iv)                              if to Citibank, in its capacity as a Swingline
Lender:

 

Citibank N.A.

1615 Brett Road

OPS III

New Castle, DE  19720

Attention of:  Global Loans

Facsimile No.:  212-994-0961

E-Mail Address:  global.loans.support@citi.com

 

With a copy to:

 

Citibank N.A.

2800 Post Oak Boulevard

Suite 400

Houston, Texas  77006

Attention of:  Nabors Industries Inc. Account Officer

Facsimile No:  646-291-1688

 

(v)                                 if to the Canadian Lender:

 

HSBC Bank Canada

407 — 8th Avenue S.W.

Calgary, Alberta

Canada T2P 1E5

Attention of:  Vice-President

Facsimile No.:  403-693-8561

 

(vi)                              if to any other Lender Party, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire or
at such other address as shall be notified in writing in accordance with this
Section 14.01(a) (x) in the case of US Borrower, the Administrative Agent and
the Swing Loan Lender, to the other parties, (y) in the case of Canadian
Borrower, the Canadian Lender and (z) in the case of all other parties, to US
Borrower, Canadian Borrower and the Administrative Agent.

 

(vii)                           All notices, demands, requests, consents and
other communications described in clause (a) shall be received (i) if so
delivered by hand, including by any such overnight courier service, upon actual
receipt, (ii) if so delivered by mail, three (3) Business Days (if delivered to
any person other than Canadian Borrower or the Canadian Lender) or three (3)
Banking Days (if delivered to Canadian Borrower or the Canadian Lender) after
being deposited in the mail, and (iii) if delivered by facsimile, upon
confirmation of receipt by the receiver (provided that if such confirmation is
not transmitted during normal business hours for the recipient, it shall be
deemed to have been transmitted at the opening of business on the next
succeeding Business Day or Banking Day, as applicable, for the recipient);
provided, however, that notices and communications to any Administrative Agent
pursuant to Article II or Article XI shall not be effective until received by
the Administrative Agent.

 

(viii)                        Notwithstanding the foregoing provisions of this
clause (a) (unless the Administrative Agent requests that the provisions of
clause (a) be followed) and any other provision in this Agreement or any other
Loan Document providing for the delivery of any

 

107

--------------------------------------------------------------------------------


 

Approved Electronic Communication by any other means, the Obligors shall deliver
all Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
applicable Borrower in accordance with this clause (a) above.  Nothing in this
clause (a)(viii) shall prejudice the right of the Administrative Agent or any
Lender Party to deliver any Approved Electronic Communication to any Obligor in
any manner authorized in this Agreement or to request that any Borrower effect
delivery in such manner.

 

(b)                                 Posting of Approved Electronic
Communications.  Each of the Lender Parties and each Obligor agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(i)                                     Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lender Parties and each Obligor acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.  In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Lender
Parties and each Obligor hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(ii)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.

 

(iii)                               Each of the Lender Parties and each Obligor
agree that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

 

108

--------------------------------------------------------------------------------


 

(c)                                  Treatment of Information.

 

(i)                                     Certain of the Lenders may enter into
this Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Obligors or their securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender Party
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the such issuer of such securities or, subject
to certain limited exceptions, from communicating such information to any other
person.  Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender Party, by participating in any conversations or other interactions with a
Lender Party or otherwise, make or be deemed to make any statement with regard
to or otherwise warrant that any such information or Communication does or does
not contain Restricting Information nor shall the Administrative Agent or any of
its Related Parties be responsible or liable in any way for any decision a
Lender Party may make to limit or to not limit its access to Restricting
Information.  In particular, none of the Administrative Agent nor any of its
Related Parties (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Related Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Lender Party has or has not limited its access
to Restricting Information, such Lender Party’s policies or procedures regarding
the safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Obligor or Lender Party or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any Lender
Party.

 

(ii)                                  Each Obligor agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lender Parties whether by posting to the Approved Electronic Platform or
otherwise shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Obligor shall be deemed to have
authorized the Administrative Agent and the Lender Parties to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 14.12) with respect to such Obligor or
its securities for purposes of United States Federal and state securities laws,
(iii) all Communications marked “PUBLIC” may be delivered to all Lender Parties
and may be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.”  Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by an Obligor regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Obligors or their securities nor shall the Administrative Agent or any of
its Affiliates incur any liability to any Obligor, any Lender Party or any other
person for any action taken by the Administrative Agent or any of its Affiliates
based upon such statement or designation, including any action as a result of
which Restricting Information is provided to a Lender Party that may decide not
to take access to Restricting Information.  Nothing in this

 

109

--------------------------------------------------------------------------------


 

Section shall modify or limit a Lender Party’s obligations under Section 14.12
with regard to Communications and the maintenance of the confidentiality of or
other treatment of Information.

 

(iii)                               Each Lender Party acknowledges that
circumstances may arise that require it to refer to Communications that might
contain Restricting Information.  Accordingly, each Lender Party agrees that it
will nominate at least one designee to receive Communications (including
Restricting Information) on its behalf and identify such designee (including
such designee’s contact information) on such Lender Party’s Administrative
Questionnaire.  Each Lender Party agrees to notify the Administrative Agent from
time to time of such Lender Party’s designee’s e-mail address to which notice of
the availability of Restricting Information may be sent by electronic
transmission.

 

(iv)                              Each Lender Party acknowledges that
Communications delivered hereunder and under the other Loan Documents may
contain Restricting Information and that such Communications are available to
all Lender Parties generally.  Each Lender Party that elects not to take access
to Restricting Information does so voluntarily and, by such election,
acknowledges and agrees that the Administrative Agent and other Lender Parties
may have access to Restricting Information that is not available to such
electing Lender Party.  None of the Administrative Agent nor any Lender Party
with access to Restricting Information shall have any duty to disclose such
Restricting Information to such electing Lender Party or to use such Restricting
Information on behalf of such electing Lender Party, and shall not be liable for
the failure to so disclose or use, such Restricting Information.

 

(v)                                 The provisions of the foregoing clauses of
this Section are designed to assist the Administrative Agent, the Lender Parties
and the Obligors, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information.  Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that an
Obligor’s or Lender Party’s adherence to such provisions will be sufficient to
ensure compliance by such Obligor or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Obligor assumes the risks
associated therewith.

 

Section 14.02                     Waivers; Amendment.

 

(a)                                 Generally.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by this
Section 14.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.  No

 

110

--------------------------------------------------------------------------------


 

notice or demand on US Borrower in any case shall entitle US Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 Required Consents.  Subject to Section
14.02(c) and (d), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended, supplemented or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by US Borrower and the Administrative Agent or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the US Loan Party or US Loan
Parties that are party thereto, in each case with the written consent of the US
Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

 

(i)                                     increase the US Commitment of any US
Lender without the written consent of such US Lender (it being understood that
no amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant or Default shall constitute an increase in the US
Commitment of any US Lender);

 

(ii)                                  reduce the principal amount or premium, if
any, of any US Loan (except in connection with a payment contemplated by clause
(ix) below) or reduce the rate of interest thereon (other than interest pursuant
to Section 2.06(f)), or reduce any US Commitment Fees payable hereunder, or
change the form or currency of payment of any US Obligation, without the written
consent of each US Lender directly affected thereby (it being understood that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in the rate of interest for purposes of this
clause (ii));

 

(iii)                               (A) change the scheduled final maturity of
any US Loan, or any scheduled date of payment (or permitted prepayment) of any
US Loan, (B) postpone the date for payment of any interest, premium or fees that
constitute US Obligations payable hereunder, (C) reduce the amount of, waive or
excuse any such payment (other than waiver of any increase in the interest rate
pursuant to Section 2.06(f)), or (D) postpone the scheduled date of expiration
of any US Commitment beyond the Maturity Date, in any case, without the written
consent of each US Lender directly affected thereby;

 

(iv)                              increase the maximum duration of Interest
Periods in respect of US Eurodollar Borrowings hereunder, without the written
consent of each US Lender directly affected thereby;

 

(v)                                 permit the assignment or delegation by US
Borrower of any of its rights or obligations under any Loan Document, without
the written consent of each US Lender;

 

(vi)                              release Holdings or any other Guarantor from
its guarantee of the Guaranteed Obligations in respect of US Obligations, or
limit its liability in respect of such guarantee, without the written consent of
each US Lender;

 

(vii)                           change Section 12.04 without the written consent
of each US Lender;

 

(viii)                        change Section 2.17(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments or setoffs required thereby or
any other provision in a manner that would alter the pro rata allocation among
the US Lenders of US Loan disbursements, including the requirements of Sections
2.02(a) and 2.20(d), without the written consent of each Lender directly
affected thereby;

 

111

--------------------------------------------------------------------------------


 

(ix)                              change any provision of this Section 14.02(b)
or Section 14.02(c), without the written consent of each US Lender directly
affected thereby;

 

(x)                                 change the percentage set forth in the
definition of “US Required Lenders” or any other provision of any Loan Document
(including this Section) specifying the number or percentage of US Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each US Lender, other than to increase such percentage or number or to give any
additional US Lender or group of US Lenders such right to waive, amend or modify
or make any such determination or grant any such consent;

 

(xi)                              subordinate the US Obligations to any other
obligation, without the written consent of each US Lender;

 

(xii)                           change or waive any provision of Article XIV as
the same applies to the Administrative Agent, or any other provision hereof as
the same applies to the rights or obligations of the Administrative Agent, in
each case without the written consent of the Administrative Agent; or

 

(xiii)                        change or waive any provision hereof relating to
Swingline Loans (including the definition of “Swingline Commitment”), without
the written consent of each Swingline Lender.

 

Notwithstanding anything to the contrary herein:

 

(A)                               no US Defaulting Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder, except to
the extent the consent of such US Lender would be required under clause (i),
(ii) or (iii) in the proviso to the first sentence of this Section 14.02(b); and

 

(B)                               any Loan Document may be waived, amended,
supplemented or modified pursuant to an agreement or agreements in writing
entered into by US Borrower and the Administrative Agent (without the consent of
any US Lender) solely to cure a defect or error.

 

(c)                                  Dissenting Lenders.  If, in connection with
any proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 14.02(b), the consent of the US Required
Lenders is obtained but the consent of one or more of such other US Lenders
whose consent is required is not obtained, then US Borrower shall have the right
to replace all, but not less than all, of such non-consenting Lender or Lenders
(so long as all non-consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.19(b) so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, discharge or termination.

 

(d)                                 Notwithstanding anything to the contrary
herein, amendments and waivers (including in respect of curing any defects of
errors) of provisions and definitions herein and in any other Loan Document to
which a Canadian Loan Party is a party that relate in any way to the Canadian
Revolving Loans provided for herein shall, as a condition to the enforceability
of such amendment or waiver against Canadian Borrower and Canadian Lender,
require the approval of Canadian Borrower and the Canadian Lender,
respectively.  Consent of Canadian Borrower and the Canadian Lender shall not be
required for any waiver or amendment to the extent such waiver or amendment is
intended to impact existing provisions or definitions herein or in any such Loan
Document (the “Existing US Provisions”)

 

112

--------------------------------------------------------------------------------


 

as they relate solely to US Loans, US Lenders, Administrative Agent and US
Borrower. To the extent that the Existing US Provisions which are to be amended
or waived also impact the Canadian Revolving Loans and such amendments are not
consented to by Canadian Borrower and the Canadian Lender, then such Existing US
Provisions shall, as they relate solely to the Canadian Revolving Loans, the
Canadian Lender and Canadian Borrower, remain as they exist prior to any such
proposed amendments.  The consent of only Holdings, Canadian Borrower and the
Canadian Lender shall be required for any waiver or amendment to the extent such
waiver or amendment is intended to impact existing provisions or definitions
herein or in any such Loan Document (the “Existing Canadian Provisions”) as they
relate solely to Canadian Loans or the Canadian Lender. To the extent that the
Existing Canadian Provisions which are to be amended or waived also impact the
US Loans and such amendments are not consented to as provided in clause (b)
above, then such Existing Canadian Provisions shall, as they relate solely to
the US Loans, US Lenders, Administrative Agent and US Borrower, remain as they
exist prior to any such proposed amendments.

 

Section 14.03                     Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.

 

(i)                                     US Borrower shall pay (A) all reasonable
and documented out of pocket expenses incurred by the Administrative Agent and
its respective Affiliates (including the reasonable fees, charges and
disbursements of a single counsel for the Administrative Agent) in connection
with the syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (B) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent or any US
Lender (including the fees, charges and disbursements of a single counsel for
the Administrative Agent and a single counsel to the US Lenders, and, in the
case of an actual or perceived (in good faith) conflict of interest, one
conflicts counsel to all Indemntiees (as defined below), taken as a whole), in
connection with the enforcement or protection of its rights (1) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 14.03, or (2) in connection with the US Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such US Loans and (C) all
documentary and similar taxes and charges in respect of the Loan Documents.

 

(ii)                                  Canadian Borrower shall pay promptly upon
notice from the Canadian Lender all reasonable costs and expenses of the
Canadian Lender in connection with the Loan Documents to which Canadian Borrower
is a party and the establishment of the Canadian facility provided herein,
including in connection with preparation, printing, execution and delivery of
this Agreement and the other Loan Documents to which Canadian Borrower is a
party whether or not any Canadian Borrowing has been made hereunder, and also
including the reasonable fees and out of pocket expenses of a single counsel for
the Canadian Lender with respect thereto and with respect to advising the
Canadian Lender as to its rights and responsibilities under this Agreement and
such other Loan Documents.  Except for ordinary expenses of the Canadian Lender
relating to the day to day administration of this Agreement, Canadian Borrower
further agrees to pay within 30 days of demand by the Canadian Lender all
reasonable costs and expenses in connection with the preparation or review of
waivers, consents and amendments pertaining to this Agreement, and in connection
with the establishment of the validity and enforceability of this Agreement and
the preservation or enforcement of rights of the Canadian Lender under this
Agreement and the other Documents to which Canadian Borrower is a party,
including all

 

113

--------------------------------------------------------------------------------


 

reasonable costs and expenses sustained by the Canadian Lender as a result of
any failure by Canadian Borrower to perform or observe any of its obligations
hereunder or in connection with any action, suit or proceeding (whether or not a
Canadian Indemnified Party (as referred to in Section 14.03(b)(ii)) is a party
or subject thereto), together with interest thereon from and after such 30th day
if such payment is not made by such time.

 

(b)                                 Indemnification.

 

(i)                                     Indemnification by US Borrower.  US
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
the Arranger (and any sub-agent thereof) each US Lender, and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by any party hereto or any third party arising
out of, in connection with, or as a result of (A) the execution or delivery of
this Agreement, any other Loan Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (B) any US Loan
or the use or proposed use of the proceeds therefrom, or (C) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by US Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (1) are determined by a
court of competent jurisdiction by final judgment (with any time for appeals
having expired) to have resulted from the gross negligence or willful misconduct
of such Indemnitee or (2) result from a claim brought by US Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if US
Borrower or such Loan Party has obtained a final judgment (with any time for
appeals having expired) in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 14.03 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(ii)                                  Indemnification by Canadian Borrower.  In
addition to any liability of Canadian Borrower to the Canadian Lender under any
other provision hereof, Canadian Borrower shall indemnify the Canadian
Indemnified Parties and hold each Canadian Indemnified Party harmless against
any losses, claims, costs, damages or liabilities (including any loss of profits
or fees anticipated hereunder, any expense or cost incurred in the liquidation
and re-deployment of funds acquired to fund or maintain any portion of a
Canadian Loan and reasonable out-of-pocket expenses and reasonable legal fees
(on a solicitor and his own client basis), disbursements, charged expenses and
other costs incurred by the same as a result of or in connection with this
Agreement or the other Loan Documents to which Canadian Borrower is a party,
including as a result of or in connection with:

 

(A)                               any cost or expense incurred by reason of the
liquidation or re-deployment in whole or in part of deposits or other funds
required by the Canadian Lender to fund any Canadian Bankers’ Acceptance or to
fund or maintain any Canadian Loan as a result of Canadian Borrower’s failure to
complete a Canadian Borrowing or to make any payment, repayment or prepayment on
the date required hereunder or specified by it in any notice given hereunder;

 

114

--------------------------------------------------------------------------------

 


 

(B)                               subject to permitted or deemed rollovers and
conversions, Canadian Borrower’s failure to provide for the payment to the
Canadian Lender of the full principal amount of each Canadian Bankers’
Acceptance on its maturity date;

 

(C)                               Canadian Borrower’s failure to pay any other
amount, including without limitation any interest or fee, due hereunder on its
due date after the expiration of any applicable grace or notice periods
(subject, however, to the interest obligations of Canadian Borrower hereunder
for overdue amounts);

 

(D)                               Canadian Borrower’s repayment or prepayment of
a Canadian US$ Libor Loan otherwise than on the last day of its Interest Period;

 

(E)                                the prepayment of any outstanding Canadian
Bankers’ Acceptance before the maturity date of such Canadian Bankers’
Acceptance;

 

(F)                                 Canadian Borrower’s failure to give any
notice required to be given by it to the Canadian Lender;

 

(G)                               the failure of Canadian Borrower to make any
other payment to the Canadian Lender due hereunder;

 

(H)                              any inaccuracy or incompleteness of Canadian
Borrower’s representations and warranties contained in Article IV;

 

(I)                                   any failure of Canadian Borrower to
observe or fulfill its obligations under Article VIII;

 

(J)                                   any failure of Canadian Borrower to
observe or fulfill any other Canadian Obligation not specifically referred to
above; or

 

(K)                              the occurrence of any Canadian Default or
Canadian Event of Default in respect of Canadian Borrower;

 

provided that this Section 14.03(b)(ii) shall not apply to any losses, claims,
costs, damages or liabilities to the extent that they arise by reason of (x) the
willful misconduct or gross negligence of such Canadian Indemnified Party,
(y) the failure of the Canadian Lender to advance funds hereunder when all
conditions precedent to a Canadian Borrowing hereunder have been satisfied and
(z) a claim brought by Canadian Borrower or any other Loan Party against a
Canadian Indemnified Party for breach in bad faith of such Canadian Indemnified
Party’s obligations hereunder or under any other Loan Document, in each case, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.

 

(c)                                  Reimbursement by US Lenders.  To the extent
that US Borrower for any reason fails to indefeasibly pay any amount required
under paragraph (a)(i) or (b)(i) of this Section 14.03 to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Arranger, any Swingline
Lender or any Related Party of any of the foregoing, each US Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such
Swingline Lender or such Related Party, as the case may be, such US Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that (i) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or

 

115

--------------------------------------------------------------------------------


 

any such sub-agent), such Swingline Lender in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) or such Swingline Lender in connection with such
capacity and (ii) such indemnity for such Swingline Lender shall not include
losses incurred by such Swingline Lender due to one or more US Lenders
defaulting in their obligations to purchase participations of Swingline Exposure
under Section 2.20(d) (it being understood that this proviso shall not affect
such Swingline Lender’s rights against any US Defaulting Lender).  The
obligations of the US Lenders under this paragraph (c) are subject to the
provisions of Section 2.17.  For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total US Revolving
Exposure and unused US Commitments at the time.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Requirements of Law, no party hereto
shall assert, and each party hereto hereby waives, any claim against any other
person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No party hereto
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby unless determined by a court of competent jurisdiction by final judgment
(with any time for appeals having expired) to have resulted from the gross
negligence or willful misconduct of such person.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than three (3) Business Days (if made to the
Administrative Agent) or three (3) Banking Days (if made to the Canadian Lender)
after demand therefor.

 

Section 14.04                     Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that:

 

(i)                                     US Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent, each Swingline Lender and each US Lender;

 

(ii)                                  Canadian Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Canadian Lender;

 

(iii)                               no US Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (A) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this
Section 14.04, (B) by way of participation in accordance with the provisions of
paragraph (d) of this Section 14.04 or (C) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section;
and

 

(iv)                              the Canadian Lender may not sell, assign,
transfer or grant an interest in the Canadian Loans, this Agreement, the other
Loan Documents to which it is a party or any of its rights or obligations
hereunder or thereunder without the prior written consent of Canadian Borrower
(unless a Canadian Event of Default has occurred and is continuing) and provided
that no such sale, assignment, transfer or grant by the Canadian Lender shall:

 

116

--------------------------------------------------------------------------------


 

(A)                               affect the obligations of Canadian Borrower
hereunder or under any of the other Loan Documents to which it is a party;

 

(B)                               increase the costs to Canadian Borrower
hereunder or under any of the Loan Documents to which it is a party;

 

(C)                               obligate Canadian Borrower to pay any amount
pursuant to Section 2.14 or any other provision of the other Loan Documents to
which it is a party in addition to any amount Canadian Borrower would have been
required to pay pursuant to Section 2.14 or any other provision of such other
Loan Documents had such sale, assignment, transfer or grant not taken place;

 

provided, further that in addition to the foregoing and except during the
continuance of a Canadian Default in respect of Canadian Borrower, the Canadian
Lender shall not so sell, assign, transfer or grant an interest to a person that
is a non-resident of Canada for purposes of the Income Tax Act (Canada) without
the consent of Canadian Borrower.

 

Any other attempted assignment or transfer by any Loan Party or Canadian Lender
shall be null and void.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the other Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.

 

(i)                                     Subject to the conditions set forth in
paragraph (b)(ii) below, any US Lender may at any time assign to one or more
assignees who is an Eligible Assignee all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)                               US Borrower; provided that no consent of US
Borrower shall be required for an assignment to a US Lender Party or an
Affiliate of a US Lender Party, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee; provided, further, that US
Borrower shall be deemed to have consented to any assignment requiring its
consent unless it shall object thereto by written notice within seven
(7) Business Days after having received notice thereof;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of any
Revolving Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment; and

 

(C)                               the Swingline Lenders.

 

(ii)                                  Assignments in respect of US Commitments
and US Loans shall be subject to the following additional conditions:

 

(A)                               Except in the case of an assignment of the
entire remaining amount of the assigning US Lender’s US Commitment and the US
Loans at the time

 

117

--------------------------------------------------------------------------------


 

owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
US Commitment (which for this purpose includes US Loans outstanding thereunder)
or, if the applicable US Commitment is not then in effect, the principal
outstanding balance of the US Loans of the assigning US Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than US$10.0 million, in the case of any assignment in
respect of US Revolving Loans or US Revolving Commitments, unless each of the
Administrative Agent and, so long as no Default with respect to US Borrower has
occurred and is continuing, US Borrower otherwise consent (each such consent not
to be unreasonably withheld or delayed);

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning US Lender’s rights and
obligations under this Agreement with respect to the US Loan or the US
Commitment assigned, except that this clause (ii) shall not prohibit any US
Lender from assigning all or a portion of its rights and obligations among
separate tranches on a non-pro rata basis; and

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of US$3,500 (provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any Assignment), and the Eligible Assignee,
if it shall not be a US Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 14.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a US
Lender under this Agreement, and the assigning US Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning US Lender’s rights and
obligations under this Agreement, such US Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Section 2.13, 2.14,
2.18 and 14.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a US Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 14.04(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of US Borrower, shall maintain a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the US Lenders, and the US Commitments
of, and principal amounts (and stated interest) of the US Loans owing to, each
US Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and US
Borrower, the Administrative Agent and the US Lender Parties shall treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
US Lender Party hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by US
Borrower, any Swingline Lender (with respect to US Revolving Lenders only) and
any US Lender (with respect to its own interest only), at any reasonable time
and from time to time upon reasonable prior notice.

 

118

--------------------------------------------------------------------------------


 

(d)                                 Participations.  Any US Lender may at any
time, without the consent of, or notice to, US Borrower, the Administrative
Agent, any Swingline Lender sell participations to any person (other than a
natural person or US Borrower or any of its Affiliates) (each, a “Participant”)
in all or a portion of such US Lender’s rights or obligations under this
Agreement (including all or a portion of its US Commitment or the US Loans owing
to it); provided that (i) such US Lender’s obligations under this Agreement
shall remain unchanged, (ii) such US Lender shall remain solely responsible to
the other parties hereto for the performance of such obligations and (iii) US
Borrower, the Administrative Agent and the US Lenders shall continue to deal
solely and directly with such US Lender in connection with such US Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a US Lender sells such a
participation shall provide that such US Lender shall retain the sole right to
enforce the Loan Documents to which it is a party and to approve any amendment,
modification or waiver of any provision of such Loan Documents; provided that
such agreement or instrument may provide that such US Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of the first proviso to
Section 14.02(b) that affects such Participant.  Subject to paragraph (e) of
this Section, US Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.13, 2.14 and 2.18 (subject to the requirements and
limitations of those Sections, including the requirements under
Section 2.18(e) (it being understood that the documentation required under
Section 2.18(e) shall be delivered to the participating US Lender)) to the same
extent as if it were a US Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 14.08 as though it
were a US Lender; provided such Participant agrees to be subject to Section 2.17
as though it were a US Lender.

 

Each US Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of US Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the US Loans or other obligations
under this Agreement (the “Participant Register”); provided that no US Lender
shall have any obligation to disclose all or any portion of the Participant
Register to US Borrower or any other person (including the identity of any
Participant or any information relating to a Participant’s interest in any US
Commitment or US Loan or its other obligations under any Loan Document) except
to the extent that such disclosure is necessary to establish that such US
Commitment, US Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

The entries in the Participant Register shall be conclusive absent manifest
error, and such US Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(e)                                  Limitations on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 and 2.18 than the applicable US Lender would have been
entitled to receive with respect to the participation sold to such Participant
without US Borrower’s prior written consent in its sole discretion, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation. 
Each US Lender that sells a participation agrees, at the US Borrower’s request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.19 with respect to any Participant.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee

 

119

--------------------------------------------------------------------------------


 

or assignee for such Lender as a party hereto.  In the case of any Lender that
is a fund that invests in bank loans, such Lender may, without the consent of US
Borrower, Canadian Borrower, the Administrative Agent or Canadian Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and US Notes, if any, or any other instrument
evidencing its rights as a Lender under this Agreement, to any holder of,
trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Requirement of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 14.05                     Survival of Agreement.

 

All covenants, agreements, representations and warranties made by any Loan Party
in the Loan Documents to which it is a party and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Section 2.13,
Section 2.14, Section 2.17, Section 2.18 and Article XIV (other than
Section 14.12) shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

Section 14.06                     Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent or the Canadian Lender, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 7.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Canadian Lender and when the Administrative Agent
and the Canadian Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopier or
other electronic transmission (i.e., a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

120

--------------------------------------------------------------------------------


 

Section 14.07                     Severability.

 

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 14.08                     Right of Setoff.

 

(a)                                 If a US Event of Default shall have occurred
and be continuing, each US Lender, and each of their respective Affiliates, is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of US Borrower or any other US Loan Party against any and all of the US
Obligations of US Borrower or such US Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such US Lender is a party,
irrespective of whether or not such US Lender shall have made any demand under
this Agreement or any other Loan Document and although such US Obligations may
be contingent or unmatured or are owed to a branch or office of such US Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  Each US Lender agrees to notify US Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

(b)                                 If a Canadian Event of Default shall have
occurred and be continuing, Canadian Lender shall have the right (and is hereby
authorized by Canadian Borrower) at any time and from time to time to combine
all or any of Canadian Borrower’s accounts with the Canadian Lender, and to set
off and to appropriate and to apply any and all deposits (general or special,
term or demand) including, but not limited to, indebtedness evidenced by
certificates of deposit whether matured or unmatured, and any other indebtedness
at any time held by Canadian Borrower or owing by the Canadian Lender to or for
the credit or account of Canadian Borrower against and towards the satisfaction
of any Canadian Obligations owing by Canadian Borrower, and may do so
notwithstanding that the balances of such accounts and the liabilities are
expressed in different currencies, and the Canadian Lender is hereby authorized
to effect any necessary currency conversions at the noon spot rate of exchange
announced by the Bank of Canada on the Banking Day before the day of
conversion.  The Canadian Lender agrees to notify Canadian Borrower promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

(c)                                  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  The parties hereto specifically acknowledge the rights of
setoff of the Canadian Lender and its affiliates under, pursuant to or in
connection with the Canadian Bank Products to which it is a party and agree that
the proceeds of exercising such rights of setoff shall be for the sole account
of the Canadian Lender or its affiliates, as the case may be.

 

Section 14.09                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 Governing Law.  This Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and

 

121

--------------------------------------------------------------------------------


 

governed by the laws (including statutes of limitation) of the State of New
York, without regard to conflicts of law principles that would require the
application of the laws of another jurisdiction.

 

(b)                                 Submission to Jurisdiction.  Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the fullest extent permitted by applicable law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c)                                  Venue.  Each party hereto hereby
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Requirements of Law, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in Section 14.09(b).  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable Requirements of Law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in any action or proceeding arising
out of or relating to any Loan Document, in the manner provided for notices
(other than telecopier) in Section 14.01.  Nothing in this Agreement or any
other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by applicable Requirements of Law.  Holdings is
not organized under the laws the United States (including the States thereof and
the District of Columbia) and therefore it hereby appoints US Borrower as the
authorized agent thereof (the “Authorized Agent”) upon whom process may be
served in any action, suit or proceeding arising out of or based on this
Agreement or the Obligations which may be instituted in the Supreme Court of the
State of New York or the United States District Court for the Southern District
of New York, in either case in the Borough of Manhattan, The City of New York,
by any Lender hereunder, and to the fullest extent permitted by applicable law,
Holdings hereby waives any objection which it may now or hereafter have to the
laying of venue of any such proceeding and expressly and irrevocably accepts and
submits, for the benefit of the Lenders from time to time, to the nonexclusive
jurisdiction of any such court in respect of any such action, suit or
proceeding, for itself and with respect to its properties, revenues and assets.
Such appointment shall be irrevocable unless and until the appointment of a
successor authorized agent for such purpose, and such successor’s acceptance of
such appointment, shall have occurred.  Holdings agrees to take any and all
actions, including the filing of any and all documents and instruments, that may
be necessary to continue such appointment in full force and effect as aforesaid.
Service of process upon the Authorized Agent with respect to any such action
shall be deemed, in every respect, effective service of process upon Holdings.
Notwithstanding the foregoing, any action against Holdings arising out of or
based on any of the Loan Documents to which it is a party may also be instituted
in any court in the jurisdiction of organization of Holdings, and Holdings
expressly accepts the jurisdiction of any such court in any such action. US
Borrower hereby accepts the foregoing appointment as agent for service of
process.

 

122

--------------------------------------------------------------------------------


 

Section 14.10                     Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

 

Section 14.11                     Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 

Section 14.12                     Treatment of Certain Information;
Confidentiality.

 

Each of the Administrative Agent, the Canadian Lender and the US Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) on a “need to know” basis (consistent with
its internal policies) to its Affiliates and to its and its Affiliates’
respective managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to US Borrower and its obligations under
this Agreement or payments hereunder, or (z) any rating agency or the CUSIP
Service Bureau or any similar organization, (g) with the consent of Holdings, or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Canadian Lender or any US Lender or any of their
respective Affiliates on a non-confidential basis from a source other than
Holdings, US Borrower or the Canadian Borrower that is not known to be bound by
any obligation of confidentiality or care with respect thereto.  For purposes of
this Section, “Information” means all information received from Holdings, US
Borrower, Canadian Borrower or any of their respective Subsidiaries relating to
Holdings, US Borrower, Canadian Borrower or any of their respective Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, the Canadian Lender or any US Lender on a
non-confidential basis prior to disclosure by Holdings, US Borrower, Canadian
Borrower or any of their respective Subsidiaries, provided that, in the case of
information received from Holdings, US Borrower, Canadian Borrower or any of
their respective Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its

 

123

--------------------------------------------------------------------------------


 

obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

 

Section 14.13                     USA PATRIOT ACT Notice and Customer
Verification.

 

(a)                                 Each US Lender that is subject to the USA
PATRIOT ACT and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies US Borrower that pursuant to the “know your customer”
regulations and the requirements of the USA PATRIOT ACT, they are required to
obtain, verify and record information that identifies each US Loan Party, which
information includes the name, address and tax identification number (and other
identifying information in the event this information is insufficient to
complete verification) that will allow such US Lender or the Administrative
Agent, as applicable, to verify the identity of each US Loan Party.  This
information must be delivered to the US Lenders and the Administrative Agent no
later than five (5) days prior to the Closing Date and thereafter promptly upon
request.  This notice is given in accordance with the requirements of the USA
PATRIOT ACT and is effective as to the US Lenders and the Administrative Agent.

 

(b)                                 Canadian Borrower shall promptly provide all
information, including supporting documentation and other evidence, as may be
reasonably requested by the Canadian Lender, in order to comply with any
applicable “know your customer” and anti-money laundering rules and regulations,
whether now or hereafter in existence.

 

Section 14.14                     Interest Rate Limitation.

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 14.15                     Obligations Absolute.

 

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:

 

(a)                                 any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Loan
Party;

 

(b)                                 any lack of validity or enforceability of
any Loan Document or any other agreement or instrument relating thereto against
any Loan Party;

 

(c)                                  any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from any Loan Document or
any other agreement or instrument relating thereto;

 

124

--------------------------------------------------------------------------------


 

(d)                                 any exchange, release or non-perfection of
any other collateral, or any release or amendment or waiver of or consent to any
departure from any guarantee, for all or any of the Obligations;

 

(e)                                  any exercise or non-exercise, or any waiver
of any right, remedy, power or privilege under or in respect hereof or any Loan
Document; or

 

(f)                                   any other circumstances which might
otherwise constitute a defense available to, or a discharge of, the Loan
Parties.

 

Section 14.16                     Judgment Currency.

 

(a)                                 Each Loan Party’s obligation hereunder and
under the other Loan Documents to which it is a party to make payments in US
Dollars or Canadian Dollars (pursuant to such obligation, the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Canadian
Lender or any other respective Lender of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, the Canadian
Lender or such other Lender under this Agreement or the other Loan Documents. 
If, for the purpose of obtaining or enforcing judgment against any Loan Party in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made (i) with respect to US
Obligations, at the Dollar Equivalent (as defined below), (ii) with respect to
Canadian Obligations, at the Equivalent Amount, and (iii) in the case of
currencies other than US Dollars or Canadian Dollars, (A) with respect to US
Obligations, the rate of exchange (as quoted by the Administrative Agent or if
the Administrative Agent does not quote a rate of exchange on such currency, by
a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the day
on which the judgment is given and (B) with respect to Canadian Obligations, the
rate of exchange (as quoted by the Canadian Lender or if the Canadian Lender
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Canadian Lender) determined, in each case, as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day or Banking Day, as applicable, being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)                                 If there is a change in the rate of exchange
prevailing between the Judgment Currency Conversion Date and the date of actual
payment of the amount due, each Loan Party covenants and agrees to pay, or cause
to be paid, such additional amounts, if any (but in any event not a lesser
amount) as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(c)                                  For the purposes of this Agreement, “Dollar
Equivalent” shall mean, as to any amount denominated in a currency other than
the Obligation Currency as of any date of determination, the amount of dollars
that would be required to purchase the amount of such other currency based upon
the spot selling rate at which the Administrative Agent offers to sell such
other currency for dollars in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later.

 

125

--------------------------------------------------------------------------------


 

Section 14.17                     No Advisory or Fiduciary Responsibility.

 

Each US Loan Party agrees that nothing in the Loan Documents or the transactions
contemplated thereby will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, any US Lender Party or any Affiliate thereof, on the one hand, and such
US Loan Party, its stockholders or its Affiliates, on the other.

 

[Signature Pages Follow]

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

NABORS INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ Clark Wood

 

Name:

Clark Wood

 

Title:

Controller

 

 

 

 

 

NABORS CANADA,

 

by NABORS CANADA ULC,

 

its Managing Partner

 

 

 

 

 

By:

/s/ Joe Bruce

 

Name:

Joe Bruce

 

Title:

President

 

 

 

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

By:

/s/ Mark D. Andrew

 

Name:

Mark D. Andrews

 

Title:

Corporate Secretary

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Andrew Sidford

 

Name:

Andrew Sidford

 

Title:

Vice President

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CITIBANK N.A., as Swingline Lender

 

 

 

 

 

By:

/s/ Andrew Sidford

 

Name:

Andrew Sidford

 

Title:

Vice President

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 

 

 

HSBC BANK USA, N.A., as Lender

 

 

 

 

 

By:

/s/ Bruce Robinson

 

Name:

Bruce Robinson

 

Title:

Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ John Berry

 

Name:

John Berry

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Joseph Scott

 

Name:

Joseph Scott

 

Title:

Director

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

 

 

 

 

 

By:

/s/ Sherwin Brandford

 

Name:

Sherwin Brandford

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A., as Lender

 

 

 

 

 

By:

/s/ Donald W. Herrick, Jr.

 

Name:

Donald W. Herrick, Jr.

 

Title:

Director

 

 

 

 

 

WELLS FARGO BANK, N.A., as Swingline Lender

 

 

 

 

 

By:

/s/ Donald W. Herrick, Jr.

 

Name:

Donald W. Herrick, Jr.

 

Title:

Director

 

 

 

 

 

COMPASS BANK, as Lender

 

 

 

 

 

By:

/s/ Susana Campuzano

 

Name:

Susana Campuzano

 

Title:

Senior Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as Lender

 

 

 

 

 

By:

/s/ Shuji Yabe

 

Name:

Shuji Yabe

 

Title:

Managing Director

 

 

 

 

 

ARAB BANKING CORPORATION, GRAND CAYMAN BRANCH, as Lender

 

 

 

 

 

By:

/s/ Tony Berbari

 

Name:

Tony Berbari

 

Title:

Head of Trade Finance

 

 

 

 

 

By:

/s/ Robert Ivosevich

 

Name:

Robert Ivosevich

 

Title:

General Manager

 

 

 

 

 

US BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ John Prigge

 

Name:

John Prigge

 

Title:

Vice President

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK CANADA, as Canadian Lender

 

 

 

 

 

By:

/s/ Kevin Bale

 

Name:

Kevin Bale

 

Title:

Assistant Vice President

 

 

Energy Financing

 

 

 

 

 

By:

/s/ Perry Englot

 

Name:

Perry Englot

 

Title:

Vice President and Manager

 

Signature Page

Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex I

 

Applicable Margin

 

Index Debt Rating
(S&P / Moody’s / 

Fitch’s)

 

US 

ABR 

Loans

 

Canadian 

US$-

Denominated 

ABR Loans 

and 

Canadian 

Prime Rate 

Loans

 

US 

Eurodollar 

Loan

 

Canadian 

US$ 

Libor 

Loan

 

Canadian 

BA 

Stamping 

Rate

 

Applicable 

Fee

 

Level I

A3/A- or higher

 

—

 

—

 

1.050

%

1.050

%

1.050

%

0.100

%

Level II

Baa1/BBB+

 

0.125

%

0.125

%

1.175

%

1.175

%

1.175

%

0.150

%

Level III

Baa2/BBB

 

0.250

%

0.250

%

1.300

%

1.300

%

1.300

%

0.200

%

Level IV

Baa3/BBB-

 

0.375

%

0.375

%

1.425

%

1.425

%

1.425

%

0.250

%

Level V

Ba1/BB+ or lower

 

0.500

%

0.500

%

1.550

%

1.550

%

1.550

%

0.300

%

 

For purposes of the above, (i) if any of Moody’s or S&P or Fitch’s shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established the same rating as the rating
agency that has in effect the higher rating for the Index Debt; provided that if
none of Fitch’s, Moody’s or S&P has in effect a rating for the Index Debt (other
than by reason of the circumstances referred to in the last sentence of this
definition), then the Level IV rating in the above grid shall be the rating
deemed in effect; (ii) if the ratings established or deemed to have been
established by Fitch’s, Moody’s and S&P for the Index Debt shall fall within two
different Levels, the Applicable Margin shall be based on the higher of the two
Levels, but if the three ratings are separated by more than one rating Level,
the Applicable Margin shall be the rating Level that is one lower than the
highest such rating Level; and (iii) if the ratings established or deemed to
have been established by Fitch’s, Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch’s), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when or whether
notice of such change shall have been furnished by any Loan Party to the
Administrative Agent and the Lenders.  Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change; provided, however that (x) with respect to Canadian US$ Libor Loans,
such change shall apply only for those portions of applicable Interest Periods
falling within those times during which the changes in Applicable Margin are
effective, as provided above, (y) with respect to Canadian Bankers’ Acceptances
and Canadian US$ Libor Loans, such change shall be effective upon the earlier of
(1) 90 days after any change in the ratings above or when the Index Debt ceases
to be rated and

 

--------------------------------------------------------------------------------


 

(ii) the next rollover or conversion thereof after such change or cessation in
rating, as the case may be.  If the rating system of Fitch’s, Moody’s or S&P
shall change, or if no such rating agency shall then be in the business of
rating corporate debt obligations, the Loan Parties and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

 

--------------------------------------------------------------------------------


 

Schedule I

 

US Lender Commitments

 

NAME OF LENDER

 

APPLICABLE PERCENTAGE

 

COMMITMENT

 

Citibank, N.A.

 

13.79310344827586

%

$

200,000,000

 

Mizuho Corporate Bank, Ltd.

 

13.79310344827586

%

$

200,000,000

 

Morgan Stanley Bank, N.A.

 

12.06896551724138

%

$

175,000,000

 

HSBC Bank USA, N.A.

 

10.3448275862069

%

$

150,000,000

 

PNC Bank, National Association

 

8.62068965517241

%

$

125,000,000

 

Bank of America, N.A.

 

8.62068965517241

%

$

125,000,000

 

Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

8.62068965517241

%

$

125,000,000

 

Wells Fargo Bank, N.A.

 

6.89655172413793

%

$

100,000,000

 

Compass Bank

 

6.89655172413793

%

$

100,000,000

 

Sumitomo Mitsui Banking Corporation

 

3.44827586206897

%

$

50,000,000

 

Arab Banking Corporation, Grand Cayman Branch

 

3.44827586206897

%

$

50,000,000

 

U.S. Bank National Association

 

3.44827586206897

%

$

50,000,000

 

TOTAL:

 

100.00

%

$

1,450,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

Swingline Commitments

 

NAME OF LENDER

 

APPLICABLE PERCENTAGE

 

COMMITMENT

 

Citibank, N.A.

 

50.00

%

$

60,000,000

 

Wells Fargo Bank, N.A.

 

50.00

%

$

60,000,000

 

TOTAL:

 

100.00

%

$

120,000,000

 

 

--------------------------------------------------------------------------------